Exhibit 10.2

Execution Version

THIRD AMENDED AND RESTATED

REIMBURSEMENT AGREEMENT

among

RENAISSANCE REINSURANCE LTD.

RENAISSANCE REINSURANCE OF EUROPE

GLENCOE INSURANCE LTD.

DAVINCI REINSURANCE LTD.

as Account Parties,

RENAISSANCERE HOLDINGS LTD.,

THE LENDERS NAMED HEREIN,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Issuing Bank, Collateral Agent and Administrative Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent

and

ING BANK, N.V., LONDON BRANCH,

as Documentation Agent

$1,000,000,000 Secured Letter of Credit Facility

WELLS FARGO SECURITIES, LLC

BANC OF AMERICA SECURITIES LLC

Joint Lead Arrangers and Joint Book Managers

Dated as of April 22, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS    Section
1.1    Certain Defined Terms    2 Section 1.2    Computation of Time Periods;
Other Definitional Provisions    22 Section 1.3    Accounting Principles    23
   ARTICLE II       AMOUNTS AND TERMS OF THE LETTERS OF CREDIT    Section 2.1   
The Letters of Credit    23 Section 2.2    Issuance, Renewals, Drawings,
Participations and Reimbursement    24 Section 2.3    Repayment of Letter of
Credit Advances    28 Section 2.4    Termination or Reduction of the L/C
Commitments    30 Section 2.5    Fees    30 Section 2.6    Increased Costs, etc.
   31 Section 2.7    Payments and Computations    32 Section 2.8    Taxes    33
Section 2.9    Sharing of Payments, etc.    35 Section 2.10    Use of Letters of
Credit    36 Section 2.11    Payments to Defaulting Lenders    36 Section 2.12
   Replacement of Lenders    38 Section 2.13    Certain Provisions Relating to
the Issuing Bank and Letters of Credit    38 Section 2.14    Affected Lenders   
40 Section 2.15    Downgrade Event or Other Event with Respect to the Issuing
Bank    44 Section 2.16    Collateral    44 Section 2.17    Cash Collateral
Accounts    45 Section 2.18    Increase of Total Commitment    46 Section 2.19
   Extension of Expiration Date    47 Section 2.20    Effectiveness    48   
ARTICLE III       CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT   
Section 3.1    Conditions Precedent to Restatement Effective Date    48
Section 3.2    Conditions Precedent to Each Issuance, Extension or Increase of a
Letter of Credit    51

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page    ARTICLE IV       REPRESENTATIONS AND WARRANTIES    Section 4.1
   Organization and Power    52 Section 4.2    Enforceability    52 Section 4.3
   No Violation    53 Section 4.4    Consents and Approvals    53 Section 4.5   
Litigation and Contingent Liabilities    53 Section 4.6    Financial Matters   
54 Section 4.7    Custodial Agreements, Investment Agreement and PPM    55
Section 4.8    Compliance with Laws    55 Section 4.9    Margin Stock    55
Section 4.10    Securities Regulation    55 Section 4.11    Other Agreements   
55 Section 4.12    Solvency    56 Section 4.13    ERISA    56 Section 4.14   
Insurance Licenses    56 Section 4.15    Taxes    57 Section 4.16    Full
Disclosure    57 Section 4.17    OFAC; Anti-Terrorism Laws    57 Section 4.18   
Collateral Value    57    ARTICLE V       AFFIRMATIVE COVENANTS    Section 5.1
   Financial and Statements, etc.    58 Section 5.2    Existence; Franchises;
Maintenance of Properties    61 Section 5.3    Compliance with Laws    62
Section 5.4    Payment of Obligations    62 Section 5.5    Insurance    62
Section 5.6    Maintenance of Books and Records; Inspection    62 Section 5.7   
Collateral, Further Assurances    63    ARTICLE VI       FINANCIAL AND NEGATIVE
COVENANTS    Section 6.1    Minimum Net Worth    63 Section 6.2    Change in
Nature of Business    63 Section 6.3    Mergers, Consolidations and Sales    64

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 6.4    Investments    64 Section 6.5    Regulations U and
X    64 Section 6.6    Other Agreements    64 Section 6.7    Transactions with
Affiliates    64 Section 6.8    No Amendment of Certain Documents    65 Section
6.9    Accounting Changes    65    ARTICLE VII       EVENTS OF DEFAULT   
Section 7.1    Full Events of Default    65 Section 7.2    Account Party Events
of Default    67 Section 7.3    Actions in Respect of the Letters of Credit upon
Default; Remedies    69    ARTICLE VIII       THE AGENTS    Section 8.1   
Authorization and Action    70 Section 8.2    Agents’ Reliance, etc.    70
Section 8.3    Wells Fargo and Affiliates    71 Section 8.4    Lender Credit
Decision    71 Section 8.5    Indemnification    71 Section 8.6    Successor
Administrative Agent    72 Section 8.7    Collateral Matters    72 Section 8.8
   Other Named Agents    73    ARTICLE IX       MISCELLANEOUS    Section 9.1   
Amendments, etc.    73 Section 9.2    Notices, etc    74 Section 9.3    Costs
and Expenses; Indemnification    75 Section 9.4    Right of Set-off    76
Section 9.5    Assignments and Participations    77 Section 9.6    No Waiver   
79 Section 9.7    Successors and Assigns    80 Section 9.8    Survival    80
Section 9.9    Severability    80 Section 9.10    Construction    80

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 9.11    Confidentiality    80 Section 9.12   
Counterparts; Effectiveness    81 Section 9.13    Disclosure of Information   
81 Section 9.14    Entire Agreement    81 Section 9.15    Governing Law; Consent
to Jurisdiction    81 Section 9.16    Waiver of Jury Trial    82 Section 9.17   
PATRIOT Act Notice    82

Schedule I L/C Commitments and Lending Offices

Schedule II Methodology for Calculation of Collateral Values

Schedule III Net Worth Thresholds

Schedule IV Existing Letters of Credit

Schedule 4.1(a) Ownership of Account Parties

Schedule 4.1(b) Subsidiaries

Schedule 4.4 Consents and Approvals

Schedule 4.5 Litigation and Contingent Liabilities

Schedule 4.6(a) SAP Exceptions

Schedule 4.6(d) Absence of Changes

Schedule 4.14 Insurance Licenses

Schedule 4.15 Taxes

Exhibit A Form of Accession Agreement

Exhibit B Form of Assignment and Acceptance

Exhibit C Form of Compliance Certificate

Exhibit D Form of Pledge Agreement

Exhibit E Form of Control Agreement

Exhibit F Form of Collateral Value Report

Exhibit G RIHL PPM

 

-iv-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

REIMBURSEMENT AGREEMENT

THIRD AMENDED AND RESTATED REIMBURSEMENT AGREEMENT dated as of April 22, 2010,
among RENAISSANCE REINSURANCE LTD., a Bermuda company (“RRL”) RENAISSANCE
REINSURANCE OF EUROPE, a company incorporated in Ireland (“RRE”), GLENCOE
INSURANCE LTD., a Bermuda company (“Glencoe”), and DAVINCI REINSURANCE LTD., a
Bermuda company (“DaVinci”), (RRL, RRE, Glencoe and DaVinci, each an “Account
Party”), RENAISSANCERE HOLDINGS LTD., a Bermuda company (“RenRe”), the banks and
financial institutions listed on the signature pages hereto or that become
parties hereto after the date hereof (collectively, the “Lenders”), WELLS FARGO
BANK, NATIONAL ASSOCIATION as successor by merger to Wachovia Bank, National
Association (“Wells Fargo”), as Issuing Bank (as hereinafter defined), BANK OF
AMERICA, N.A. as syndication agent (the “Syndication Agent”), ING BANK, N.V.,
LONDON BRANCH as documentation agent (the “Documentation Agent”), Wells Fargo,
as collateral agent (the “Collateral Agent”), and Wells Fargo, as administrative
agent (together with any successor administrative agent appointed pursuant to
Article VIII, the “Administrative Agent” and, together with the Syndication
Agent, the Documentation Agent and the Collateral Agent, the “Agents”) for the
Lenders.

PRELIMINARY STATEMENTS:

A. The Account Parties have requested that the Issuing Bank and the Lenders make
available to the Account Parties a secured letter of credit facility in an
initial amount of up to $1,000,000,000 to provide for the issuance of letters of
credit for the account of one or more of the Account Parties. The Issuing Bank
and the Lenders have indicated their willingness to agree to make such letters
of credit available on the terms and conditions of this Agreement and the other
Credit Documents, including the requirement that each Account Party fully
collateralize its several letter of credit obligations with a perfected first
priority security interest in satisfactory collateral, including cash, eligible
marketable securities and (so long as certain conditions are met) Redeemable
Preference Shares of Renaissance Investment Holdings Ltd., a Bermuda company
(“RIHL”).

B. This Agreement amends and restates the Reimbursement Agreement initially
dated as of December 20, 2002, as amended and restated by a First Amended and
Restated Reimbursement Agreement dated as of March 31, 2004, and as amended and
restated by a Second Amended and Restated Reimbursement Agreement dated as of
April 27, 2007, among the Account Parties, RenRe, the lenders party thereto,
Wells Fargo and certain other named agents party thereto (such reimbursement
agreement, as further amended, restated, supplemented or otherwise modified up
to but not including the date hereof, the “Existing Agreement”).

C. Each of the Account Parties is a holder of certain assets, including in
certain cases, Redeemable Preference Shares, and will at all times pledge
sufficient assets to the Collateral Agent to secure such Account Party’s
obligations to the Agents and the Lenders in connection with this letter of
credit facility. Such Account Party’s pledged assets are held in a separate
custodial account with Mellon and are pledged to the Collateral Agent pursuant
to a Pledge Agreement in favor of the Collateral Agent, and a related Control
Agreement among such Account Party, Mellon and the Collateral Agent.

 

1



--------------------------------------------------------------------------------

D. RIHL’s sole business is to invest in a portfolio of high quality marketable
securities as described in RIHL’s Private Placement Memorandum. RIHL provides
certain undertakings to the Agents and Lenders pursuant to the RIHL Agreement in
support of this letter of credit facility, including maintenance of its status
as a single purpose company and its agreement to redeem the pledged Redeemable
Preference Shares as may be required by the Collateral Agent after the
occurrence of certain events.

E. RIHL also agrees in the RIHL Agreement to guarantee the obligations of one or
more of the Account Parties under this letter of credit facility upon the
occurrence of certain events with respect to RIHL or the Account Parties. RIHL
will at all times secure its obligations under such guaranty by pledging an
allocable portion of RIHL’s assets to the Collateral Agent pursuant to the RIHL
Pledge Agreement in favor of the Collateral Agent, and a related Control
Agreement among RIHL, Mellon and the Collateral Agent.

F. All of the common shares of RIHL are owned by RenRe, and the day-to-day
investment activities of RIHL are controlled by Renaissance Underwriting
Managers Ltd., a Bermuda company (“RUM”), which is a wholly owned subsidiary of
RenRe. RenRe and RUM provide certain undertakings to the Agents and Lenders
pursuant to the RenRe Agreement in support of this letter of credit facility,
including exercise of their control over RIHL to cause RIHL to comply with its
obligations under the Credit Documents and maintenance of RIHL’s status as a
single purpose company.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accepting Lenders” as the meaning specified in Section 2.19.

“Account Parties” means the parties specified as such in the recital of parties
to this Agreement, together with such other Subsidiaries and Affiliates of RenRe
that become Account Parties from time to time upon the request of RenRe and with
the express written consent of the Administrative Agent and the Issuing Bank
(and compliance with all conditions of such consent, including becoming a party
to each applicable Credit Document as an Account Party by executing an Accession
Agreement in the form of Exhibit A).

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement, and all successors and permitted assigns in such capacity.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in the form
provided by the Administrative Agent.

“Affected Lender” means (i) any Lender that has become a Downgraded Lender or
(ii) any Lender that has become a Defaulting Lender.

“Affected Lender Collateral Account” has the meaning specified in Section
2.14(a)(ii).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 20% or more of
the Voting Interests of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Interests, by contract or otherwise.

“Agents” has the meaning specified in the recital of parties to this Agreement.

“Agreement” means this Third Amended and Restated Reimbursement Agreement, as
amended, restated, modified or supplemented from time to time.

“Annual Statement” means the annual financial statement of an Insurance Company
as required to be filed with the BMA (or similar Governmental Authority) of such
Insurance Company’s domicile, together with all exhibits or schedules filed
therewith, prepared in conformity with SAP.

“Applicable Account Party” with respect to any outstanding or proposed Letter of
Credit means the Account Party for the account of which such Letter of Credit
was or is proposed to be issued.

“Arrangers” means Wells Fargo Securities, LLC and Banc of America Securities
LLC.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 9.5 and in substantially the form of Exhibit B hereto.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the reasonable allocated cost of internal
legal services and all reasonable disbursements of internal counsel.

“Available Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met).

“Bankruptcy Law” means any proceeding of the type referred to in Section 7.1(e)
or Section 7.2(f) or Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

 

3



--------------------------------------------------------------------------------

“Base Rate” means the highest of (a) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its best lending rate), as adjusted
to conform to changes as of the opening of business on the date of any such
change in such prime rate, (b) the Federal Funds Rate plus 0.5% per annum, as
adjusted to conform to changes as of the opening of business on the date of any
such change in the Federal Funds Rate and (c) the LIBOR Rate (as defined in the
next sentence) plus 1.00%. “LIBOR Rate” is, on any date, the rate per annum
equal to the rate of interest appearing on Reuters Screen LIBOR01 Page (or any
successor page) that represents an average British Bankers Association Interest
Settlement Rate for Dollar deposits or, if no such rate is available, the rate
of interest determined by the Administrative Agent to be the rate or the
arithmetic mean of rates at which Dollar deposits in immediately available funds
are offered to first-tier banks in the London interbank Eurodollar market, in
each case at approximately 11:00 a.m., London time, two (2) Business Days prior
to such date for Dollar deposits being delivered in the London interbank
Eurodollar market for a term of one month commencing that day.

“BMA” means the Bermuda Monetary Authority or similar Governmental Authority in
the applicable jurisdiction.

“Business Day” means any day other than a Saturday or Sunday, a legal holiday or
a day on which commercial banks in Charlotte, North Carolina, New York, New
York, Pittsburgh, Pennsylvania, London, England, and/or Hamilton, Bermuda are
required by law to be closed.

“Bye-laws” means the bye-laws of RIHL as in existence on the Restatement
Effective Date and as amended as permitted pursuant to Section 6.8.

“Cash Collateral Account” has the meaning specified in Section 2.14(a)(iii).

“Catastrophe Bond” means (a) any note, bond or other Debt instrument or any swap
or other similar agreement which has a catastrophe, weather or other risk
feature linked to payments thereunder and (b) any equity interest in a Person
that is not a Subsidiary controlled, directly or indirectly, by RenRe for the
sole purpose of investing in Debt of the type described in clause (a), which, in
the case of Catastrophe Bonds purchased by RenRe or any of its Subsidiaries, are
purchased in accordance with its customary reinsurance underwriting procedures.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” shall be deemed to have occurred if

(a) with respect to RenRe, (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all, or substantially
all, of the assets of RenRe occurs; (ii) any “person” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), is or becomes, directly or indirectly, the “beneficial owner,”
as defined in Rule 13d-3 under the Exchange Act, of securities of RenRe that
represent 51% or more of the combined voting power of RenRe’s then outstanding

 

4



--------------------------------------------------------------------------------

securities; or (iii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board of Directors of RenRe
(together with any new directors whose election by the Board of Directors or
whose nomination by the stockholders of RenRe was approved by a vote of the
directors of RenRe then still in office who are either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
RenRe’s Board of Directors then in office; and

(b) with respect to any Account Party, RenRe shall at any time cease either to
(i) control (directly or through Subsidiaries of RenRe) more than 50% of the
outstanding voting rights attached to the outstanding Equity Interests of such
Account Party or (ii) otherwise possess (directly or indirectly) the exclusive
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Collateral” means all the assets, property and interests in property that shall
from time to time be pledged or be purported to be pledged as direct or indirect
security for the Obligations pursuant to any one or more of the Security
Documents, including, without limitation, any amounts deposited into a Cash
Collateral Account.

“Collateral Agent” means Wells Fargo, in its capacity as collateral agent, for
the benefit of itself, the other Agents and the Lenders, under the Security
Documents, and its successors and permitted Assigns in such capacity.

“Collateral Value” means, for any Business Day as of which it is being
calculated, (a) for Redeemable Preference Shares pledged as Collateral, the Net
Asset Value of such shares multiplied by the applicable “Advance Rate” set forth
in Schedule II, provided that after the Collateral Agent redeems any Redeemable
Preference Shares of an Account Party upon a Substitution Event, Suspension
Event, Default or Event of Default with respect to such Account Party, any
remaining Redeemable Preference Shares owned by such Account Party shall no
longer be eligible to be counted towards required Collateral Value unless the
Collateral Agent shall, in its sole discretion, otherwise agree, (b) for each
other category of Collateral set forth on Schedule II, an amount equal to the
“Eligible Percentage” of the market value (or, as to cash, the dollar amount)
thereof set forth opposite such category of Collateral on Schedule II, and
(c) for the Collateral, in the aggregate, the sum of such amounts, in each case
as of the close of business on the immediately preceding Business Day or, if
such amount is not determinable as of the close of business on such immediately
preceding Business Day, as of the close of business on the most recent Business
Day on which such amount is determinable, which Business Day shall be not more
than two (2) Business Days prior to the Business Day as of which the Collateral
Value is being calculated; provided that the calculation of the Collateral Value
shall be further subject to the terms and conditions set forth on Schedule II;
and provided further that no Collateral (including without limitation cash)
shall be included in the calculation of the Collateral Value unless (i) the
Collateral Agent has a first priority perfected Lien on and security interest in
such Collateral pursuant to the Security Documents, and (ii) there shall exist
no other Liens on such Collateral, other than Liens in favor of the Custodian to
the extent subordinated as provided in the Control Agreements.

 

5



--------------------------------------------------------------------------------

“Collateral Value Report” has the meaning specified in Section 2.16(b).

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C.

“Confidential Information” means information that any Credit Party furnishes to
any Agent or any Lender, but does not include any such information that is or
becomes generally available to the public other than as a result of a breach by
any Agent or any Lender of its obligations hereunder or that is or becomes
available to such Agent or such Lender from a source other than the Credit
Parties that is not, to the best of such Agent’s or such Lender’s knowledge,
acting in violation of a confidentiality agreement with a Credit Party.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person (outside the ordinary course of business) guarantees, endorses, acts
as surety for or otherwise becomes or is contingently liable for (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment by, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the Debt, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or for the payment of dividends or other distributions upon the shares of any
other Person or undertakes or agrees (contingently or otherwise) to purchase,
repurchase, or otherwise acquire or become responsible for any Debt, obligation
or liability or any security therefor, or to provide funds for the payment or
discharge thereof (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, or other financial condition of any other Person, or to make payment or
transfer property to any other Person other than for fair value received;
provided, however, that obligations of RenRe or any of its Subsidiaries under
Primary Policies, Reinsurance Agreements or Industry Loss Warranties which are
entered into in the ordinary course of business (including security posted to
secure obligations thereunder) shall not be deemed to be Contingent Liabilities
of such Person for the purposes of this Agreement. The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the lesser of (i) the outstanding principal
amount (or maximum permitted principal amount, if larger) of the Debt,
obligation or other liability guaranteed or supported thereby or (ii) the
maximum stated amount so guaranteed or supported.

“Control Agreements” means, collectively, the control agreements among Mellon,
the Collateral Agent and (respectively) each of the Account Parties and RIHL,
each substantially in the form of Exhibit E hereto, pursuant to which a Lien on
the Custodial Accounts and the contents thereof and all security entitlements
related thereto securing the Obligations is perfected in favor of the Collateral
Agent, as amended.

“Covered Credit Party” has the meaning specified in the initial paragraph of
Article IV.

“Credit Documents” means this Agreement, the RenRe Agreement, the RIHL
Agreement, the Fee Letter, each Letter of Credit Agreement, each Security
Document, and, as delivered on the Restatement Effective Date, the separate
Acknowledgment and Confirmation of Pledge Agreement and Control Agreement by
each Account Party and RIHL, in each case as amended.

 

6



--------------------------------------------------------------------------------

“Credit Parties” means the Account Parties, RIHL and RenRe.

“Current Expiration Date” has the meaning specified in Section 2.19.

“Custodial Account” means each custodial, brokerage or similar account of any
Account Party maintained by the Custodian as a “securities account” within the
meaning of Section 8-501(a) of the Uniform Commercial Code for such Account
Party as the “entitlement holder” within the meaning of Section 8-102(7) of the
Uniform Commercial Code pursuant to a Custodial Agreement, on which (and on the
contents of which) a Lien has been granted as security for the Obligations.

“Custodial Agreement” means each custodial or similar agreement between the
Account Parties (or any of them) and the Custodian, pursuant to which one or
more Custodial Accounts are maintained, in form and substance as approved by the
Administrative Agent in each case as amended as permitted pursuant to Section
6.8.

“Custodian” means Mellon or any successor thereto (in its capacity as custodian
of the Custodial Accounts).

“DaVinci” has the meaning specified in the recital of parties to this Agreement.

“Debt” means, with respect to any Person, at any date, without duplication,
(a) all obligations of such Person for borrowed money or in respect of loans or
advances (including, without limitation, any such obligations issued by such
Person that qualify as Catastrophe Bonds described in clause (a) of the
definition thereof, net of any escrow established (whether directly or to secure
any letter of credit issued to back such Catastrophe Bonds) in connection with
such Catastrophe Bonds); (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) all obligations in respect
of letters of credit which have been drawn but not reimbursed by the Person for
whose account such letter of credit was issued, and bankers’ acceptances issued
for the account of such Person; (d) all obligations in respect of capitalized
leases of such Person; (e) the Swap Termination Value in respect of Swap
Contracts of such Person; (f) whether or not so included as liabilities in
accordance with GAAP, all obligations of such Person to pay the deferred
purchase price of property or services; (g) obligations of such Person secured
by a Lien on property owned or being purchased by such Person (including
obligations arising under conditional sales or other title retention agreements)
whether or not such obligations are limited in recourse (it being understood,
however, that if recourse is limited to such property, the amount of such Debt
shall be limited to the lesser of the face amount of such Debt and the fair
market value of all property of such Person securing such Debt); (h) any
obligations of another Person secured by a Lien on any assets of such first
Person, whether or not such Debt is assumed by such first Person (it being
understood that if such Person has not assumed or otherwise become personally
liable for any such Debt, the amount of the Debt of such person in connection
therewith shall be limited to the lesser of the face amount of such Debt and the
fair market value of all property of such Person securing such Debt); and
(i) any Debt of a partnership in which such Person is a general partner unless
such Debt is

 

7



--------------------------------------------------------------------------------

nonrecourse to such Person; provided that, notwithstanding anything to contrary
contained herein, Debt shall not include (v) Contingent Liabilities, (w) issued,
but undrawn, letters of credit which have been issued to reinsurance cedents in
the ordinary course of business, (x) unsecured current liabilities incurred in
the ordinary course of business and paid within 90 days after the due date
(unless contested diligently in good faith by appropriate proceedings and, as
applicable, reserved against in conformity with GAAP) other than liabilities
that are for money borrowed or are evidenced by bonds, debentures, notes or
other similar instruments (except as described in clause (v) or (w) above),
(y) any obligations of such Person under any Reinsurance Agreement, Primary
Policy or Industry Loss Warranty or, (z) if applicable, any Debt of RenRe which
is subordinated in right of payment to the Obligations.

“Debtor Relief Laws” means the Bankruptcy Law, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States, Bermuda, Ireland or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.

“Defaulted Amount” means, with respect to any Lender at any time, any amount
required to be paid by such Lender to any Agent or any other Lender hereunder or
under any other Credit Document at or prior to such time that has not been so
paid as of such time, including without limitation any amount required to be
paid by such Lender to (a) the Issuing Bank pursuant to Section 2.2(d) to
purchase a portion of a Letter of Credit Advance made by the Issuing Bank and
(b) any Agent or the Issuing Bank pursuant to Section 8.5 to reimburse such
Agent or the Issuing Bank for such Lender’s ratable share of any amount required
to be paid by the Lenders to such Agent or the Issuing Bank as provided therein.

“Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent, (a) has failed to perform any of its funding obligations
hereunder, within three (3) Business Days of the date required to be funded by
it hereunder, unless such obligations are the subject of a good faith dispute or
unless such failure has been cured, (b) has notified RenRe, the Issuing Bank or
the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by
the Administrative Agent, to confirm in a manner reasonably satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder,
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

 

8



--------------------------------------------------------------------------------

“Department” means, with respect to any Material Insurance Company, the
appropriate Governmental Authority of the jurisdiction of domicile for the
primary delivery of Annual Statements.

“Documentation Agent” has the meaning specified in the recital of parties to
this Agreement.

“Downgrade Event” means, with respect to any Lender, a reduction of the credit
rating for the senior unsecured unsupported long-term debt of such Lender (or,
if no such rating exists, then a reduction of the long term issuer credit rating
of such Lender) by S&P or Moody’s, which would cause such lender to be a
Downgraded Lender.

“Downgraded Lender” means any Lender which has a credit rating of less than A-
(in the case of S&P) or A3 (in the case of Moody’s) for its senior unsecured
unsupported long-term debt or which does not have any credit rating on such debt
from one of S&P or Moody’s; provided, that if at any time such Lender has no
such senior unsecured unsupported long-term debt rating from either rating
service but does have a long-term issuer credit rating from either or both
services, then such Lender shall not be considered a Downgraded Lender so long
as such long-term issuer credit rating remains at or above A- (in the case of
S&P) or A3 (in the case of Moody’s).

“Draw Date” has the meaning specified in Section 2.3(a)(i).

“Due Date” has the meaning specified in Section 2.3(a)(i).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, or (c) a
commercial bank, a savings bank or other financial institution that is approved
by the Administrative Agent and the Issuing Bank and, unless an Event of Default
has occurred and is continuing at the time any assignment is effected pursuant
to Section 9.5, RenRe (such approvals not to be unreasonably withheld or
delayed); provided, however, that neither any Credit Party nor any Affiliate of
a Credit Party shall qualify as an Eligible Assignee under this definition.

“Equity Interests” means, with respect to any Person, shares of (or other
capital stock of or ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including without limitation partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.

 

9



--------------------------------------------------------------------------------

“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) that would be deemed to be under “common control” with, or a
member of the same “controlled group” as, RenRe or any of its Subsidiaries,
within the meaning of Sections 414(b), (c), (m) or (o) of the Internal Revenue
Code or Section 4001 of ERISA.

“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable: (a) a Reportable Event with respect to a Plan or a
Multiemployer Plan, (b) a complete or partial withdrawal by a Credit Party or
any ERISA Affiliate from a Multiemployer Plan that results in liability under
Section 4201 or 4204 of ERISA, or the receipt by a Credit Party or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA, (c) the distribution
by a Credit Party or any ERISA Affiliate under Section 4041 or 4041A of ERISA of
a notice of intent to terminate any Plan or the taking of any action to
terminate any Plan, (d) the commencement of proceedings by the PBGC under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or the receipt by a Credit Party or any ERISA Affiliate of
a notice from any Multiemployer Plan that such action has been taken by the PBGC
with respect to such Multiemployer Plan, (e) the institution of a proceeding by
any fiduciary of any Multiemployer Plan against a Credit Party or any ERISA
Affiliate to enforce Section 515 of ERISA, which is not dismissed within thirty
(30) days, (f) the determination that any Plan is considered an at-risk plan or
a plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Internal Revenue Code or Sections 303, 304 and 305 of ERISA; or
(g) the imposition upon a Credit Party or any ERISA Affiliate of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, or the imposition or threatened imposition of any
Lien upon any assets of a Credit Party or any ERISA Affiliate as a result of any
alleged failure to comply with the Internal Revenue Code or ERISA in respect of
any Plan.

“Event of Default” means any of the events specified in Section 7.1 and Section
7.2.

“Evergreen Letter of Credit” has the meaning specified in Section 2.2(c).

“Excess Catastrophe Losses” means that part of any losses recognized by RenRe or
any of its Subsidiaries under the terms of any Catastrophe Bonds, Reinsurance
Agreements or other similar arrangements during any Fiscal Quarter that are in
excess of $150,000,000.

“Executive Officer” means, as to any Person, the president, the chief financial
officer, the chief executive officer, the general counsel, the treasurer or the
secretary.

“Existing Agreement” has the meaning specified in the recitals hereto.

“Existing Letters of Credit” means those Letters of Credit set forth on Schedule
IV hereto.

“Expiration Date” means April 22, 2013, as such date may be extended pursuant to
Section 2.19.

“Extension Request” has the meaning specified in Section 2.19.

 

10



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” means the fee letter, dated March 18, 2010, among RenRe, Wells
Fargo, Wells Fargo Securities, LLC, Bank of America, N.A. and Banc of America
Securities LLC.

“Fiscal Year” means the fiscal year of each Credit Party ending on December 31
in any calendar year.

“Foreign Government Scheme or Arrangement” has the meaning specified in Section
4.13(b).

“Foreign Plan” has the meaning specified in Section 4.13(b).

“Fronting Exposure” means, at any time there is an Affected Lender, with respect
to the Issuing Bank, such Affected Lender’s L/C Commitment Percentage of the
aggregate Letter of Credit Exposure other than Letter of Credit Exposure as to
which such Affected Lender’s L/C Commitment Percentage has been reallocated to
non-Affected Lenders or cash collateralized or covered by a letter of credit
issued for the account of such Affected Lender in accordance with the terms
hereof.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Glencoe” has the meaning specified in the recital of parties to this Agreement.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any central bank thereof, any municipal,
local, city or county government, and any entity exercising executive,
legislative, judicial, regulatory or administrative powers or functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Federal,

 

11



--------------------------------------------------------------------------------

state, local or foreign statute, law, ordinance, rule, regulation, code, order,
writ, judgment, injunction, decree or judicial or agency interpretation, policy
or guidance relating to pollution or protection of the environment, health,
safety or natural resources.

“Indemnified Party” has the meaning specified in Section 9.3(b).

“Industry Loss Warranty” means an agreement, whether in the form of a
reinsurance agreement or a Swap Contract or other similar agreement entered into
by an Account Party in accordance with its customary insurance or reinsurance
underwriting procedures, which creates a payment obligation arising from an
industry-wide loss relating to a catastrophe, weather or other similar risk.

“Initial Effective Date” means December 20, 2002, the date upon which the
Existing Agreement first became effective.

“Insurance Code” means, with respect to any Insurance Company, the legislation
under which insurance companies are regulated in such Insurance Company’s
domicile and any successor statute of similar import, together with the
regulations thereunder, as amended or otherwise modified and in effect from time
to time. References to sections of any Insurance Code shall be construed to also
refer to successor sections.

“Insurance Company” means any Subsidiary of RenRe or any other Account Party
which is licensed by any Governmental Authority to engage in the business of
insurance or reinsurance by issuing Primary Policies or entering into
Reinsurance Agreements.

“Insurance Policies” means policies purchased from insurance companies by RenRe
or any of the Account Parties or their Subsidiaries, for its own account to
insure against its own liability and property loss (including without limitation
casualty, liability and workers’ compensation insurance), other than
Retrocession Agreements.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment Agreement” means, collectively, (i) the Amended and Restated
Investment Advisory Agreement dated as of July 1, 2005, between RIHL and RUM, as
amended as permitted pursuant to Section 6.8 and (ii) any sub-advisory agreement
entered into by RUM in connection with such Amended and Restated Investment
Advisory Agreement from time to time as entered into and thereafter amended as
permitted pursuant to Section 6.8, including the Investment Manager Agreement,
dated as of July 1, 2005, between RUM and BlackRock Financial Management, Inc.
and the Investment Manager Agreement, dated as of May 30, 2008, between RUM and
Pacific Investment Management Company LLC, in each case as amended through the
Restatement Effective Date.

“Issuing Bank” means Wells Fargo and any “New Issuing Bank” appointed in
accordance with Section 2.15.

“L/C Commitment” means, with respect to any Lender at any time, (a) the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“L/C Commitments”,

 

12



--------------------------------------------------------------------------------

(b) if such Lender has entered into one or more Assignment and Acceptances, the
amount set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.5(d) as such Lender’s “L/C
Commitment” or (c) if such Lender is a New Lender, the amount set forth on the
signature page executed by such New Lender pursuant to Section 2.18, in each
case, as such amount may be reduced at or prior to such time pursuant to Section
2.4.

“L/C Commitment Percentage” means, for any Lender, a fraction, expressed as a
percentage, the numerator of which is such Lender’s L/C Commitment and the
denominator of which is the aggregate L/C Commitments of all the Lenders.

“L/C Participation Interest” has the meaning specified in Section 2.2(d).

“L/C Related Documents” has the meaning specified in Section 2.3(a)(i).

“Lender” means each financial institution signatory hereto and each other
financial institution that becomes a “Lender” hereunder pursuant to Section 9.5,
and their respective successors and assigns.

“Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Lending Office” in its Administrative Questionnaire or in the
Assignment and Acceptance pursuant to which it became a Lender, as the case may
be, or such other office of such Lender as such Lender may from time to time
specify to RenRe and the Administrative Agent.

“Letter of Credit Advance” has the meaning specified in Section 2.2(f).

“Letter of Credit Agreement” has the meaning specified in Section 2.2(a).

“Letter of Credit Expiration Date” means the first anniversary of the Expiration
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Exposure” at any time means the sum at such time of (a) the
aggregate outstanding amount of all Letter of Credit Advances, (b) the aggregate
Available Amounts of all outstanding Letters of Credit and (c) the aggregate
Available Amounts of all Letters of Credit which have been requested by an
Account Party to be issued hereunder but have not yet been so issued.

“Letter of Credit Outstandings” at any time means the sum at such time of
(a) the aggregate outstanding amount of all Letter of Credit Advances and
(b) the aggregate Available Amounts of all outstanding Letters of Credit, in
each case after giving effect to any issuance or renewal of a Letter of Credit
occurring on the date of determination and any other changes in the aggregate
amounts under clauses (a) and (b) above as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letter of Credit
or any reductions in the maximum amount available for drawings under any Letter
of Credit taking effect on such date.

“Letters of Credit” has the meaning specified in Section 2.1 and shall include
the Existing Letters of Credit.

 

13



--------------------------------------------------------------------------------

“Licenses” has the meaning specified in Section 4.14.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including without
limitation the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property; provided
that any lien, security interest or other charge or encumbrance (a) for taxes,
assessments and governmental charges or levies not yet due and payable or
(b) incurred in the ordinary course of business in favor of financial
intermediaries and clearing agents pending clearance of payments for investments
shall, in either case, not be considered a Lien or other encumbrance for
purposes of the Credit Documents.

“Margin Stock” has the meaning specified in Regulation U or X.

“Material Adverse Effect” means a material adverse effect on (a) the assets,
business, financial condition or operations of any applicable Credit Party and
its Subsidiaries taken as a whole, provided, however, that, so long as no
violation of Section 6.1 (in the case of RenRe or DaVinci) and no Suspension
Event of the type described in clause (c) of the definition thereof (in the case
of any other Credit Party) shall have occurred and be continuing as a result
thereof, the occurrence of losses that give rise to or result in Excess
Catastrophe Losses shall not be deemed to have a Material Adverse Effect,
(b) the rights and remedies of the Administrative Agent, the Collateral Agent,
the Issuing Bank or any Lender under any Credit Document, (c) the enforceability
of the Credit Documents or the Lien of the Security Documents on the Collateral
or (d) the ability of the Credit Parties, taken as a whole, to perform in any
material respect their obligations under the Credit Documents (including, in
each case and without limitation, as may result from any non-monetary judgment
or order for which a stay of enforcement, by reason of a pending appeal or
otherwise, shall not be in effect for any period of 30 consecutive days).

“Material Insurance Company” means (a) an Insurance Company which is also a
Material Subsidiary and (b) each other Account Party which is an Insurance
Company.

“Material Subsidiary” means RRL and any other Subsidiary of RenRe (other than
Stonington Insurance Company) which either (a) as of the end of the most
recently completed Fiscal Year of the RenRe for which audited financial
statements are available, has assets that exceed 10% of the total consolidated
assets of RenRe and all its Subsidiaries as of the last day of such period or
(b) for the most recently completed Fiscal Year of RenRe for which audited
financial statements are available, has revenues that exceed 10% of the
consolidated revenue of RenRe and all of its Subsidiaries for such period,
provided that Stonington Insurance Company and its Subsidiaries shall be
excluded for purposes of determining whether Glencoe U.S. Holdings, Inc. is a
Material Subsidiary.

“Mellon” means The Bank of New York Mellon.

“Minimum DaVinci Net Worth” has the meaning specified in Section 6.1(a).

“Minimum RenRe Net Worth” has the meaning specified in Section 6.1(b).

“Moody’s” means Moody’s Investors Service, Inc.

 

14



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which a Credit Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Net Asset Value” means with respect to Redeemable Preference Shares, the “Net
Asset Value” of such shares as defined in and determined pursuant to the
Bye-laws.

“Net Worth” means at any date with respect to any Person the sum of the
consolidated shareholders’ equity of such Person and its Subsidiaries calculated
in accordance with GAAP plus, without duplication, any preferred shares of such
Person or any such Subsidiary issued to Persons other than an Affiliate which
are not mandatorily redeemable before the Letter of Credit Expiration Date.

“New Issuing Bank” has the meaning specified in Section 2.15.

“New Lender” has the meaning specified in Section 2.18.

“Non-U.S. Lender” has the meaning specified in Section 2.8(e).

“Obligations” means all obligations of every nature of the Credit Parties from
time to time owing, due or payable to any Agent, the Issuing Bank or any Lender
under this Agreement or any of the other Credit Documents, whether for
principal, reimbursement for payments made under Letters of Credit, interest
(including, to the greatest extent permitted by law, post-petition interest),
commissions, fees, expenses, indemnities or any other obligations, and whether
now existing or hereafter incurred, created or arising and whether direct or
indirect, absolute or contingent, or due or to become due (including obligations
of performance).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Old Issuing Bank” has the meaning specified in Section 2.15.

“Ordinary Course Litigation” has the meaning specified in Section 4.5.

“Organization Documents” means, (a) with respect to any company or corporation,
the memorandum of association, the certificate or articles of incorporation, the
bylaws or bye-laws (or equivalent of comparable constitutive documents with
respect to any non-U.S. jurisdiction), any certificate of determination or
instrument relating to the rights of preferred shareholders of such company or
corporation and any shareholder rights agreement; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

15



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in Section 2.8.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
of 2001, as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.

“Payment Date” has the meaning specified in Section 2.3.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Plans and set forth in, with respect to plan years ending prior to
the effective date of the Pension Act, Section 412 of the Code and Section 302
of ERISA, each as in effect prior to the Pension Act and, thereafter,
Section 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.

“Permitted Liens” means the Liens created in favor of the Collateral Agent under
the Security Documents.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which an Account Party or any ERISA
Affiliate may have any liability.

“Pledge Agreements” means, collectively, the Pledge and Security Agreements made
by each of the Account Parties in favor of the Collateral Agent, in
substantially the form of Exhibit D, and the RIHL Pledge Agreement, as amended.

“PPM” means the Private Placement Memorandum of RIHL dated June 2009, as amended
as of April 2010 and as permitted pursuant to Section 6.8.

“Primary Policies” means any insurance policies issued by an Insurance Company.

“Pro Rata” means from and to the Lenders in accordance with their respective L/C
Commitment Percentages.

“Pro Rata Share” means, for any Lender, its share determined Pro Rata, in
accordance with the definition of the term “Pro Rata.”

“Purchasing Lenders” as the meaning specified in Section 2.19.

“Redeemable Preference Shares” means the redeemable preference shares, $1.00 par
value, issued by RIHL as described in the Bye-laws.

 

16



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 9.5(d).

“Regulation U or X” means Regulation U or Regulation X of the Board of Governors
of the Federal Reserve System, as in effect from time to time.

“Reimbursement Obligation” has the meaning specified in Section 2.3(a)(i).

“Reinsurance Agreements” means any agreement, contract, treaty, certificate or
other arrangement whereby RenRe or any Subsidiary agrees to assume from or
reinsure an insurer or reinsurer all or part of the liability of such insurer or
reinsurer under a policy or policies of insurance issued by such insurer or
reinsurer, including (for purposes of this Agreement) Catastrophe Bonds.

“Rejected Amount” has the meaning specified in Section 2.19.

“Rejecting Lenders” has the meaning specified in Section 2.19.

“RenRe” has the meaning specified in the recital of parties to this Agreement.

“RenRe Agreement” means the Second Amended and Restated Undertaking and
Agreement, dated as of the Restatement Effective Date, made by RenRe and RUM in
favor of the Administrative Agent and the Lenders, as amended, modified or
supplemented from time to time.

“Related Party” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees and advisors of
such Person and of such Person’s Affiliates.

“Relevant Shares” has the meaning specified in the Bye-laws.

“Reportable Event” means (a) any “reportable event” within the meaning of
Section 4043(c) of ERISA for which the 30-day notice under Section 4043(a) of
ERISA has not been waived by the PBGC (including any failure to meet the minimum
funding standard of, or timely make any required installment under, Section 412
of the Internal Revenue Code or Section 302 of ERISA, regardless of the issuance
of any waivers in accordance with Section 412(d) of the Internal Revenue Code),
(b) any such “reportable event” subject to advance notice to the PBGC under
Section 4043(b)(3) of ERISA, (c) any application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Internal
Revenue Code, and (d) a cessation of operations described in Section 4062(e) of
ERISA.

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) aggregate principal amount of the Letter
of Credit Advances outstanding at such time and (b) the aggregate Available
Amount of all Letters of Credit outstanding at such time, or, if no such
principal amount and no Letters of Credit are outstanding at such time, Lenders
having L/C Commitments constituting at least a majority in interest of the
aggregate of the L/C Commitments; provided, however, that if any Lender shall be
an Affected Lender at such time, there shall be excluded from the determination
of Required Lenders at such time (i) the aggregate principal amount of the
interest of such Lender in Letter of Credit

 

17



--------------------------------------------------------------------------------

Advances outstanding at such time, (ii) such Lender’s Pro Rata Share of the
aggregate Available Amount of all Letters of Credit outstanding at such time and
(iii) the Unused L/C Commitment of such Lender at such time.

“Requirements of Law” for any Person means the Organization Documents of such
Person, and any law, treaty, rule, ordinance or regulation or determination of
an arbitrator or a court or other governmental authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Responsible Officer” means the Chairman, Managing Director, Chief Executive
Officer, President, Chief Financial Officer, Chief Accounting Officer, Treasurer
or General Counsel of RenRe, RIHL or an Account Party, as applicable.

“Restatement Effective Date” means the first date on which the conditions set
forth in Article III shall have been satisfied.

“Retrocession Agreements” means any agreement, treaty, certificate or other
arrangement whereby any Insurance Company cedes to another insurer all or part
of such Insurance Company’s liability.

“RIHL” has the meaning specified in the preliminary statements to this
Agreement.

“RIHL Agreement” means the Second Amended and Restated Undertaking and
Agreement, dated as of the Restatement Effective Date, made by RIHL in favor of
the Administrative Agent and the Lenders.

“RIHL Control Agreements” means (i) the First Amended and Restated RIHL Control
Agreement among Mellon, the Collateral Agent and RIHL, dated as of September 30,
2009, (ii) the RIHL Control Agreement (Account No. RREF 9100002) among Mellon,
the Collateral Agent and RIHL, dated as of February 16, 2010, (iii) the RIHL
Control Agreement (Account No. RREF 9200002) among Mellon, the Collateral Agent
and RIHL, dated as of February 16, 2010 and (iv) the RIHL Control Agreement
(Account No. RREF 9300002) among Mellon, the Collateral Agent and RIHL, dated as
of February 16, 2010.

“RIHL Custodial Agreement” means the Amended and Restated Custody Agreement,
dated as of September 30, 2009, between RIHL and Mellon.

“RIHL Guaranty” has the meaning specified in Section 2.16(a).

“RIHL Pledge Agreement” means the Pledge and Security Agreement, dated as of the
Initial Effective Date, made by RIHL in favor of the Collateral Agent, as
amended by the First Amendment to RIHL Pledge and Security Agreement, dated as
of February 16, 2010.

“RRE” has the meaning specified in the recital of parties to this Agreement.

“RRL” has the meaning specified in the recital of parties to this Agreement.

“RUM” has the meaning specified in the preliminary statements to this Agreement.

 

18



--------------------------------------------------------------------------------

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/-programs/, or as otherwise
published from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“SAP” means, as to each Insurance Company, the statutory accounting practices
prescribed or permitted by the Insurance Code of such Insurance Company’s
domicile for the preparation of Annual Statements and other financial reports by
insurance corporations of the same type as such Insurance Company.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Security Documents” means, collectively, (i) the Pledge Agreements and all
other security agreements, pledge agreements, charges and mortgages at any time
creating or evidencing the Liens securing the Obligations, (ii) the Control
Agreements and all other control agreements and similar agreements pursuant to
which a Lien on a Custodial Account (and on the contents thereof) or other
Collateral securing the Obligations is perfected in favor of the Collateral
Agent, and (iii) the RIHL Agreement, the RIHL Pledge Agreement and the RIHL
Control Agreements, in each case, as amended.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including without limitation contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or

 

19



--------------------------------------------------------------------------------

indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries;
provided, however, that neither DaVinciRe Holdings Ltd. (so long as its only
material asset is the shares of DaVinci) nor DaVinci shall be deemed to be a
Subsidiary of RenRe.

“Substitution Event” means, with respect to an Account Party, any of the
following events: (a) in the case of an Account Party which as of the
Restatement Effective Date has or thereafter obtains a rating from A.M. Best,
failure of such Account Party to maintain such rating at A- or better, (b) in
the case of DaVinci, a Change of Control shall occur, (c) RIHL shall cease to
have a credit rating from S&P of AA- or better, (d) the Net Worth of such
Account Party shall be less than the “Substitution Event Net Worth Threshold”
for such Account Party as set forth in Schedule III for any period of 30
consecutive days, (e) RIHL shall suspend making Net Asset Value determinations
with respect to the Redeemable Preference Shares or shall change the basis on
which Net Asset Value is determined without the prior written consent of the
Administrative Agent (provided that the foregoing shall not permit an amendment
of the Bye-laws other than as permitted pursuant to Section 6.8, and the
Administrative Agent hereby agrees to give the Lenders prompt notice of any such
consent that would materially affect Net Asset Value determinations), (f) any
holder of a Relevant Security Interest (as defined in the Bye-laws) shall redeem
more than $20,000,000 of Redeemable Preference Shares in one or more redemption
transactions in any 30-day period, (g) the aggregate Unencumbered or Excess
Redeemable Preference Shares (whether held by an Account Party or any other
Person) shall have a Net Asset Value that is less than 15% of the aggregate Net
Asset Value of all of the outstanding Redeemable Preference Shares, (h) such
Account Party fails to maintain at all times ownership of Unencumbered or Excess
Redeemable Preference Shares having an aggregate Net Asset Value of not less
than 15% of the outstanding Redeemable Preference Shares pledged by such Account
Party pursuant to the Security Documents (less the amount allocated to such
Account Party of any amount deposited into a Cash Collateral Account pursuant to
Section 2.14(a)(iii), (i) any violation of the redemption restrictions for
unencumbered Redeemable Preference Shares set forth in Exhibit A to the RIHL
Agreement or (j) a Default shall have occurred and be continuing under Section
7.1(e) or, with respect to such Account Party, Section 7.2(f).

“Suspension Event” means, with respect to an Account Party, any of the following
events: (a) the Collateral Value of such Account Party’s Collateral shall be
less than 95% of the Letter of Credit Outstandings of such Account Party at any
time, (b) the Collateral Value of such Account Party’s Collateral shall be less
than 100%, but greater than or equal to 95% of the Letter of Credit Outstandings
of such Account Party for more than 3 consecutive Business Days, (c) the Net
Worth of such Account Party shall be less than the “Suspension Event Net Worth
Threshold” for such Account Party as set forth in Schedule III, (d) any
development or change shall have occurred after December 31, 2009 that has had
or could reasonably be expected to have a Material Adverse Effect with respect
to RIHL or such Account Party or (e) with respect to DaVinci only, any of the
events set forth in Section 7.1(f) shall have occurred and be continuing.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor

 

20



--------------------------------------------------------------------------------

transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by, a long form confirmation or subject to any master agreement,
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement, including any such obligations or liabilities thereunder and (c) all
other agreements or arrangements designed to protect such Person against
catastrophic events, fluctuations in interest rates or currency exchange rates;
provided that for purposes of clause (e) of the definition of the term “Debt”,
the term “Swap Contract” shall not include any Retrocession Agreement or
Catastrophe Bond or Industry Loss Warranty.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.

“Tangible Net Worth” means at any date with respect to a Person, the Net Worth
of such Person determined as of such date in accordance with GAAP, minus, to the
extent included as assets in the determination of Net Worth, any goodwill,
patents, trademarks, copyrights, franchises, licenses, capitalized interest,
debt discount and expense, amounts due from officers and directors, shareholders
and Affiliates of such Person and any other items which would be treated as
intangibles under GAAP.

“Taxes” has the meaning specified in Section 2.8(a).

“Termination Date” means the first date on which all of the following shall have
occurred: (i) the termination of all L/C Commitments and L/C Participation
Interests, (ii) the termination or expiration of all Letters of Credit and
(iii) the payment in full of all principal and interest with respect to Letter
of Credit Advances together with all other amounts then due and owing under the
Credit Documents.

“Total Commitment” means at any time the lesser of (a) $1,000,000,000 (or such
lesser amount as reduced pursuant to Section 2.4 or greater amount as increased
pursuant to Section 2.18) and (b) the aggregate amount of the L/C Commitments
then in effect.

“Unencumbered or Excess Redeemable Preference Shares” means Redeemable
Preference Shares that are either (i) unencumbered by any Liens or, (ii) with
respect to Redeemable Preference Shares owned by any Account Party,
(x) encumbered only by the Liens

 

21



--------------------------------------------------------------------------------

created in favor of the Collateral Agent under the Security Documents and
(y) the Net Asset Value of which need not be taken into account for the
Collateral Value of the Collateral of such Account Party to equal 100% of the
Letter of Credit Outstandings of such Account Party.

“Uniform Commercial Code” has the meaning specified in the Pledge Agreements or
the Control Agreements, as applicable.

“Unused L/C Commitment” means, with respect to any Lender at any time, (a) such
Lender’s L/C Commitment at such time minus (b) such Lender’s Pro Rata Share of
(i) the aggregate Available Amount of all Letters of Credit hereunder (including
without limitation all Existing Letters of Credit) and (ii) the aggregate
principal amount of all Letter of Credit Advances outstanding at such time
(whether held by the Issuing Bank or the Lenders).

“U.S. Government Securities” means securities issued or unconditionally
guaranteed by the United States of America or any agency or instrumentality
thereof and backed by the full faith and credit of the United States of America.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Wells Fargo” has the meaning specified in the recital of parties to this
Agreement.

Section 1.2 Computation of Time Periods; Other Definitional Provisions.

(a) In this Agreement and the other Credit Documents in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”.

(b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein or in any other Credit Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Credit Document, shall be construed to
refer to such Credit Document in its entirety and not to any particular
provision thereof, (iv) all references in a Credit Document to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or

 

22



--------------------------------------------------------------------------------

regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

Section 1.3 Accounting Principles. Unless otherwise defined or the context
otherwise requires, all financial and accounting terms used herein or in any of
the Credit Documents or any certificate or other document made or delivered
pursuant hereto shall be defined in accordance with GAAP or SAP, as the context
may require; provided, however, that for purposes of calculating the financial
covenants, the financial statements required under Section 5.1(a) shall be
adjusted so that DaVinciRe Holdings Ltd. and DaVinci Reinsurance Ltd. shall be
accounted for under the equity method rather than consolidated as Subsidiaries.
When used in this Agreement, the term “financial statements” shall include the
notes and schedules thereto. In addition, when used herein, the terms “best
knowledge of” or “to the best knowledge of” any Person shall mean matters within
the actual knowledge of such Person (or an Executive Officer or general partner
of such Person) or which should have been known by such Person after reasonable
inquiry.

ARTICLE II

AMOUNTS AND TERMS OF THE LETTERS OF CREDIT

Section 2.1 The Letters of Credit. Subject to and upon the terms and conditions
herein set forth, so long as no Suspension Event, Default or Event of Default
has occurred and is continuing with respect to the Applicable Account Party, the
Issuing Bank will, at any time and from time to time on and after the
Restatement Effective Date and prior to the seventh day prior to the Expiration
Date, and upon request on behalf of the Applicable Account Party in accordance
with the provisions of Section 2.2(a), issue for the account of such Account
Party one or more irrevocable standby letters of credit in a form customarily
used or otherwise approved by the Issuing Bank (together with all amendments,
modifications and supplements thereto, substitutions therefor and renewals and
restatements thereof, collectively, the “Letters of Credit”, it being understood
that all Existing Letters of Credit shall be deemed to have been issued pursuant
hereto and a “Letter of Credit” hereunder, and from and after the Restatement
Effective Date shall be subject to and governed by the terms and conditions
hereof). Notwithstanding the foregoing:

(a) The Issuing Bank shall not issue, and no Credit Party will request the
issuance of, any Letter of Credit hereunder if at the time of issuance of such
Letter of Credit and after giving effect thereto, either (i) the aggregate
Letter of Credit Exposure would exceed the lesser of (x) the Total Commitment
and (y) the aggregate Collateral Value, (ii) the total Letter of Credit Exposure
with respect to the Applicable Account Party would exceed the Collateral Value
of the Collateral of such Account Party, (iii) any Lender’s Pro Rata Share of
the Available Amount of such Letter of Credit would exceed such Lender’s Unused
L/C Commitment, (iv) the expiry date of such requested Letter of Credit would
occur more than twelve months after the date of issuance; provided, however,
that a Letter of Credit may, if requested on behalf of the Applicable Account
Party, provide by its terms, and on terms acceptable to the Issuing Bank, for
renewal for successive periods of one year or less unless and until the Issuing
Bank shall have delivered a

 

23



--------------------------------------------------------------------------------

notice of nonrenewal to the beneficiary of such Letter of Credit, (v) such
Letter of Credit is to be denominated in a currency other than U.S. dollars, or
(vi) the expiry date of such Letter of Credit would occur after the Letter of
Credit Expiration Date.

(b) The Issuing Bank shall be under no obligation to issue any Letter of Credit
if, at the time of such proposed issuance, (i) any order, judgment or decree of
any Governmental Authority or arbitrator shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any
Requirements of Law applicable to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction or reserve or capital requirement (for which
the Issuing Bank is not otherwise compensated) not in effect on the Restatement
Effective Date, or any unreimbursed loss, cost or expense that was not
applicable, in effect or known to the Issuing Bank as of the Restatement
Effective Date and that the Issuing Bank in good faith deems material to it,
(ii) the Issuing Bank shall have actual knowledge, or shall have received notice
from any Lender, prior to the issuance of such Letter of Credit that one or more
of the conditions specified in Section 3.1 (if applicable) or Section 3.2 are
not then satisfied (or have not been waived in writing as required herein) or
(iii) such Letter of Credit shall be payable upon presentation of other than
sight drafts or certificates.

(c) The Issuing Bank shall have no obligation to issue any letter of credit
which is unsatisfactory in form, substance or beneficiary to the Issuing Bank in
the exercise of its reasonable judgment consistent with its customary practice.

Section 2.2 Issuance, Renewals, Drawings, Participations and Reimbursement.

(a) Request for Issuance. RenRe, on behalf of an Applicable Account Party, may
from time to time request, upon at least three (3) Business Days’ notice (given
not later than 11:00 A.M. Charlotte, North Carolina time on the last day
permitted therefor), the Issuing Bank to issue or renew (other than any
automatic renewal thereof) a Letter of Credit by:

(i) delivering to the Issuing Bank, with a copy to the Administrative Agent,
either (x) a written request to such effect or (y) a request made in electronic
form through the Issuing Bank’s remote access system and in accordance with the
terms and conditions (including any written agreements between the Issuing Bank
and RenRe or the Applicable Account Party) applicable thereto, in each case
specifying the date on which such Letter of Credit is to be issued or renewed
(which shall be a Business Day), the expiration date thereof, the Available
Amount thereof, the name and address of the beneficiary thereof and the
requested form thereof, and in each case with a copy of such request (or, in the
case of clause (y) above, a written or electronic summary thereof) to the
Administrative Agent; and

(ii) in the case of the issuance of a Letter of Credit, delivering to the
Issuing Bank a completed agreement and application with respect to such Letter
of Credit as the Issuing Bank may specify for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”), together with such
other certificates, documents and other

 

24



--------------------------------------------------------------------------------

papers or information as are specified in such Letter of Credit Agreement or as
may be required pursuant to the Issuing Bank’s customary practices for the
issuance of letters of credit (including requirements relating to requests made
through the Issuing Bank’s remote access system).

The Administrative Agent shall, promptly upon receiving a copy of the notice
referred to in clause (i) above, notify the Lenders of such proposed Letter of
Credit or such proposed renewal of a Letter of Credit, and shall determine, as
of 11:00 A.M. Charlotte, North Carolina time on the Business Day immediately
preceding the proposed date of issuance, whether such proposed Letter of Credit
complies with the conditions set forth in Section 2.1 hereof. If such conditions
set forth in Section 2.1 are not satisfied or if the Required Lenders have given
notice to the Administrative Agent to cease issuing or renewing Letters of
Credit as contemplated by this Agreement, the Administrative Agent shall
immediately notify the Issuing Bank (in writing or by telephone immediately
confirmed in writing) that the Issuing Bank is not authorized to issue or renew,
as the case may be, such Letter of Credit. If the Issuing Bank issues or renews
a Letter of Credit, it shall deliver the original of such Letter of Credit to
the beneficiary thereof or as RenRe, on behalf of the Applicable Account Party,
shall otherwise direct, and shall promptly notify the Administrative Agent
thereof and furnish a copy thereof to the Administrative Agent. The Issuing Bank
may issue Letters of Credit through any of its branches or Affiliates (whether
domestic or foreign) that issue letters of credit, and RenRe and each Account
Party authorizes and directs the Issuing Bank to select the branch or Affiliate
that will issue or process any Letter of Credit.

(b) Request for Extension or Increase. RenRe, on behalf of an Account Party, may
from time to time request the Issuing Bank to extend the expiration date of an
outstanding Letter of Credit issued for the Account Party’s account or increase
(or, with the consent of the beneficiary, decrease) the Available Amount of such
Letter of Credit. Such extension or increase shall for all purposes hereunder
(including for purposes of Section 2.1 and Section 2.2(a)) be treated as though
such Account Party had requested issuance of a new or replacement Letter of
Credit (except only that the Issuing Bank may, if it elects, issue a notice of
extension or increase in lieu of issuing a new Letter of Credit in substitution
for the outstanding Letter of Credit).

(c) Limitations on Issuance, Extension, Renewal and Amendment. As between the
Issuing Bank, on the one hand, and the Agents and the Lenders, on the other
hand, the Issuing Bank shall be justified and fully protected in issuing or
renewing a Letter of Credit unless it shall have received notice from the
Administrative Agent as provided in Section 2.2(a) hereof that it is not
authorized to do so, notwithstanding any subsequent notices to the Issuing Bank,
any knowledge of a Suspension Event or a Default or Event of Default, any
knowledge of failure of any condition specified in Article III to be satisfied,
any other knowledge of the Issuing Bank, or any other event, condition or
circumstance whatsoever. The Issuing Bank may amend, modify or supplement
Letters of Credit or Letter of Credit Agreements without the consent of, and
without liability to, any Agent or any Lender, provided that any such amendment,
modification or supplement that extends the expiration date of, or increases the
Available Amount of or the amount available to be drawn on, an outstanding
Letter of Credit (other than an Evergreen Letter of Credit) shall be subject to
Section 2.1 and Article III. With respect to each Letter of Credit that provides
by its terms for automatic renewal (an “Evergreen Letter of Credit”), the
Lenders shall be deemed to have authorized (but may not require) the Issuing
Bank

 

25



--------------------------------------------------------------------------------

to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that the
Issuing Bank shall not permit any such extension if (A) the Issuing Bank has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof, or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days prior to the date
specified in such Letter of Credit for delivery of a notice of non-extension
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or RenRe
that one or more of the applicable conditions specified in Article III is not
then satisfied, and in each such case directing the Issuing Bank not to permit
such extension.

(d) Letter of Credit Participation Interests. Concurrently with the issuance of
each Letter of Credit and without any further action by any party to this
Agreement, the Issuing Bank automatically shall be deemed, irrevocably and
unconditionally, to have sold, assigned, transferred and conveyed to each
Lender, and each Lender automatically shall be deemed, irrevocably and
unconditionally, severally to have purchased, acquired, accepted and assumed
from the Issuing Bank, without recourse to, or representation or warranty by,
the Issuing Bank, an undivided interest, in a proportion equal to such Lender’s
Pro Rata Share, in all of the Issuing Bank’s rights and obligations in, to or
under such Letter of Credit, the related Letter of Credit Agreement, each
drawing made thereunder, all obligations of the Applicable Account Party under
the Credit Documents with respect to such Letter of Credit, and all Collateral,
guarantees and other rights from time to time directly or indirectly securing
the foregoing (such interest of each Lender being referred to herein as an “L/C
Participation Interest”); provided, however, that the fees and charges relating
to Letters of Credit described in Section 2.5(c)(ii) shall be payable directly
to the Issuing Bank as provided therein, and the Lenders shall have no right to
receive any portion thereof. Each Lender irrevocably and unconditionally accepts
and agrees to the terms set forth in the immediately preceding sentence. Upon
any change in the Commitments of any of the Lenders pursuant to Section 9.5 or
otherwise, with respect to all outstanding Letters of Credit and Reimbursement
Obligations there shall be an automatic adjustment to the participations
pursuant to this Section to reflect the new L/C Commitment Percentages of the
Lenders. On the date that any New Lender becomes a party to this Agreement or an
existing Lender increases its L/C Commitment, in each case in accordance with
Section 2.18, L/C Participation Interests in all outstanding Letters of Credit
held by each of the Lenders (including any New Lender) shall automatically be
reallocated to reflect the Lenders’ L/C Commitment Percentages at such time.
Notwithstanding any other provision hereof, each Lender hereby agrees that its
obligation to participate in each Letter of Credit, its obligation to make the
payments specified in Section 2.2(e), and the right of the Issuing Bank to
receive such payments in the manner specified therein, are each absolute,
irrevocable and unconditional and shall not be affected by any event, condition
or circumstance whatever as more particularly set forth in Section 2.3(a)(ii).
The failure of any Lender to make any such payment shall not relieve any other
Lender of its funding obligation hereunder on the date due, but no Lender shall
be responsible for the failure of any other Lender to meet its funding
obligations hereunder. On the Restatement Effective Date (i) each outstanding
Letter of Credit will continue in full force and effect as a Letter of Credit
issued under this Agreement and (ii) the L/C Participation Interests shall
automatically be reallocated to reflect the Lenders’ L/C Commitment Percentages
at such time.

 

26



--------------------------------------------------------------------------------

(e) Payment by Lenders on Account of Unreimbursed Draws. If the Issuing Bank
makes a payment under any Letter of Credit and is not reimbursed in full on the
date of such payment in accordance with Section 2.3(a), the Issuing Bank may
notify the Administrative Agent thereof (which notice may be by telephone), and
the Administrative Agent shall forthwith notify each Lender (which notice may be
by telephone promptly confirmed in writing) thereof. No later than the
Administrative Agent’s close of business on the date such notice is given (if
notice is given by 2:00 P.M. Charlotte, North Carolina time) or 10:00 A.M.
Charlotte, North Carolina time the following day (if notice is given after
2:00 P.M. Charlotte, North Carolina time or in the case of any Lender whose
Lending Office is located outside of the United States), each Lender will pay to
the Administrative Agent, for the account of the Issuing Bank, in immediately
available funds, an amount equal to such Lender’s Pro Rata Share of the
unreimbursed portion of such payment by the Issuing Bank. Amounts received by
the Administrative Agent for the account of the Issuing Bank shall be forthwith
transferred, in immediately available funds, to the Issuing Bank. If and to the
extent that any Lender fails to make such payment to the Administrative Agent
for the account of the Issuing Bank on such date, such Lender shall pay such
amount on demand, together with interest, for the Issuing Bank’s own account,
for each day from and including the date such payment is due from such Lender to
the Issuing Bank to but not including the date of repayment to the Issuing Bank
(before and after judgment) at a rate per annum for each day (i) from and
including the date of payment by the Issuing Bank to and including the date such
payment is due from such Lender equal to the Federal Funds Rate and
(ii) thereafter equal to the rate of interest payable by the Applicable Account
Party under Section 2.3(a)(i). For the avoidance of doubt, it is understood and
agreed by the Lenders that Letters of Credit issued prior to the Expiration Date
may, by their terms, remain outstanding after the Expiration Date and that the
obligations of the Lenders to make payments under this Section 2.2(e) shall
continue from and after the Expiration Date until the expiration or termination
of all Letters of Credit, subject to and in accordance with the terms hereof.

(f) Letter of Credit Advances. The term “Letter of Credit Advance” is used in
this Agreement in accordance with the meanings set forth in this Section 2.2(f).
The making of any payment by the Issuing Bank under a Letter of Credit is
sometimes referred to herein as the making of a Letter of Credit Advance by the
Issuing Bank in the amount of such payment. The making of any payment by a
Lender for the account of the Issuing Bank under Section 2.2(e) on account of an
unreimbursed drawing on a Letter of Credit is also sometimes referred to herein
as the making of a Letter of Credit Advance to the Applicable Account Party by
such Lender. The making of such a Letter of Credit Advance by a Lender with
respect to an unreimbursed drawing on a Letter of Credit shall reduce, by a like
amount, the outstanding Letter of Credit Advance of the Issuing Bank with
respect to such unreimbursed drawing. No such making of a Letter of Credit
Advance shall relieve or otherwise impair the obligation of the applicable
Account Party to reimburse the Issuing Bank for the amount of any payment made
by the Issuing Bank under any Letter of Credit, together with interest as
provided herein.

(g) Letter of Credit Reports. The Issuing Bank will furnish to the
Administrative Agent prompt written notice of each issuance or renewal of a
Letter of Credit (including the Available Amount and expiration date thereof),
amendment to a Letter of Credit, cancellation of a Letter of Credit and payment
on a Letter of Credit. The Administrative Agent will furnish to each Lender
prior to the tenth (10th) Business Day of each calendar quarter an electronic
report setting forth each Lender’s share of the average daily aggregate
Available Amount of Letters of Credit outstanding during such calendar quarter
and its corresponding letter of credit fee.

 

27



--------------------------------------------------------------------------------

Section 2.3 Repayment of Letter of Credit Advances.

(a) Account Parties’ Reimbursement Obligation.

(i) Each Account Party hereby severally agrees to reimburse the Issuing Bank in
immediately available funds (by making payment to the Administrative Agent for
the account of the Issuing Bank in accordance with Section 2.7 in the amount of
each payment made by the Issuing Bank under any Letter of Credit issued for such
Account Party’s account (each such amount so paid until reimbursed, together
with interest thereon payable as provided hereinbelow, a “Reimbursement
Obligation”) no later than the third succeeding Business Day (the “Due Date”)
after the date such payment under such Letter of Credit is made by the Issuing
Bank (the “Draw Date”), together with interest as provided below on the amount
so paid by the Issuing Bank (to the extent not reimbursed prior to 1:00 P.M.,
Charlotte, North Carolina time, on the Draw Date) for the period from the Draw
Date to the date the Reimbursement Obligation created thereby is satisfied in
full (the “Payment Date”). If the Payment Date is on or prior to the Due Date,
such interest shall be payable at the Base Rate as in effect from time to time
during the period from the Draw Date to the Payment Date. If the Payment Date is
after the Due Date, such interest shall be payable (x) at the Base Rate as in
effect from time to time during the period from and including the Draw Date to
and not including the Due Date, and (y) at the Base Rate as in effect from time
to time plus 2% from and including the Due Date to and not including the Payment
Date. All such interest shall also be payable on demand. The Issuing Bank will
provide the Administrative Agent, RenRe and the Applicable Account Party with
prompt notice of any payment or disbursement made under any Letter of Credit,
although the failure to give, or any delay in giving, any such notice shall not
release, diminish or otherwise affect the Applicable Account Party’s obligations
under this Section or any other provision of this Agreement. The Administrative
Agent will promptly pay to the Issuing Bank and the Lenders which have funded
their Letter of Credit Advance remaining unpaid by such Account Party their Pro
Rata Shares of any such amounts received by it under this Section. Such
reimbursement obligation shall be payable without further notice, protest or
demand, all of which are hereby waived, and an action therefor shall immediately
accrue. Each Account Party acknowledges and agrees that it has in its Control
Agreement unconditionally and irrevocably authorized the Collateral Agent to
instruct the Custodian to redeem Redeemable Preference Shares or obtain and
apply other Collateral of such Account Party to the payment of any Reimbursement
Obligation not paid in full on the Draw Date as directed by the Collateral
Agent; provided that, with respect to any Reimbursement Obligation of less than
$25,000,000, the Collateral Agent shall not give the instruction for such a
redemption if RenRe shall have given notice to the Administrative Agent on or
before the Business Day first succeeding the Draw Date that the Reimbursement
Obligation will be paid in cash on or before the Due Date and thereafter such
payment is made.

 

28



--------------------------------------------------------------------------------

(ii) The obligation of each Account Party to reimburse the Issuing Bank for each
drawing under any Letter of Credit issued for the account of such Account Party
and to repay each Letter of Credit Advance with respect thereto, and the
obligation of each Lender under Section 2.2(e) with respect thereto, shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, the applicable Letter of Credit
Agreement and any other applicable agreement or instrument under all
circumstances, including the following:

(A) any lack of validity or enforceability of any Credit Document, any Letter of
Credit or any other agreement or instrument relating thereto (all of the
foregoing being, collectively, the “L/C Related Documents”);

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of any Account Party or any other Person in
respect of any L/C Related Document or any other amendment or waiver of or any
consent to departure from all or any of the L/C Related Documents;

(C) the existence of any claim, counterclaim, set-off, defense or other right
that any Account Party or any other Person may have at any time against any
beneficiary or any transferee of a Letter of Credit (or any Persons for which
any such beneficiary or any such transferee may be acting), the Issuing Bank or
any other Person, whether in connection with the transactions contemplated by
the L/C Related Documents or any unrelated transaction (including any underlying
transaction between any Credit Party and the beneficiary named in any such
Letter of Credit);

(D) any draft, demand, certificate or any other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect, any statement therein being untrue or inaccurate in any respect,
any errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, telecopier or otherwise, or any errors in translation or
in interpretation of technical terms;

(E) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit or any defense based upon the failure of any drawing under a
Letter of Credit to conform to the terms of the Letter of Credit (provided that
any draft, certificate or other document presented pursuant to such Letter of
Credit appears on its face to comply with the terms thereof), any
non-application or misapplication by the beneficiary or any transferee of the
proceeds of such drawing or any other act or omission of such beneficiary or
transferee in connection with such Letter of Credit;

(F) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Security Documents, for
all or any of the obligations of any Account Party or any other Person in
respect of the L/C Related Documents;

 

29



--------------------------------------------------------------------------------

(G) the occurrence of any Substitution Event, Suspension Event, Default or Event
of Default; or

(H) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including without limitation any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Account Party or a guarantor.

(b) Rescission. If any amount received by the Issuing Bank on account of any
Letter of Credit Advance, Reimbursement Obligation or other Obligation shall be
avoided, rescinded or otherwise returned or paid over by the Issuing Bank for
any reason at any time, whether before or after the termination of this
Agreement (or the Issuing Bank believes in good faith that such avoidance,
rescission, return or payment is required, whether or not such matter has been
adjudicated), each Lender will (except to the extent a corresponding amount
received by such Lender on account of its Letter of Credit Advance relating to
the same payment on a Letter of Credit has been avoided, rescinded or otherwise
returned or paid over by such Lender), promptly upon notice from the
Administrative Agent or the Issuing Bank, pay over to the Administrative Agent
for the account of the Issuing Bank its Pro Rata Share of such amount, together
with its Pro Rata Share of any interest or penalties payable with respect
thereto.

Section 2.4 Termination or Reduction of the L/C Commitments. RenRe may, upon at
least three (3) Business Days’ notice to the Administrative Agent, terminate in
whole or reduce in part the unused portion of the L/C Commitments; provided,
however, that each partial reduction (i) shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, (ii) shall
be made ratably among the Lenders in accordance with their L/C Commitment
Percentages and (iii) shall automatically reduce the Total Commitment, as
contemplated by the definition of such term.

Section 2.5 Fees.

(a) Commitment Fee. The Account Parties and RenRe jointly and severally agree to
pay to the Administrative Agent for the account of each Lender a commitment fee,
from the Restatement Effective Date until the Expiration Date, payable in
arrears quarterly on the last Business Day of each March, June, September and
December commencing June 30, 2010 and on the Expiration Date, at a rate equal to
0.125% per annum on the average daily Unused L/C Commitment of such Lender
during such quarter (or shorter period); provided, however, that no commitment
fee shall be payable on the L/C Commitment of a Lender to the extent and for so
long as such Lender is a Defaulting Lender.

(b) Administrative Agent’s and Collateral Agent’s Fees. The Account Parties and
RenRe jointly and severally agree to pay to the Administrative Agent and the
Collateral Agent for their own accounts such fees as are set forth in the Fee
Letter and as may from time to time be agreed between RenRe and the
Administrative Agent and Collateral Agent, respectively.

 

30



--------------------------------------------------------------------------------

(c) Letter of Credit Fees, etc.

(i) Each Account Party severally agrees to pay to the Administrative Agent, for
the account of each Lender, with respect to each Letter of Credit for the
account of such Account Party outstanding from time to time from the Restatement
Effective Date until the termination or expiration of such Letter of Credit, a
letter of credit fee payable in arrears quarterly on the last Business Day of
each March, June, September and December commencing June 30, 2010, and on the
termination or expiration of such Letter of Credit, on such Lender’s Pro Rata
Share of the average daily aggregate Available Amount of such Letter of Credit
during such quarter (or shorter period) at a rate equal to 0.55% per annum,
provided, however, that except as otherwise provided in Section 2.14(a)(v), no
letter of credit fee shall be payable on account of a Lender to the extent that
and for so long as such Lender is a Defaulting Lender.

(ii) Each Account Party severally agrees to pay to the Issuing Bank, for its own
account, the Issuing Bank’s fronting fee (as provided in the Fee Letter),
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, relating to Letters of Credit for the account of
such Account Party as are from time to time in effect.

Section 2.6 Increased Costs, etc.

(a) If, due to any Change in Law, there shall be any increase in the cost to any
Lender of agreeing to issue or of issuing or maintaining or participating in
Letters of Credit or the making of Letter of Credit Advances (excluding, for
purposes of this Section 2.6, any such increased costs resulting from (x) Taxes
or Other Taxes (as to which Section 2.8 shall govern) and (y) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender is organized or has its Lending Office or any political subdivision
thereof), then the Account Parties jointly and severally agree to pay, from time
to time, within five (5) days after demand by such Lender (with a copy of such
demand to the Administrative Agent), which demand shall include a statement of
the basis for such demand and a calculation in reasonable detail of the amount
demanded, to the Administrative Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost, submitted to RenRe by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.

(b) If any Lender or any Issuing Bank determines that any Change in Law
affecting such Lender or such Issuing Bank or any Lending Office of such Lender
or such Lender’s or such Issuing Bank’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the L/C Commitments of such Lender or the participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing

 

31



--------------------------------------------------------------------------------

Bank’s holding company with respect to capital adequacy), then from time to time
the Account Parties jointly and severally will pay to such Lender or such
Issuing Bank, as the case may be, within ten (10) days after demand by such
Lender or such Issuing Bank (with a copy of such demand to the Administrative
Agent), which demand shall include a statement of the basis for such demand and
a calculation in reasonable detail of the amount demanded, such additional
amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered.
A certificate as to such amounts submitted to RenRe by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

(c) Each Lender shall promptly notify RenRe and the Administrative Agent of any
event of which it has actual knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s good
faith judgment, otherwise disadvantageous to such Lender) to mitigate or avoid
any obligation by the Account Parties to pay any amount pursuant to Section
2.6(a) or (b) above or pursuant to Section 2.8(a) (and, if any Lender has given
notice of any such event and thereafter such event ceases to exist, such Lender
shall promptly so notify RenRe and the Administrative Agent). Without limiting
the foregoing, each Lender will use reasonable efforts to designate a different
Lending Office if such designation will avoid (or reduce the cost to the Account
Parties of) any event described in the preceding sentence and such designation
will not, in such Lender’s good faith judgment, subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.

(d) Notwithstanding the provisions of Section 2.6(a) or (b) or Section 2.8 (and
without limiting Section 2.6(c) above), no Lender shall be entitled to
compensation from the Account Parties for any amount arising prior to the date
which is 90 days before the date on which such Lender notifies RenRe of such
event or circumstance (except that if such event or circumstance is retroactive,
then the 90-day period referred to above shall be extended to include the period
of retroactive effect thereof). As used in this Section 2.6 the term “Lender”
includes the Issuing Bank in its capacity as such.

Section 2.7 Payments and Computations.

(a) The Account Parties (and RenRe, as applicable) shall make each payment
hereunder irrespective of any right of counterclaim, defense, recoupment or
set-off, not later than 11:00 A.M. Charlotte, North Carolina time on the day
when due, in U.S. dollars, to the Administrative Agent in same day funds, with
payments being received by the Administrative Agent after such time being deemed
to have been received on the next succeeding Business Day. The Administrative
Agent will promptly thereafter cause like funds to be distributed (i) if such
payment by such Account Party is in respect of principal, interest, commitment
fees or any other amount then payable hereunder to more than one Lender, to such
Lenders for the account of their respective Lending Offices ratably in
accordance with the amounts of such respective amount then payable to such
Lenders and (ii) if such payment by such Account Party is in respect of any
amount then payable hereunder to one Lender, to such Lender for the account of
its Lending Office, in each case to be applied in accordance with the terms of
this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.5(d), from and after the effective date of such Assignment

 

32



--------------------------------------------------------------------------------

and Acceptance, the Administrative Agent shall make all payments hereunder in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b) All computations of interest on Letter of Credit Advances (and any other
amount payable by reference to the Base Rate) when the Base Rate is determined
by reference to Wells Fargo’s prime rate shall be made by the Administrative
Agent on the basis of a year of 365 or, if applicable, 366 days; all other
computations of interest and fees shall be made by the Administrative Agent on
the basis of a year of 360 days. All such computations shall be made for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest, fee or commission, as the case may be.

Section 2.8 Taxes.

(a) Any and all payments by any Credit Party hereunder or under any other Credit
Document shall be made, in accordance with Section 2.7, free and clear of and
without reduction or withholding for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings (including backup
withholding), and all liabilities with respect thereto, excluding, in the case
of each Lender and each Agent, taxes that are imposed on its overall net income
by the United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender or such Agent, as the case may be, is
organized or any political subdivision thereof and, in the case of each Lender,
taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the state or foreign jurisdiction of such Lender’s Lending
Office or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder, including any interest, additions to tax or penalties
applicable thereto, being herein referred to as “Taxes”). If any Credit Party or
any Agent shall be required by law to withhold or deduct any Taxes from or in
respect of any sum payable hereunder or to any Lender or any Agent, (i) the sum
payable by such Credit Party shall be increased as may be necessary so that
after such Credit Party and the Administrative Agent have made all required
withholdings or deductions (including deductions applicable to additional sums
payable under this Section 2.8), such Lender or such Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made, (ii) such Credit Party or Agent (as the case
may be) shall make all such withholdings or deductions and (iii) such Credit
Party or Agent (as the case may be) shall pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

33



--------------------------------------------------------------------------------

(b) In addition, each Credit Party shall timely pay any present or future stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made hereunder or from the execution, delivery or registration
of, performance under, or otherwise with respect to, this Agreement or any other
Credit Document (herein referred to as “Other Taxes”) to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Credit Party shall indemnify each Lender and each Agent for, and hold
them harmless against, the full amount of Taxes and Other Taxes, and for the
full amount of taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 2.8, imposed on or paid by such Lender or such Agent (as the
case may be) and any liability (including penalties, additions to tax, interest
and expenses) arising therefrom or with respect thereto, except to the extent
that such Taxes or Other Taxes are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent or such Lender. This
indemnification payment shall be made within 10 days from the date such Lender
or such Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, each Credit Party
shall furnish to the Administrative Agent, at its address referred to in Section
9.2, the original or a certified copy of a receipt evidencing such payment.

(e) If any Lender is incorporated or organized under the laws of a jurisdiction
other than the United States of America or any state thereof (a “Non-U.S.
Lender”) and is entitled to an exemption from or a reduction of United States
withholding tax pursuant to the Internal Revenue Code, such Non-U.S. Lender will
deliver to each of the Administrative Agent and RenRe, on or prior to the
Restatement Effective Date (or, in the case of a Non-U.S. Lender that becomes a
party to this Agreement after the Restatement Effective Date, on the effective
date thereof), at the time or times prescribed by applicable law or reasonably
requested by RenRe or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law as will permit payments made
to such Non-U.S. Lender to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by RenRe or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by RenRe or the Administrative Agent as
will enable RenRe or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Each such Non-U.S. Lender further agrees to deliver to each of the
Administrative Agent and RenRe an additional copy of each such relevant form on
or before the date that such form expires or becomes obsolete or after the
occurrence of any event (including a change in its Lending Office) requiring a
change in the most recent forms so delivered by it, in each case certifying that
such Non-U.S. Lender is entitled to an exemption from or a reduction of
withholding or deduction for or on account of United States federal income taxes
in connection with payments under this Agreement, unless an event (including
without limitation any Change in Law) has occurred prior to the date on which
any such delivery would otherwise be required, which event renders all such
forms inapplicable or the exemption to which such forms relate unavailable and
such Non-U.S. Lender notifies the Administrative Agent and RenRe that it is not
entitled to receive payments without reduction or withholding of United States
federal income taxes. Each such Non-U.S. Lender will promptly notify the
Administrative Agent and RenRe of any changes in circumstances that would modify
or render invalid any claimed exemption or reduction.

 

34



--------------------------------------------------------------------------------

(f) The Credit Parties shall not be required to indemnify any Non-U.S. Lender,
or to pay any additional amounts to any Non-U.S. Lender, in respect of United
States federal withholding tax to the extent that (i) the obligation to withhold
amounts with respect to United States federal withholding tax existed on the
date such Non-U.S. Lender became a party to this Agreement; provided, however,
that this clause (i) shall not apply to the extent that (y) the indemnity
payments or additional amounts any Lender would be entitled to receive (without
regard to this clause (i)) do not exceed the indemnity payment or additional
amounts that the person making the assignment, participation or transfer to such
Lender would have been entitled to receive in the absence of such assignment,
participation or transfer, or (z) such assignment, participation or transfer was
requested by RenRe, (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Non-U.S. Lender to comply with the
provisions of Section 2.8(e) or (iii) any of the representations or
certifications made by a Non-U.S. Lender pursuant to Section 2.8(e) are
incorrect at the time a payment hereunder is made, other than by reason of any
Change in Law having effect after the date such representations or
certifications were made.

(g) The Administrative Agent, the Issuing Bank or any Lender shall comply with
any reasonable request made by any Credit Party in respect of a claim of a
refund in respect of Taxes as to which it has been indemnified by any Credit
Party or with respect to which any Credit Party has paid additional amounts
pursuant to this Section 2.8 if (i) such Credit Party has agreed in writing to
pay all of the Administrative Agent’s, the Issuing Bank’s or such Lender’s
reasonable out-of-pocket costs and expenses relating to such claim, (ii) the
Administrative Agent, the Issuing Bank or such Lender determines, in its good
faith judgment, that it would not be unduly disadvantaged, burdened or
prejudiced as a result of such claim and (iii) such Credit Party furnishes, upon
request of the Administrative Agent, the Issuing Bank or such Lender, an opinion
of tax counsel (such counsel to be reasonably acceptable to such Lender, the
Issuing Bank or the Administrative Agent) that such Credit Party is likely to
receive a refund or credit. Nothing in this Section 2.8 shall obligate the
Administrative Agent, the Issuing Bank or any Lender to disclose any information
regarding its tax affairs or computations to any Credit Party.

Section 2.9 Sharing of Payments, etc. If any Lender shall obtain at any time any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise, other than as a result of an assignment pursuant to
Section 9.5(a) or any payment made by a Credit Party pursuant to and in
accordance with the express terms of this Agreement) (a) on account of
Obligations owing to such Lender hereunder at such time in excess of its Pro
Rata Share thereof, such Lender shall forthwith purchase (for cash at face
value) from the other Lenders such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each other Lender shall be rescinded and such other Lender shall repay to the
purchasing Lender the purchase price to the extent of such Lender’s ratable
share (according to the proportion of (A) the purchase price paid to such Lender
to (B) the aggregate purchase price paid to all Lenders) of such recovery
together with an amount equal to such Lender’s ratable share (according to the

 

35



--------------------------------------------------------------------------------

proportion of (x) the amount of such other Lender’s required repayment to
(y) the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. Each Credit Party agrees that any Lender so purchasing an
interest or participating interest from another Lender pursuant to this Section
2.9 may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off) with respect to such interest or
participating interest, as the case may be, as fully as if such Lender were the
direct creditor of such Credit Party in the amount of such interest or
participating interest, as the case may be.

Section 2.10 Use of Letters of Credit. The Letters of Credit shall be used to
support the Account Parties’ insurance and reinsurance liabilities.

Section 2.11 Payments to Defaulting Lenders.

(a) In the event that, at any time, (i) any Lender shall be a Defaulting Lender,
(ii) such Defaulting Lender shall owe a Defaulted Amount to any Agent or any of
the other Lenders and (iii) any Credit Party shall make any payment hereunder or
under any other Credit Document to the Administrative Agent for the account of
such Defaulting Lender, then the Administrative Agent may, on its behalf or on
behalf of such other Lenders and to the fullest extent permitted by applicable
law, apply at such time the amount so paid by such Credit Party to or for the
account of such Defaulting Lender to the payment of each such Defaulted Amount
to the extent required to pay such Defaulted Amount. In the event that the
Administrative Agent shall so apply any such amount to the payment of any such
Defaulted Amount on any date, the amount so applied by the Administrative Agent
shall constitute for all purposes of this Agreement and the other Credit
Documents payment, to such extent, of such Defaulted Amount on such date. Any
such amount so applied by the Administrative Agent shall be retained by the
Administrative Agent or distributed by the Administrative Agent to such other
Lenders, ratably in accordance with the respective portions of such Defaulted
Amounts payable at such time to the Administrative Agent and such other Lenders
and, if the amount of such payment made by such Credit Party shall at such time
be insufficient to pay all Defaulted Amounts owing at such time to the
Administrative Agent, such other Agents and such other Lenders, in the following
order of priority:

first, to the Agents for any Defaulted Amounts then owing to the Agents in their
capacities as such;

second, to the Issuing Bank for any amount then due and payable to it, in its
capacity as such, by such Defaulting Lender, ratably in accordance with such
amounts then due and payable to the Issuing Bank; and

third, to any other Lenders for any Defaulted Amounts then owing to such other
Lenders, ratably in accordance with such respective Defaulted Amounts then owing
to such other Lenders.

Any portion of such amount paid by such Credit Party for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (a), shall be applied by the
Administrative Agent as specified in subsection (b) of this Section 2.11.

 

36



--------------------------------------------------------------------------------

(b) In the event that, at any time, (i) any Lender shall be a Defaulting Lender,
(ii) such Defaulting Lender shall not then owe a Defaulted Amount and (iii) any
Credit Party, any Agent or other Lender shall be required to pay or distribute
any amount hereunder or under any other Credit Document to or for the account of
such Defaulting Lender, then such Credit Party or such Agent or such other
Lender shall pay such amount to the Administrative Agent to be held by the
Administrative Agent, to the fullest extent permitted by applicable law, in
escrow and the Administrative Agent shall, to the fullest extent permitted by
applicable law, hold in escrow such amount otherwise held by it. Any funds held
by the Administrative Agent in escrow under this subsection (b) shall be
deposited by the Administrative Agent in an account with Wells Fargo in the name
and under the control of the Administrative Agent, but subject to the provisions
of this subsection (b). The terms applicable to such account, including the rate
of interest payable with respect to the credit balance of such account from time
to time, shall be Wells Fargo’s standard terms applicable to escrow accounts
maintained with it. Any interest credited to such account from time to time
shall be held by the Administrative Agent in escrow under, and applied by the
Administrative Agent from time to time in accordance with the provisions of,
this subsection (b). The Administrative Agent shall, to the fullest extent
permitted by applicable law, apply all funds so held in escrow from time to time
to the extent necessary to make any Letter of Credit Advances required to be
made by such Defaulting Lender and to pay any amount payable by such Defaulting
Lender hereunder and under the other Credit Documents to the Administrative
Agent or any other Lender, as and when such Letter of Credit Advances or amounts
are required to be made or paid and, if the amount so held in escrow shall at
any time be insufficient to make and pay all such Letter of Credit Advances and
amounts required to be made or paid at such time, in the following order of
priority:

first, to the Agents for any amounts then due and payable by such Defaulting
Lender to the Agents in their capacities as such;

second, to the Issuing Bank for any amount then due and payable to it, in its
capacity as such, by such Defaulting Lender, ratably in accordance with such
amounts then due and payable to such Issuing Bank; and

third, to any other Lenders for any amount then due and payable by such
Defaulting Lender to such other Lenders hereunder, ratably in accordance with
such respective amounts then due and payable to such other Lenders.

In the event that any Lender that is a Defaulting Lender shall cease to be a
Defaulting Lender and all amounts owing by such Lender to the Agents and the
other Lenders shall have been paid in full, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender shall be distributed by
the Administrative Agent to such Lender and applied by such Lender to the
Obligations owing to such Lender at such time under this Agreement and the other
Credit Documents ratably in accordance with the respective amounts of such
Obligations outstanding at such time.

 

37



--------------------------------------------------------------------------------

Section 2.12 Replacement of Lenders. At any time (i) any Lender has made, or
notified RenRe that an event or circumstance has occurred which may give rise
to, a demand for compensation under Section 2.6(a) or Section 2.6(b) or Section
2.8 (but only so long as the event or circumstance giving rise to such demand or
notice is continuing) or (ii) any Lender has become an Affected Lender, RenRe
may replace such Lender as a party to this Agreement with one or more other
Lenders and/or Eligible Assignees, and upon notice from RenRe, such Lender shall
assign pursuant to an Assignment and Acceptance, and without recourse or
warranty (other than as to the absence of Liens arising by, through or under
such Lender), its L/C Commitment, its Letter of Credit Advances, its obligations
to fund Letter of Credit payments, its participation in, and its rights and
obligations with respect to, Letters of Credit, and all of its other rights and
obligations hereunder to such other Lenders and/or Eligible Assignees for a
purchase price equal to the sum of the principal amount of the Letter of Credit
Advances so assigned, all accrued and unpaid interest thereon, such Lender’s Pro
Rata Share of all accrued and unpaid fees payable pursuant to Section 2.5 and
all other Obligations owed to such Lender hereunder.

Section 2.13 Certain Provisions Relating to the Issuing Bank and Letters of
Credit.

(a) Letter of Credit Agreements. The representations, warranties and covenants
by the Account Parties under, and the rights and remedies of the Issuing Bank
under, any Letter of Credit Agreement relating to any Letter of Credit are in
addition to, and not in limitation or derogation of, representations, warranties
and covenants by the Credit Parties under, and rights and remedies of the
Issuing Bank and the Lenders under, this Agreement and applicable law. Each
Account Party acknowledges and agrees that all rights of the Issuing Bank under
any Letter of Credit Agreement shall inure to the benefit of each Lender to the
extent of its L/C Participation Interests and Letter of Credit Advances as fully
as if such Lender was a party to such Letter of Credit Agreement. In the event
of any inconsistency between the terms of this Agreement and any Letter of
Credit Agreement, this Agreement shall prevail.

(b) Certain Provisions. The Issuing Bank shall have no duties or
responsibilities to any Agent or any Lender except those expressly set forth in
this Agreement, and no implied duties or responsibilities on the part of the
Issuing Bank shall be read into this Agreement or shall otherwise exist. The
duties and responsibilities of the Issuing Bank to the Lenders and the Agents
under this Agreement and the other Credit Documents shall be mechanical and
administrative in nature, and the Issuing Bank shall not have a fiduciary
relationship in respect of any Agent, any Lender or any other Person. None of
the Issuing Bank, the Administrative Agent, any of their Related Parties nor any
correspondent, participant or assignee of any Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted to be taken by it under or in
connection with this Agreement or any Credit Document or Letter of Credit at the
request or with the approval of the Lenders or the Required Lenders, (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct, or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
L/C Related Document. The Issuing Bank shall not be under any obligation to
ascertain, inquire or give any notice to any Agent or any Lender relating to
(i) the performance or observance of any of the terms or conditions of this
Agreement or any other Credit Document on the part of any Credit Party, (ii) the
business, operations, condition (financial or otherwise) or prospects of the
Credit Parties or any other Person, or (iii) the existence of any Suspension
Event, Default or Event of Default. Each Credit Party assumes all risks of the
acts or omissions of any beneficiary

 

38



--------------------------------------------------------------------------------

or transferee of any Letter of Credit with respect to its use of such Letter of
Credit. None of the Issuing Bank, the Administrative Agent, any of their Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable or responsible for (y) any of the matters described in clauses
(A) through (G) of Section 2.3(a)(ii); or (z) any other circumstances whatsoever
in making or failing to make payment under any Letter of Credit, except that the
Applicable Account Party shall have a claim against the Issuing Bank, and the
Issuing Bank shall be liable to such Account Party, to the extent of any direct,
but not consequential or exemplary, damages suffered by such Account Party that
such Account Party proves were caused by (a) the Issuing Bank’s willful
misconduct or gross negligence as determined in a final, non-appealable judgment
by a court of competent jurisdiction in determining whether documents presented
under any Letter of Credit comply with the terms of the Letter of Credit or
(b) the Issuing Bank’s willful failure to make lawful payment under a Letter of
Credit after the presentation to it of a draft and certificates strictly
complying with the terms and conditions of the Letter of Credit. In furtherance
and not in limitation of the foregoing, the Issuing Bank may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary. It is
expressly understood and agreed that, for purposes of determining whether a
wrongful payment under a Letter of Credit resulted from the Issuing Bank’s gross
negligence or willful misconduct, (1) the Issuing Bank’s acceptance of documents
that appear on their face to comply with the terms of such Letter of Credit,
without responsibility for further investigation, regardless of any notice or
information to the contrary, (2) the Issuing Bank’s exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including the amount of any draft presented under such Letter
of Credit, whether or not the amount due to the beneficiary thereunder equals
the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (3) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence or willful misconduct of the Issuing Bank. The
Issuing Bank shall not be under any obligation, either initially or on a
continuing basis, to provide any Agent or any Lender with any notices, reports
or information of any nature, whether in its possession presently or hereafter,
except for such notices, reports and other information expressly required by
this Agreement to be so furnished. The Issuing Bank shall not be responsible for
the execution, delivery, effectiveness, enforceability, genuineness, validity or
adequacy of this Agreement or any Credit Document.

(c) Administration. The Issuing Bank may rely upon any notice or other
communication of any nature (written, electronic or oral, including but not
limited to telephone conversations and transmissions through the Issuing Bank’s
remote access system, whether or not such notice or other communication is made
in a manner permitted or required by this Agreement or any other Credit
Document) purportedly made by or on behalf of the proper party or parties, and
the Issuing Bank shall not have any duty to verify the identity or authority of
any Person giving such notice or other communication. The Issuing Bank may
consult with legal counsel (including without limitation in-house counsel for
the Issuing Bank or in-house or other counsel for the Credit Parties),
independent public accountants and any other experts selected by it from time to
time, and the Issuing Bank shall not be liable for any action taken or omitted
to be

 

39



--------------------------------------------------------------------------------

taken in good faith in accordance with the advice of such counsel, accountants
or experts. Whenever the Issuing Bank shall deem it necessary or desirable that
a matter be proved or established with respect to any Credit Party, any Agent or
any Lender, such matter may be established by a certificate of such Credit
Party, such Agent or such Lender, as the case may be, and the Issuing Bank may
conclusively rely upon such certificate. The Issuing Bank shall not be deemed to
have any knowledge or notice of the occurrence of any Suspension Event, Default
or Event of Default unless the Issuing Bank has received notice from a Lender,
an Agent or a Credit Party referring to this Agreement, describing such
Suspension Event, Default, or Event of Default and stating that such notice is a
“notice of Default” or “notice of Suspension Event”.

(d) Indemnification of Issuing Bank by Lenders. Each Lender hereby agrees to
reimburse and indemnify the Issuing Bank and each of its Related Parties (to the
extent not reimbursed by the Credit Parties and without limitation of the
obligations of the Credit Parties to do so), in accordance with its Pro Rata
Share (determined at the time such indemnity is sought), from and against any
and all amounts, losses, liabilities, claims, damages, expenses, obligations,
penalties, actions, judgments, suits, costs or disbursements of any kind or
nature (including without limitation the reasonable fees and disbursements of
counsel for the Issuing Bank or such other Person in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not the Issuing Bank or such other Person shall be designated a party
thereto) that may at any time be imposed on, incurred by or asserted against the
Issuing Bank, in its capacity as such, or such other Person, as a result of, or
arising out of, or in any way related to or by reason of, this Agreement, any
other Credit Document or any Letter of Credit, any transaction from time to time
contemplated hereby or thereby, or the use or proposed use of the proceeds of
any Letter of Credit (including any refusal by the Issuing Bank to honor a
demand for payment under any Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), provided, that no Lender shall be liable for any portion of such
amounts, losses, liabilities, claims, damages, expenses, obligations, penalties,
actions, judgments, suits, costs or disbursements to the extent resulting from
the gross negligence or willful misconduct of the Issuing Bank or such other
indemnified Person, as finally determined by a court of competent jurisdiction
by final and nonappealable judgment.

(e) Issuing Bank in its Individual Capacity. With respect to its commitments and
the obligations owing to it, the Issuing Bank shall have the same rights and
powers under this Agreement and each other Credit Document as any other Lender
and may exercise the same as though it were not the Issuing Bank, and the term
“Lenders” and like terms shall include the Issuing Bank in its individual
capacity as such. The Issuing Bank and its affiliates may, without liability to
account to any Person, make loans to, accept deposits from, acquire debt or
equity interests in, act as trustee under indentures of, act as agent under
other credit facilities for, and engage in any other business with, any Credit
Party and any stockholder, subsidiary or affiliate of any Credit Party, as
though the Issuing Bank were not the Issuing Bank hereunder.

Section 2.14 Affected Lenders.

(a) Upon such time as any Lender shall become an Affected Lender, then:

(i) Immediately all or any part of such Affected Lender’s Fronting Exposure
shall be reallocated among the non-Affected Lenders in accordance with their
respective Pro Rata Share (without giving effect to the L/C Commitment of such
Affected Lender), but only to the extent that with respect to each non-Affected
Lender the Letter of Credit Exposure of such non-Affected Lender (in its
capacity as a Lender) outstanding at such time (after giving effect to any such
reallocation) does not exceed such non-Affected Lender’s L/C Commitment,
provided that each such reallocation shall be given effect only if, at the date
the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists;

 

40



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then such Affected Lender shall be obligated to provide
(in a manner reasonably satisfactory to the Issuing Bank) cash collateral to the
Collateral Agent (or if such Affected Lender is unable, without regulatory
approval, to provide cash collateral, a letter of credit reasonably satisfactory
to the Issuing Bank) in an amount equal to such Affected Lender’s Fronting
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above). Any funds provided by an Affected Lender for such purpose shall be
maintained in an interest bearing cash deposit account to be established and
maintained by the Collateral Agent, over which the Collateral Agent shall have
sole dominion and control, upon such terms as may be satisfactory to the
Collateral Agent (the “Affected Lender Collateral Account”). The funds so
deposited in any Affected Lender Collateral Account (or any drawing under such a
letter of credit) shall be used only in accordance with the following provisions
of this Section 2.14.

(iii) if the Affected Lender shall fail to provide cash collateral (or one or
more letters of credit) in the full amount required pursuant to clause
(ii) above, each Account Party shall, within five (5) Business Days following
written notice from the Administrative Agent demanding the deposit of cash
collateral pursuant to this Section 2.14(a)(iii), pay to the Collateral Agent
for the benefit of the Lenders, for deposit in a cash deposit account to be
established and maintained by the Collateral Agent as more particularly set
forth in Section 2.17 (each being a “Cash Collateral Account”), an amount in
cash, which to the extent allowed by law shall be free and clear of all rights
and claims of third parties, equal to such Affected Lender’s Fronting Exposure
in respect of such Account Party (after giving effect to any partial
reallocation pursuant to clause (i) above and any partial collateralization by
the Affected Lender pursuant to clause (ii) above) for so long as such Affected
Lender’s Fronting Exposure is outstanding; provided that (1) such cash
collateral shall be counted towards the aggregate Collateral Value, (2) if at
any time the Collateral Agent determines that the amount on deposit in the Cash
Collateral Accounts shall be less than such Affected Lender’s Fronting Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above
and any partial collateralization by the Affected Lender pursuant to clause
(ii) above), the Collateral Agent may make demand on each Account Party to pay,
and each Account Party shall, within five (5) Business Days after written notice
from the Collateral Agent making such demand, pay to the Collateral Agent an
amount in cash equal to such Account Party’s share of such deficiency, which
funds shall be deposited in such Account Party’s Cash Collateral Account,
(3) amounts held in the Cash Collateral Account will be paid as necessary from
time to time to the Issuing Bank, on account of amounts owing by such

 

41



--------------------------------------------------------------------------------

Affected Lender pursuant to Sections 2.2(e) and 2.13(d), (4) if the Account
Parties are required to provide an amount of cash collateral under this clause
(iii), such amount (to the extent not applied as aforesaid and provided that no
Default or Event of Default shall have occurred and be continuing at such time)
shall be returned to such Account Parties within three (3) Business Days after
(A) an Affected Lender has been determined to no longer be an Affected Lender,
(B) such Affected Lender has been replaced by another Lender pursuant to Section
2.12 or (C) there exists no Fronting Exposure with respect to such Affected
Lender;

(iv) if the Pro Rata Shares of the Available Amount of outstanding Letters of
Credit of the non-Affected Lenders are reallocated pursuant to Section
2.14(a)(i), then the fees payable to the Lenders pursuant to Section 2.5(a) and
Section 2.5(c)(i) shall be adjusted in accordance with such non-Affected
Lenders’ Pro Rata Shares thereof; and

(v) if any Affected Lender’s Fronting Exposure is neither collateralized nor
reallocated pursuant to this Section 2.14(a), then without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, the fee payable
under Section 2.5(c)(i) with respect to such Affected Lender’s Fronting Exposure
shall be payable to the Issuing Bank until such Affected Lender’s Fronting
Exposure is collateralized and/or reallocated pursuant to this Section 2.14(a).

(b) If the Fronting Exposure of any Affected Lender is not eliminated as set
forth in Section 2.14(a), then:

(i) the L/C Commitment of such Affected Lender shall be reduced by an amount
equal to the outstanding Fronting Exposure of such Affected Lender;

(ii) each Account Party shall prepay all amounts owed to such Affected Lender
hereunder or in connection herewith; and

(iii) if, upon the reduction of the L/C Commitment of an Affected Lender under
clause (i) above and the payment under clause (ii) above, the Letter of Credit
Exposure would exceed the Total Commitment by an amount in excess of the sum of
the cash collateral (or the stated amount of any letter of credit) posted by
such Affected Lender and the cash collateral posted by the Account Parties
pursuant to Section 2.14(a), then the Account Parties will immediately eliminate
such excess by causing the Available Amount of one or more Letters of Credit to
be reduced.

(c) If any Affected Lender shall be required to fund its participation in a
payment under a Letter of Credit pursuant to Section 2.2(e) or make a payment
pursuant to Section 2.13(d), then the Collateral Agent will deliver to the
Issuing Bank, and the Issuing Bank shall apply, the funds deposited in the
applicable Affected Lender Collateral Account (or any drawing under such a
letter of credit) to fund such participation or payment. The deposit of funds in
an Affected Lender Collateral Account (or any drawing under such a letter of
credit) shall not constitute a Letter of Credit Advance (and the Affected Lender
shall not be entitled to interest on such funds except as provided in
Section 2.14(d) unless and until (and then only to the extent that) such funds
(or any drawing under such a letter of credit) are used by the Issuing Bank to
fund the participation of such Affected Lender pursuant to the first sentence of
this Section 2.14(c).

 

42



--------------------------------------------------------------------------------

(d) Funds in a Affected Lender Collateral Account shall be invested in such
investments as may be agreed between the Collateral Agent and the applicable
Affected Lender, and the income from such investments shall be distributed to
such Affected Lender from time to time (but not less often than monthly) as
agreed between the Collateral Agent and such Affected Lender. The Collateral
Agent will (i) from time to time, upon request by an Affected Lender, release to
such Affected Lender any amount on deposit in the applicable Affected Lender
Collateral Account in excess of the L/C Participation Interests of such Affected
Lender (or, if applicable, not draw under any such letter of credit in excess of
the L/C Participation Interests of such Affected Lender) and (ii) upon the
earliest to occur of (A) the effective date of any replacement of such Affected
Lender as a party hereto pursuant to an Assignment and Acceptance, (B) the
termination of such Affected Lender’s L/C Commitment pursuant to
Section 2.14(b), or (C) the first Business Day after receipt by the Collateral
Agent of evidence (reasonably satisfactory to the Collateral Agent) that such
Lender is no longer an Affected Lender, release to such Lender all amounts on
deposit in the applicable Affected Lender Collateral Account (or, if applicable,
return such letter of credit to such Lender for cancellation).

(e) At any time there is an Affected Lender and the reallocation described in
Section 2.14(a)(i) cannot be fully effected, the Issuing Bank shall have no
obligation to issue, renew, extend or increase any Letter of Credit unless such
Affected Lender and the Account Parties have deposited sufficient cash
collateral in the Affected Lender Collateral Account and the Cash Collateral
Account, respectively, or, in the case of the Affected Lender, one or more
letters of credit, to cover the Fronting Exposure of such Affected Lender.

(f) In addition to the rights and remedies set forth under Sections 2.14(a) and
(b), if any Lender shall become an Affected Lender, then the Issuing Bank may,
by notice to such Affected Lender, the Administrative Agent and RenRe within 45
days after such occurrence, request that RenRe use reasonable efforts to replace
such Affected Lender as a party to this Agreement pursuant to Section 2.12.

(g) If RenRe, the Administrative Agent, and the Issuing Bank agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral) such Lender will, to the extent applicable, take such actions
as the Administrative Agent may determine to be necessary to cause the L/C
Participation Interests to be held on a pro rata basis by the non-Defaulting
Lenders in accordance with their L/C Commitment Percentages, such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Credit Party while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder in status from a Defaulting Lender to
non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender having been a Defaulting Lender.

 

43



--------------------------------------------------------------------------------

(h) The rights and remedies against an Affected Lender under this Section 2.14
are in addition to other rights and remedies that any Agent or any Lender may
have against such Affected Lender.

Section 2.15 Downgrade Event or Other Event with Respect to the Issuing Bank. At
any time the Issuing Bank is a Downgraded Lender or at such other times as the
Issuing Bank and RenRe may agree, RenRe may, upon not less than three
(3) Business Days’ notice to the Issuing Bank (in this Section sometimes
referred to as the “Old Issuing Bank”) and the Administrative Agent, designate
any Lender (so long as such Lender has agreed to such designation) as an
additional Issuing Bank hereunder (in this Section sometimes referred to as the
“New Issuing Bank”). Such notice shall specify the date (which shall be a
Business Day) on which the New Issuing Bank is to become an additional Issuing
Bank hereunder. From and after such date, all new Letters of Credit requested to
be issued hereunder shall be issued by the New Issuing Bank. From and after such
date (and until the first date on which no Letters of Credit issued by the Old
Issuing Bank are outstanding and no reimbursement obligations are owed to the
Old Issuing Bank, on which date the Old Issuing Bank shall cease to be an
Issuing Bank hereunder), references in this Agreement to the Issuing Bank shall
be deemed to refer (a) to the Old Issuing Bank, with respect to Letters of
Credit issued by it, (b) to the New Issuing Bank, with respect to Letters of
Credit issued or to be issued by it, and (c) to each of the Old Issuing Bank and
the New Issuing Bank, with respect to other matters. Notwithstanding the fact
that an Old Issuing Bank shall cease to be an Issuing Bank hereunder, all of the
exculpatory, indemnification and similar provisions hereof in favor of the
Issuing Bank shall inure to such Old Issuing Bank’s benefit as to any actions
taken or omitted by it while it was an Issuing Bank under this Agreement. The
Account Parties and RenRe agree that after any appointment of a New Issuing Bank
hereunder, the Account Parties and RenRe shall use commercially reasonable
efforts to promptly replace (or otherwise cause the applicable beneficiary to
return to the Old Issuing Bank for cancellation) each letter of credit issued by
the Old Issuing Bank with a Letter of Credit issued by the New Issuing Bank.

Section 2.16 Collateral.

(a) It is a condition of the issuance and maintenance of Letters of Credit
hereunder that the Letter of Credit Outstandings be at all times fully secured
by Collateral consisting of cash and the types of eligible marketable securities
set forth on Schedule II or, so long as eligible, Redeemable Preference Shares.
Pursuant to the Security Documents and as collateral security for the payment
and performance of the Obligations, the Account Parties shall grant and convey,
or cause to be granted and conveyed, to the Collateral Agent for its benefit and
the benefit of the Lenders, a Lien and security interest in, to and upon the
Collateral, prior and superior to all other Liens, except for Liens in favor of
the Custodian securing payment of amounts advanced to settle authorized
transactions or pay income or distributions in respect of Collateral. Each
Account Party shall cause the Collateral to be charged or pledged and be made
subject to the Security Documents (in form and substance acceptable to the
Collateral Agent) necessary for the perfection of the Lien and security interest
in, to and upon the Collateral and for the exercise by the Collateral Agent, the
Administrative Agent and the Lenders of their rights and remedies hereunder and
thereunder. In addition, RIHL has guaranteed certain of the Obligations under
certain circumstances as provided in the RIHL Agreement (the “RIHL Guaranty”),
and has agreed to secure the RIHL Guaranty pursuant to the RIHL Pledge and RIHL
Control Agreements.

 

44



--------------------------------------------------------------------------------

(b) RenRe shall deliver or cause to be delivered to the Administrative Agent
(i) a certificate in the form of Exhibit F or otherwise in a form reasonably
satisfactory to the Administrative Agent, setting forth with respect to each
Applicable Account Party and RIHL the information provided for in such form and
such other information as the Administrative Agent may reasonably request (such
certificate, a “Collateral Value Report”) at the following times: (A) within ten
(10) Business Days after the end of each calendar month, and (B) at and as of
such other times as the Administrative Agent or the Required Lenders may
reasonably request in its (or their) sole discretion, and (ii) within ten
(10) Business Days after the end of each calendar month, a report generated by
the Custodian, or such other Person reasonably acceptable to the Administrative
Agent, providing individual security level detail in the applicable Custodial
Account for the preceding month and in such form as is reasonably satisfactory
to the Administrative Agent. Each such certificate shall be subject to review
and verification by the Administrative Agent, it being understood and agreed
that the Administrative Agent shall have the right to redetermine the Collateral
Value of the Collateral in accordance with the terms and provisions of this
Agreement and the Security Documents.

(c) At any time from and after the occurrence of any Substitution Event,
Suspension Event, Default or Event of Default, the Collateral Agent shall have
the right to redeem (through the Custodian or by exercising the proxy of the
Custodian) the Redeemable Preference Shares held in the applicable Custodial
Accounts for cash within three (3) Business Days or, at the election of the
Collateral Agent, for marketable securities acceptable to the Collateral Agent
within one (1) Business Day; provided, that if the relevant event is exclusively
a Substitution Event, RIHL may elect to make such redemption in cash or in kind
within the foregoing time periods. Such redemptions shall be made pursuant to
the terms of the Security Documents and the Bye-laws.

(d) The Account Parties may from time to time add or substitute eligible
Collateral to, or sell, deliver, transfer or otherwise withdraw Collateral from,
any Custodial Account (including without limitation by trading of securities) as
and to the extent permitted by the Security Documents.

Section 2.17 Cash Collateral Accounts. In addition to the requirement to deposit
cash collateral pursuant to Section 2.14(a)(iii), at any time and from time to
time after the occurrence and during the continuance of an Event of Default with
respect to any Account Party, the Administrative Agent, at the direction or with
the consent of the Required Lenders, may require such Account Party to deposit
cash collateral into its respective Cash Collateral Account in an amount equal
to the aggregate Letter of Credit Exposure for such Account Party at any time
outstanding (whether or not any beneficiary under any Letter of Credit shall
have drawn or be entitled at such time to draw thereunder). Each Account Party
hereby grants to the Collateral Agent, for the benefit of the Issuing Bank, the
Agents and the Lenders, a Lien upon and security interest in its Cash Collateral
Account and all amounts held therein from time to time as security for such
Account Party’s Obligations, and for application to such Account Party’s
Obligations as and when the same shall arise. The Collateral Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such accounts held by them. Other than any

 

45



--------------------------------------------------------------------------------

interest on the investment of such amounts in cash equivalent investments, which
investments shall be made at the direction of the Account Party (unless a
Default or Event of Default shall have occurred and be continuing, in which case
the determination as to investments shall be made at the option and in the
discretion of the Collateral Agent), amounts in the Cash Collateral Account
shall not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. In the event of a drawing, and subsequent payment by
the Issuing Bank, under any Letter of Credit at any time during which any
amounts are held in the Applicable Account Party’s Cash Collateral Account, the
Collateral Agent will deliver to the Issuing Bank an amount equal to the
Reimbursement Obligation created as a result of such payment (or, if the amounts
so held are less than such Reimbursement Obligation, all of such amounts) to
reimburse the Issuing Bank (and any Lenders that have funded any unreimbursed
draws pursuant to Section 2.2(e)) therefor. Any amounts remaining in an Account
Party’s Cash Collateral Account after the expiration of all Letters of Credit of
such Account Party and reimbursement in full of the Issuing Bank and the Lenders
for all of such Account Party’s Obligations thereunder shall be held by the
Collateral Agent, for the benefit of the applicable Account Party, to be applied
against the Obligations of such Account Party in such order and manner as the
Administrative Agent may direct. If an Account Party is required to provide cash
collateral as a result of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Account Party within three
(3) Business Days after all Events of Default have been cured or waived.

Section 2.18 Increase of Total Commitment.

(a) Provided there exists no Suspension Event, Default or Event of Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
RenRe may from time to time, request an increase in the Total Commitments in
increments of $10,000,000 but in no event shall (i) the aggregate of all
increases effected after the Restatement Effective Date pursuant to this Section
2.18 exceed $500,000,000 and (ii) the Total Commitment exceed in the aggregate
$1,500,000,000. At the time of sending such notice, RenRe (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).

(b) Each Lender shall notify the Administrative Agent within such time period
whether or not it agrees to increase its L/C Commitment and, if so, whether by
an amount equal to, greater than, or less than its L/C Commitment Percentage of
such requested increase. Any Lender not responding within such time period shall
be deemed to have declined to increase its L/C Commitment.

(c) The Administrative Agent shall notify RenRe and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the Issuing Bank (which approvals shall not be unreasonably withheld), RenRe may
also invite additional Eligible Assignees to become Lenders (a “New Lender”)
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

(d) If the Total Commitments are increased in accordance with this Section 2.18,
the Administrative Agent and RenRe shall determine the effective date (the
“Increase Effective

 

46



--------------------------------------------------------------------------------

Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify RenRe and the Lenders of the final allocation of such increase
and the Increase Effective Date. The L/C Commitments and obligations of all
Lenders party hereto prior to the Increase Effective Date shall not be affected
by any increase of the Total Commitments, other than the resulting adjustment to
the Pro Rata Share which each Lender has of the aggregate L/C Participation
Interests.

(e) As a condition precedent to such increase, RenRe shall deliver to the
Administrative Agent a certificate of each Credit Party dated as of the Increase
Effective Date (with sufficient copies for each Lender) signed by an Authorized
Officer of such Credit Party (i) certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such increase, and
(ii) certifying that, before and after giving effect to such increase, the
satisfaction of all conditions precedent set forth in Section 3.2.

(f) This Section shall supersede any provisions in Section 9.1 to the contrary.

Section 2.19 Extension of Expiration Date. RenRe may, at its option, give the
Administrative Agent and the Issuing Bank written notice (an “Extension
Request”) at any time not more than 60 days, nor less than 30 days, prior to the
Expiration Date in effect at such time (the “Current Expiration Date”) of the
Credit Parties’ desire to extend the Expiration Date to a date which is not
later than the first anniversary of the Current Expiration Date. The
Administrative Agent shall promptly notify each Lender of such Extension
Request, and each Lender shall endeavor to respond to such Extension Request,
whether affirmatively or negatively (such determination to be in the sole
discretion of such Lender and may be separately denied for any Account Party),
by notice to RenRe and the Administrative Agent within 10 days of receipt of
such request. A Lender that has not affirmatively responded within such 10-day
period shall be deemed to have responded negatively. The Administrative Agent
shall promptly notify RenRe of Lenders’ responses (or deemed responses) and the
aggregate amount (the “Rejected Amount”) of the L/C Commitments of the Lenders
(the “Rejecting Lenders”) that have not agreed to the Extension Request. If the
Rejected Amount exceeds 50% of the Total Commitment (or if Wells Fargo shall be
a Rejecting Lender), the Current Expiration Date shall not be extended. If the
Rejected Amount does not exceed 50% of the Total Commitment, RenRe shall have
the right, in consultation with and through the Administrative Agent, prior to
the Current Expiration Date, as the case may be, to request one or more Lenders
that have agreed to the requested extension (the “Accepting Lenders”) to
increase their L/C Commitments by an aggregate amount not to exceed the Rejected
Amount. Each Accepting Lender shall have the right, but not the obligation, to
offer to increase its L/C Commitment by an amount not to exceed the amount
requested by RenRe, which offer shall be made by notice from such Accepting
Lender to the Administrative Agent, not later than 10 days after such Accepting
Lender is notified of such request by the Administrative Agent, specifying the
amount of the offered increase in such Accepting Lender’s L/C Commitment. Such
increase shall be effected on the Current Expiration Date by a pro rata
assignment of a Rejecting Lender’s or Rejecting Lenders’ Letter of Credit
Advances and L/C Commitment pursuant to Section 9.5 (without regard to the
minimum assignment amount set forth therein), which each Rejecting Lender agrees
to make. If the aggregate amount of the offered increases in the L/C Commitments
of all Accepting Lenders does not equal the Rejected Amount, RenRe shall have
the right, prior to the Current Expiration Date, to require the Rejecting Lender
or Rejecting Lenders to assign on a pro rata basis its or

 

47



--------------------------------------------------------------------------------

their Loans and L/C Commitments to one or more Eligible Assignees (the
“Purchasing Lenders”) pursuant to Section 9.5, each of which Purchasing Lenders
shall have a L/C Commitment not less than $5,000,000, and which Purchasing
Lenders shall have aggregate L/C Commitments not greater than the Rejected
Amount less any increases in the L/C Commitments of the Accepting Lenders. Such
assignment shall be effected on the Current Expiration Date. Each Purchasing
Lender shall be deemed to have consented to the extension of the Current
Expiration Date. If there remains any Rejected Amount after giving effect to the
assignments to the Accepting Lenders and the Purchasing Lenders described in
this Section 2.19, on or before the Current Expiration Date, RenRe may, by
notice to the Administrative Agent, elect to reduce the Total Commitment by such
remaining Rejected Amount, and, if RenRe so elects, on the Current Expiration
Date, the Account Parties shall cause all Obligations owing to the applicable
Rejecting Lender or Rejecting Lenders to be repaid, and upon such repayment, the
Total Commitment shall be reduced by the amount of such remaining Rejected
Amount. If the conditions to extension set forth above have been met, then, on
the Current Expiration Date, the Expiration Date shall be deemed to have been
extended to, and shall be, the date specified in such Extension Request. The
Administrative Agent shall promptly after any such extension advise the Lenders
of any changes in the Total Commitments and the L/C Commitment Percentages. No
such extension shall become effective unless, immediately upon the proposed
effectiveness thereof, the aggregate Letter of Credit Exposure would be less
than the Total Commitment.

Section 2.20 Effectiveness. Notwithstanding any termination of the L/C
Commitments, the obligations of the Credit Parties under this Article shall
remain in full force and effect until (i) the Issuing Bank and the Lenders shall
have no further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit and (ii) the Termination Date
shall have occurred.

ARTICLE III

CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

Section 3.1 Conditions Precedent to Restatement Effective Date. The occurrence
of the Restatement Effective Date, and the obligation of the Issuing Bank to
issue any Letter of Credit on the Restatement Effective Date, is subject to the
satisfaction of the following conditions precedent:

(i) The Administrative Agent shall have received the following, each dated as of
the Restatement Effective Date (unless otherwise specified), in form and
substance reasonably satisfactory to the Administrative Agent (unless otherwise
specified) and in sufficient copies for each Lender:

(A) Copies of the RIHL Agreement, duly completed and executed by RIHL and
consented to by its shareholders.

(B) Copies of the RenRe Agreement, duly completed and executed by RenRe and RUM.

 

48



--------------------------------------------------------------------------------

(C) A certificate of each Credit Party (other than RenRe), signed on behalf of
such Credit Party by its President, a Director, or a Vice President (or
equivalent officer) certifying to the continuing full force and effect, both
immediately before and after the Restatement Effective Date, of each of the
following agreements (to the extent such entity is a party thereto): the Pledge
Agreement for each Account Party, the Control Agreement for each Account Party,
the RIHL Pledge Agreement and the RIHL Control Agreements.

(D) A certificate of a director of RIHL certifying that (i) RIHL has not
received any notice of any charge or other encumbrance in relation to the
Redeemable Preference Shares; and (ii) that the directors will register any
transfer of Redeemable Preference Shares upon any Event of Default if RIHL fails
for any reason to redeem the Redeemable Preference Shares as and under required
applicable provisions of its Bye-laws and the Security Documents.

(E) Certified copies of the resolutions of the Board of Directors of each Credit
Party approving the transactions contemplated by the Credit Documents and each
Credit Document to which it is or is to be a party.

(F) A copy of a certificate of the Registrar of Companies, Secretary of State or
other appropriate official of the jurisdiction of incorporation of each Credit
Party, dated reasonably near the Restatement Effective Date, certifying as to
the good standing (or local equivalent) of such Credit Party to the extent such
concept applies in the jurisdiction of incorporation of a Credit Party.

(G) A certificate of each Credit Party and RUM, signed on behalf of such Credit
Party or RUM by its President, a Director, its Chief Financial Officer, or a
Vice President (or equivalent officer) and its Secretary or any Assistant
Secretary (the statements made in which certificate shall be true on and as of
the Restatement Effective Date), certifying as to (1) a true and correct copy of
the constitutional documents of such Credit Party or RUM as in effect on the
date on which the resolutions referred to in Section 3.1(i)(E) were adopted and
on the Restatement Effective Date, (2) the due incorporation and good standing
or valid existence of such Credit Party or RUM as a company or corporation
organized under the laws of the jurisdiction of its organization, and the
absence of any proceeding for the dissolution or liquidation of such Credit
Party or RUM, (3) the truth of the representations and warranties of such Credit
Party or RUM contained in the Credit Documents as though made on and as of the
Restatement Effective Date, (4) compliance by the applicable Credit Parties as
of the Restatement Effective Date with the financial covenants set forth in
Section 6.1, (5) the absence of any event occurring and continuing, or resulting
from the Restatement Effective Date, that constitutes a Substitution Event, a
Suspension Event, Default or Event of Default, provided that the Secretary or
Assistant Secretary need certify only as to the matters in items (1) and
(2) above.

(H) A certificate of the Secretary or an Assistant Secretary of each Credit
Party certifying the names, incumbency and true signatures of the officers of
such Credit Party authorized to sign each Credit Document to which it is or is
to be a party and the other documents to be delivered hereunder and thereunder.

 

49



--------------------------------------------------------------------------------

(I) A favorable opinion of (1) Willkie Farr & Gallagher LLP, New York counsel
for the Credit Parties, (2) Conyers Dill & Pearman Limited, Bermuda counsel for
the Credit Parties (other than RRE), and (3) A&L Goodbody, Irish counsel for
RRE, in each case in substantially the forms delivered in connection with the
Existing Agreement and as to such other matters as any Lender through the
Administrative Agent may reasonably request.

(ii) All filings, recordations and other actions necessary or in the
Administrative Agent’s opinion desirable to perfect the Collateral Agent’s liens
and security interests in the Collateral shall have been made or taken, or
arrangements satisfactory to the Administrative Agent for the completion thereof
shall have been made; and the Administrative Agent shall have received the
results of lien searches with respect to RIHL and the Account Parties in
jurisdictions selected by it and shall be satisfied with the results thereof.
Without limiting the foregoing, the proxy from Mellon, as registered holder of
the Redeemable Preference Shares constituting Collateral, authorizing the
Collateral Agent to redeem such Redeemable Preference Shares at any time after
the occurrence of a Substitution Event, Suspension Event, Default or Event of
Default shall remain in full force and effect.

(iii) All governmental and third party consents and approvals necessary in
connection with the consummation of the Credit Documents, and the other
transactions contemplated thereby, including without limitation consent of the
BMA to the pledge of the Redeemable Preference Shares by the Account Parties
(other than RRE) and RIHL, shall have been obtained and remain in effect (with
copies thereof delivered to the Administrative Agent) and shall be satisfactory
in all respects to the Administrative Agent and no law or regulation shall be
applicable or events have occurred which restrain the consummation of, or impose
materially adverse conditions upon, the transactions under the Credit Documents.

(iv) The Administrative Agent shall have received confirmation from A.M. Best
(or another rating agency mutually agreeable to the Arrangers and the
Administrative Agent) of current ratings of A- or better for each of the Account
Parties that is rated.

(v) The Custodial Agreements and Investment Agreement shall be in form and
substance satisfactory in all respects to the Administrative Agent and a true
and complete copy of each such document shall have been delivered to the
Administrative Agent.

(vi) Since December 31, 2009, there shall not have occurred any event, condition
or state of facts that has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

(vii) There shall not be any pending or threatened litigation, action, suit,
investigation, proceeding, bankruptcy or insolvency, injunction, order or claim
with respect to any Credit Party or its subsidiaries or the transactions
contemplated by the Credit Documents, which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

(viii) RenRe shall have paid all accrued fees of the Administrative Agent, the
Arrangers and the Lenders and all accrued expenses of the Administrative Agent
(including the Attorney Costs of counsel to the Administrative Agent) as
provided in the Credit Documents and in the Fee Letter, in each case to the
extent then due and payable.

(ix) The Administrative Agent shall have received copies of the financial
statements referred to in Section 4.6(b), all in form and substance satisfactory
in all respects to the Administrative Agent.

(x) The Administrative Agent shall have received a Collateral Value Report,
together with account statements for each Custodial Account showing compliance
with the Collateral Value requirements of the Credit Documents as of March 31,
2010, together with a report from RIHL showing the calculation of the aggregate
Net Asset Value as of such date of all of the Redeemable Preference Shares.

(xi) The PPM shall have been amended to (1) prohibit investment in any
asset-backed security or non-agency residential mortgage-backed security, and
(2) limit investment in commercial mortgage-backed securities to 10% of the
portfolio, such securities being vintage 2005 or earlier, rated no lower than
AAA and with a weighted average life of less than three years.

(xii) The Administrative Agent and the Lenders shall have received such other
documents, certificates, opinions and instruments as the Administrative Agent or
any Lender may reasonably request.

(xiii) The Agents’ and Lenders’ satisfaction with the conditions set forth above
which are stated as subject to the approval or satisfaction of the Agents and/or
Lenders shall be conclusively evidenced by their execution and delivery of this
Agreement.

Section 3.2 Conditions Precedent to Each Issuance, Extension or Increase of a
Letter of Credit. The obligation of the Issuing Bank to issue, extend or
increase a Letter of Credit (including any issuance on the Restatement Effective
Date) shall be subject to the further conditions precedent that (a) on the date
of such issuance, extension or increase the following statements shall be true
and correct (and each such request for issuance, extension, or increase by
RenRe, on behalf of the Applicable Account Party for such issuance, extension or
increase shall constitute a representation and warranty by RenRe and such
Account Party that both on the date of such notice and on the date of such
issuance, extension or increase such statements are true):

(i) the representations and warranties contained in each Credit Document
relating to RenRe, RIHL and the Applicable Account Party are correct in all
material respects on and as of such date, before and after giving effect to such
issuance, extension or increase, as though made on and as of such date, other
than any such representations or warranties that, by their terms, refer to a
specific date other the date of such issuance, extension or increase, in which
case as of such specific date;

 

51



--------------------------------------------------------------------------------

(ii) no Suspension Event, Default or Event of Default has occurred and is
continuing with respect to the Applicable Account Party, or would result from
such issuance, extension or increase; and

(iii) if RRE or DaVinci is the Applicable Account Party, there must have been no
Change of Control with respect to such Person.

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender or the Issuing Bank through the
Administrative Agent may reasonably request in connection with such issuance,
extension or increase.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to induce
the Lenders to extend the credit contemplated hereby, RenRe and each Account
Party individually and severally represents and warrants with respect to itself
and to RIHL (RenRe or any such Account Party, in each case together with RIHL,
is referred to collectively as a “Covered Credit Party”) as follows:

Section 4.1 Organization and Power.

(a) Each Covered Credit Party (i) is duly organized or formed, validly existing
and, to the extent such concept applies, in good standing under the laws of the
jurisdiction of its incorporation or formation, (ii) is duly qualified and in
good standing as a foreign corporation or other entity in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed would not be reasonably likely to have a Material Adverse
Effect and (iii) has all requisite power and authority (including without
limitation all governmental licenses, permits and other approvals) to own or
lease and operate its properties and to carry on its business as now conducted
and as proposed to be conducted, except where the failure to have any license,
permit or other approval would not reasonably be expected to have a Material
Adverse Effect. All of the outstanding Equity Interests in the Covered Credit
Party (other than RenRe) have been validly issued, are fully paid and
non-assessable and are owned by the Persons shown on Schedule 4.1(a).

(b) Set forth on Schedule 4.1(b) hereto is a complete and accurate list of all
Subsidiaries of each Covered Credit Party as of the Restatement Effective Date.

Section 4.2 Enforceability. This Agreement and each other Credit Document has
been duly executed and delivered by each Covered Credit Party party thereto.
This Agreement and each other Credit Document is the legal, valid and binding
obligation of each Covered Credit Party party thereto, enforceable against such
Credit Party in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other

 

52



--------------------------------------------------------------------------------

similar laws affecting creditors’ rights against such Credit Party generally, by
general equitable principles or by principles of good faith and fair dealing,
and assuming that this Agreement and each other Credit Document have been
validly executed and delivered by each party thereto other than such Credit
Parties.

Section 4.3 No Violation. The execution, delivery and performance by each
Covered Credit Party of each Credit Document to which it is or is to be a party
and the consummation of the transactions contemplated by the Credit Documents,
are within such Credit Party’s corporate powers, have been duly authorized by
all necessary corporate action, and do not (i) contravene such Credit Party’s
constitutional documents, (ii) violate any law, rule, regulation (including
without limitation Regulation U or X), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute (with notice, lapse of time or both) a default under, any
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Covered Credit Party, any of its
Subsidiaries or any of their properties or (iv) except for the Liens created
under the Credit Documents, result in or require the creation or imposition of
any Lien upon or with respect to any of the properties of any Covered Credit
Party or any of its Subsidiaries. No Covered Credit Party or any of its
Subsidiaries is in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any such
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which could reasonably be expected to
have a Material Adverse Effect.

Section 4.4 Consents and Approvals. Except as set forth on Schedule 4.4, no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or any other third party is
required for the due execution, delivery, recordation, filing or performance by
any Covered Credit Party of any Credit Document to which it is or is to be a
party or the other transactions contemplated by the Credit Documents, except for
the authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.

Section 4.5 Litigation and Contingent Liabilities. Except (a) as set forth
(including estimates of the dollar amounts involved) in Schedule 4.5 hereto and
(b) for claims (i) which are covered by Insurance Policies, coverage for which
has not been denied in writing, or (ii) which relate to Primary Policies or
Reinsurance Agreements issued by a Covered Credit Party (or, with respect to
RenRe, its Subsidiaries), or to which such Covered Credit Party is a party, and
entered into by such Covered Credit Party in the ordinary course of business
(referred to herein as “Ordinary Course Litigation”), no claim, litigation
(including without limitation derivative actions), arbitration, governmental
investigation or proceeding or inquiry is pending or, to the knowledge of each
Covered Credit Party (and, with respect to RenRe, its Subsidiaries), threatened
against such Covered Credit Party (x) which would, if adversely determined,
reasonably be expected to have a Material Adverse Effect, (y) which relates to
any of the transactions contemplated hereby, or (z) would reasonably be expected
to affect the legality, validity or enforceability of any Credit Document or the
transactions contemplated by the Credit Documents, and there is no basis known
to such Covered Credit Parties for any of the foregoing. Other than any
liability incident to such claims, litigation or proceedings and as set forth on
Schedule 4.5, each Covered Credit Party has no material Contingent Liabilities
(excluding the RIHL Guaranty) not provided for or referred to in the financial
statements delivered pursuant to Section 4.6(b).

 

53



--------------------------------------------------------------------------------

Section 4.6 Financial Matters.

(a) The Annual Statement of each Material Insurance Company (including the
provisions made therein for investments and the valuation thereof, reserves,
policy and contract claims and statutory liabilities) as filed with the
appropriate Governmental Authority of its jurisdiction of domicile (the
“Department”) delivered to each Lender prior to the execution and delivery of
this Agreement, as of and for the 2009 Fiscal Year (the “Statutory Financial
Statements”), have been prepared in accordance with SAP applied on a consistent
basis (except as noted therein). Each such Statutory Financial Statement was in
compliance in all material respects with all applicable Requirements of Law when
filed. The Statutory Financial Statements fairly present the financial position,
the results of operations and changes in equity of each Material Insurance
Company as of and for the respective dates and periods indicated therein in
accordance with SAP applied on a consistent basis, except as set forth in the
notes thereto or on Schedule 4.6(a). Except for liabilities and obligations,
including without limitation reserves, policy and contract claims and statutory
liabilities (all of which have been computed in accordance with SAP), disclosed
or provided for in the Annual Statements, each Material Insurance Company did
not have, as of the respective dates of each of such financial statements, any
liabilities or obligations (whether absolute or contingent and whether due or to
become due) which, in conformity with SAP, applied on a consistent basis, would
have been required to be or should be disclosed or provided for in such
financial statements. All books of account of each Material Insurance Company
fully and fairly disclose all of the transactions, properties, assets,
investments, liabilities and obligations of such Material Insurance Company and
all of such books of account are in the possession of such Material Insurance
Company and are true, correct and complete in all material respects.

(b) The audited consolidated financial statements of RenRe and its Subsidiaries
and the audited financial statements of each other Covered Credit Party for the
Fiscal Year ending December 31, 2009 which have been delivered to the Lenders
(i) are true and correct in all material respects, (ii) have been prepared in
accordance with GAAP (except as disclosed therein and, in the case of interim
financial statements, for the absence of footnote disclosures and normal
year-end adjustments) and (iii) present fairly the consolidated financial
condition of the subject entities at such date, the results of their operations
for the periods then ended and the investments and reserves for the periods then
ended.

(c) With respect to any representation and warranty which is deemed to be made
after the date hereof by the Covered Credit Parties, the balance sheet and
statements of operations, of shareholders’ equity and of cash flow, which as of
such date shall most recently have been furnished by or on behalf of such
Covered Credit Party to each Lender for the purposes of or in connection with
this Agreement or any transaction contemplated hereby, shall have been prepared
in accordance with GAAP consistently applied (except as disclosed therein and,
in the case of interim financial statements, for the absence of footnote
disclosures), and shall present fairly the consolidated financial condition of
such Covered Credit Party covered thereby as at the dates thereof for the
periods then ended, subject, in the case of quarterly financial statements, to
normal year-end audit adjustments and except that footnote and schedule
disclosure may be abbreviated.

 

54



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 4.6(d), there has been no change in the
business, assets, operations or financial condition of any Covered Credit Party
and its Subsidiaries which has had or could reasonably be expected to have a
Material Adverse Effect since December 31, 2009.

Section 4.7 Custodial Agreements, Investment Agreement and PPM. Each Covered
Credit Party has delivered to the Administrative Agent a true and correct copy
of each Custodial Agreement and Investment Agreement to which it is a party as
in effect as of the Restatement Effective Date. Each such Custodial Agreement
and Investment Agreement is in full force and effect and no default or event of
default by any Covered Credit Party exists thereunder. The PPM in the form
attached as Exhibit G is in effect as of the Restatement Effective Date.

Section 4.8 Compliance with Laws. None of the Covered Credit Parties or any of
their Subsidiaries is in violation of any Requirements of Law of any
Governmental Authority (including, without limitation, with respect to Hazardous
Materials), if the effect of such violation could reasonably be expected to have
a Material Adverse Effect and, to the best of each Covered Credit Party’s
knowledge, no such violation has been alleged and each of the Covered Credit
Parties and any of their Subsidiaries (i) has filed in a timely manner all
reports, documents and other materials required to be filed by it with any
Governmental Authority, if such failure to so file could reasonably be expected
to have a Material Adverse Effect; and the information contained in each of such
filings is true, correct and complete in all material respects and (ii) has
retained all records and documents required to be retained by it pursuant to any
law, ordinance, rule, regulation, order, policy, guideline or other requirement
of any Governmental Authority, if the failure to so retain such records and
documents could reasonably be expected to have a Material Adverse Effect.

Section 4.9 Margin Stock. None of the Collateral constitutes or will constitute
Margin Stock.

Section 4.10 Securities Regulation. No Covered Credit Party nor any of its
Subsidiaries is an “investment company”, or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended. Neither the
making of any Letter of Credit Advances, nor the issuance of any Letters of
Credit, nor the application of the proceeds or repayment thereof by any Covered
Credit Party, nor the consummation of the other transactions contemplated by the
Credit Documents, will violate any provision of such Act or any rule, regulation
or order of the Securities and Exchange Commission thereunder.

Section 4.11 Other Agreements. No Covered Credit Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter or corporate
restriction that could reasonably be expected to have a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

Section 4.12 Solvency. Each Covered Credit Party, individually and taken as a
whole together with its Subsidiaries, is Solvent.

Section 4.13 ERISA.

(a) Each Covered Credit Party is in compliance in all material respects with the
applicable provisions of ERISA, and each Plan is being administered in
compliance in all material respects with all applicable Requirements of Law,
including without limitation the applicable provisions of ERISA and the Internal
Revenue Code, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have in a Material Adverse
Effect. No ERISA Event (i) has occurred and is continuing, or (ii) to the
knowledge of each Covered Credit Party, is reasonably expected to occur with
respect to any Plan or Multiemployer Plan. Each Covered Credit Party and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained. As of the most
recent valuation date for any Plan, the funding target attainment percentage (as
defined in Section 430(d)(2) of the Internal Revenue Code) is 60% or higher and
neither RenRe nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date.

(b) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan that is not subject to United States law
maintained or contributed to by any Covered Credit Party or with respect to
which any Subsidiary of a Covered Credit Party may have liability under
applicable local law (a “Foreign Plan”), (i) each Covered Credit Party is in
compliance in all material respects with the Requirements of Law applicable to
such Foreign Government Scheme or Arrangement or Foreign Plan and (ii) each such
Foreign Government Scheme or Arrangement or Foreign Plan is being administered
by the applicable Covered Credit Party in compliance in all material respects
with all applicable Requirements of Law, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have in a
Material Adverse Effect. No event that could reasonably be considered the
substantive equivalent of an ERISA Event with respect to any Foreign Government
Scheme or Arrangement or Foreign Plan (i) has occurred and is continuing, or
(ii) to the knowledge of each Covered Credit Party, is reasonably expected to
occur.

Section 4.14 Insurance Licenses. Schedule 4.14 as revised from time to time by
RenRe pursuant to Section 5.1(l) lists all of the jurisdictions in which any of
the Material Insurance Companies hold licenses (including without limitation
licenses or certificates of authority from applicable insurance departments),
permits or authorizations to transact insurance and reinsurance business
(collectively, the “Licenses”). Except as would not reasonably be expected to
have a Material Adverse Effect or as set forth on Schedule 4.14, to the best of
RenRe’s and each Covered Credit Party’s knowledge, no such License is the
subject of a proceeding for suspension or revocation or any similar proceedings,
there is no sustainable basis for such a suspension or revocation, and no such
suspension or revocation is threatened by the Department. Schedule 4.14 as
revised from time to time by RenRe pursuant to Section 5.1(l) indicates the line
or lines of insurance which each such Material Insurance Companies is permitted
to be

 

56



--------------------------------------------------------------------------------

engaged in with respect to each License therein listed. The Material Insurance
Companies do not transact any insurance business, directly or indirectly, in any
jurisdiction other than those enumerated on Schedule 4.14 as revised from time
to time by RenRe pursuant to Section 5.1(l) hereto, where such business requires
that any such Material Insurance Companies obtain any license, permit,
governmental approval, consent or other authorization.

Section 4.15 Taxes. Each Covered Credit Party and each of its Subsidiaries has
filed all tax returns that are required to be filed by it, and has paid or
provided adequate reserves for the payment of all material taxes, including
without limitation all payroll taxes and federal and state withholding taxes,
and all assessments payable by it that have become due, other than (i) those
that are not yet delinquent or that are disclosed on Schedule 4.15 and are being
contested in good faith by appropriate proceedings and with respect to which
reserves have been established, and are being maintained, in accordance with
GAAP or (ii) those which the failure to file or pay would not have a Material
Adverse Effect. Except as set forth in Schedule 4.15, on the Restatement
Effective Date there is no ongoing audit or, to knowledge of any Covered Credit
Party, other governmental investigation of the tax liability of the Credit
Parties or any of their Subsidiaries and there is no unresolved claim by a
taxing authority concerning any of the Credit Parties’ or any such Subsidiary’s
tax liability, for any period for which returns have been filed or were due. As
used in this Section 4.15, the term “taxes” includes all taxes of any nature
whatsoever and however denominated, including without limitation excise, import,
governmental fees, duties and all other charges, as well as additions to tax,
penalties and interest thereon, imposed by any Governmental Authority.

Section 4.16 Full Disclosure. All factual written information furnished
heretofore or contemporaneously herewith by or on behalf of the Covered Credit
Parties to the Administrative Agent or the Lenders for purposes of or in
connection with this Agreement or any of the transactions contemplated hereby,
as supplemented to the date hereof, is and all other such factual written
information hereafter furnished by or on behalf of the Covered Credit Parties to
the Administrative Agent or the Lenders will be, true and accurate in every
material respect on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which such
information was provided. Any projections and pro forma financial information
contained in such factual written information are based upon good faith
estimates and assumptions believed by the Covered Credit Parties to be
reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.

Section 4.17 OFAC; Anti-Terrorism Laws. No Covered Credit Party is a Sanctioned
Person or, to its knowledge as of the Restatement Effective Date, does business
in a Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States administered by OFAC.

Section 4.18 Collateral Value. On the date of issuance, extension or increase of
any Letter of Credit with respect to any Account Party (including any issuance
on the Restatement Effective Date), both immediately before and after giving
effect to such issuance, extension or increase: (i) the aggregate Letter of
Credit Exposure does not exceed the aggregate Collateral

 

57



--------------------------------------------------------------------------------

Value; (ii) the total Letter of Credit Exposure with respect to such Account
Party does not exceed the Collateral Value of the Collateral of such Account
Party; (iii) RIHL’s shareholders shall own Unencumbered or Excess Redeemable
Preference Shares with an aggregate Net Asset Value at least equal to 15% of the
aggregate Net Asset Value of all of RIHL’s Redeemable Preference Shares and
(iv) such Account Party owns Unencumbered or Excess Redeemable Preference Shares
having an aggregate Net Asset Value of not less than 15% of the outstanding
Redeemable Preference Shares pledged by such Account Party pursuant to the
Security Documents.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Account Party and RenRe severally covenants and agrees that, until the
termination of all of the L/C Commitments and L/C Participation Interests, the
termination or expiration of all Letters of Credit and the payment in full of
all principal and interest with respect to Letter of Credit Advances together
with all other amounts then due and owing hereunder:

Section 5.1 Financial and Statements, etc. RenRe will deliver or cause to be
delivered to the Administrative Agent and (except as provided below) the
Lenders:

(a) GAAP Financial Statements.

(i) Within 60 days after the close of each of the first three fiscal quarters of
each Fiscal Year of each Credit Party and its Subsidiaries, a copy of the
unaudited consolidated balance sheets of such Credit Party and its Subsidiaries,
as of the close of such quarter and the related consolidated statements of
income and cash flows for that portion of the Fiscal Year ending as of the close
of such fiscal quarter, all prepared in accordance with GAAP (subject to normal
year-end adjustments and except that footnote and schedule disclosure may be
abbreviated) and, for the financial statements of RenRe only, the related
consolidating balance sheets and income statements for such period, in each case
accompanied by the certification of the chief executive officer, chief financial
officer, treasurer or controller of such Credit Party that all such financial
statements are complete and correct in all material respects and present fairly
in accordance with GAAP (subject to normal year-end adjustments and except that
footnote and schedule disclosure may be abbreviated) the consolidated results of
operations and cash flows of the relevant entity as at the end of such fiscal
quarter and for the period then ended.

(ii) Within 120 days after the close of each Fiscal Year, a copy of the annual
financial statements of each Credit Party and its Subsidiaries, consisting of
audited consolidated (and, for the financial statements of RenRe only, unaudited
consolidating) balance sheets and audited consolidated (and, for the financial
statements of RenRe only, unaudited consolidating) statements of income, cash
flows and changes in shareholders’ equity, setting forth in comparative form the
consolidated figures for the previous Fiscal Year, which financial statements
shall be prepared in accordance with GAAP, and accompanied by a certification
without material qualification by the independent certified public accountants
regularly retained by such Credit Party, or any other firm of independent
certified public accountants of recognized national standing selected by such

 

58



--------------------------------------------------------------------------------

Credit Party and reasonably acceptable to the Required Lenders that all such
audited financial statements are complete and correct in all material respects
and present fairly in accordance with GAAP the consolidated financial position
and the consolidated results of operations and cash flows of relevant entity as
at the end of such Fiscal Year and for the period then ended.

(b) Tax Returns. If requested by the Administrative Agent, copies of all
federal, state, local and foreign tax returns and reports in respect of income,
franchise or other taxes on or measured by income (excluding sales, use or like
taxes) filed by the Credit Parties or any of their Subsidiaries.

(c) Collateral Value Reports. As required pursuant to Section 2.16(b) and
immediately upon the occurrence of any Substitution Event, Suspension Event,
Default or Event of Default, a Collateral Value Report as of the close of such
month (or as of such event, as the case may be) for the Account Parties and
RIHL, each accompanied by the certification of the chief executive officer,
chief financial officer, treasurer or controller of RenRe that such reports are
complete and correct and present fairly the matters stated therein as of such
date. In addition, immediately after any Relevant Shares having an aggregate Net
Asset Value in excess of $5,000,000 shall have been tendered to RIHL for
redemption within any 30 day period, a report specifying the dates, amounts and
parties participating in such redemption.

(d) Notice of Events, Default, etc. Promptly (and in no event more than one
(1) Business Day) after an Executive Officer of any Credit Party knows or has
reason to know of the existence of any Substitution Event, Suspension Event,
Default or Event of Default, or any development or other information which would
have a Material Adverse Effect, telephonic notice to the Administrative Agent
specifying the nature of such Substitution Event, Suspension Event, Default,
Event of Default, development or information, including the anticipated effect
thereof, which notice shall be promptly confirmed in writing within two
(2) Business Days to the Administrative Agent and the Lenders.

(e) Other Information. The following certificates and other information related
to the Credit Parties:

(i) Within five (5) Business Days of receipt, a copy of any financial
examination reports by a Governmental Authority with respect to the Material
Insurance Companies relating to the insurance business of the Material Insurance
Companies (when, and if, prepared); provided, the Credit Parties shall only be
required to deliver any interim report hereunder at such time as any Credit
Party has knowledge that a final report will not be issued and delivered to the
Administrative Agent within 90 days of any such interim report.

(ii) Copies of all filings (other than ordinary course requalifications,
approvals for dividends and capital contributions, nonmaterial tax and insurance
rate and other ministerial regulatory filings) with Governmental Authorities by
the Credit Parties or any Material Subsidiary not later than five (5) Business
Days after such filings are made, including, without limitation, filings which
seek approval of Governmental Authorities with respect to transactions between
RenRe or such Material Subsidiary and its Affiliates.

 

59



--------------------------------------------------------------------------------

(iii) Within five (5) Business Days of such notice, notice of proposed or actual
suspension, termination or revocation of any material License of any Material
Insurance Company by any Governmental Authority or of receipt of notice from any
Governmental Authority notifying any Credit Party or any Material Insurance
Company of a hearing relating to such a suspension, termination or revocation,
including any request by a Governmental Authority which commits any Credit Party
or any Material Insurance Company to take, or refrain from taking, any action or
which otherwise materially and adversely affects the authority of such Credit
Party or any Material Insurance Subsidiary to conduct its business.

(iv) Within five (5) Business Days of such notice, notice by any Credit Party or
any Material Subsidiary from any Governmental Authority (y) asserting any
failure by such Credit Party or Material Subsidiary to be in compliance with
applicable Requirements of Law or that threatens the taking of any action
against such Credit Party or Material Subsidiary or sets forth circumstances
that, if taken or adversely determined, would be reasonably likely to have a
Material Adverse Effect or (z) of any pending or threatened investigation or
regulatory proceeding (other than routine periodic investigations or reviews) by
any Governmental Authority concerning the business, practices or operations of
any Credit Party or any Material Subsidiary.

(v) Without limiting any notice that otherwise may be required pursuant to
Section 5.1(d), within five (5) Business Days of receipt, a copy of any change,
confirmation, renewal or other material report by S&P (or other then-applicable
rating agency) with respect to RIHL.

(vi) Promptly, notice of any actual or, to the best of the Credit Parties’
knowledge, proposed material changes in the Insurance Code governing the
investment or dividend practices of any Material Insurance Company.

(vii) Promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.

(f) Compliance Certificates. Concurrently with the delivery to the
Administrative Agent of the GAAP financial statements under Section 5.1(a), for
each fiscal quarter and Fiscal Year of the Credit Parties, and at any other time
no later than thirty (30) Business Days following a written request of the
Administrative Agent, a duly completed Compliance Certificate, signed by the
chief executive officer, chief financial officer, treasurer or controller of
RenRe, containing, among other things, a computation of, and showing compliance
with, each of the applicable financial ratios and restrictions contained in
Section 6.1, and to the effect that, to the best of such officer’s knowledge, as
of such date no Default or Event of Default has occurred and is continuing.

(g) Reports to SEC and to Shareholders. Promptly upon the filing or making
thereof copies of (i) each filing and report made by any Credit Party or any
Material Subsidiaries with or to any securities exchange or the Securities and
Exchange Commission and (ii) each communication from RenRe to shareholders
generally.

 

60



--------------------------------------------------------------------------------

(h) Notice of Litigation and Other Matters. Promptly upon learning of the
occurrence of any of the following, written notice thereof, describing the same
and the steps being taken by the Credit Parties with respect thereto: (i) the
institution of, or any adverse determination in, any litigation, arbitration
proceeding or governmental proceeding (including any Internal Revenue Service or
Department of Labor proceeding with respect to any Plan or Foreign Plan) which
could, if adversely determined, be reasonably expected to have a Material
Adverse Effect and which is not Ordinary Course Litigation, (ii) an ERISA Event,
and an event with respect to any Plan which could result in the incurrence by
any Credit Party or Material Subsidiary of any material liability (other than a
liability for contributions or premiums), fine or penalty, (iii) the
commencement of any dispute which might lead to the modification, transfer,
revocation, suspension or termination of this Agreement or any Credit Document
or (iv) any event which could be reasonably expected to have a Material Adverse
Effect.

(i) Insurance Reports. Within five (5) Business Days of receipt of such notice
by Credit Parties or the Material Subsidiaries, written notice of any
cancellation or material adverse change in any material Insurance Policy carried
by any such party.

(j) List of Directors and Officers and Amendments. Concurrently with the
delivery of the financial statements required pursuant to Section 5.1(a), (x) a
list of the Executive Officers and Directors of the Credit Parties and
(y) copies of any amendments to the Organization Documents, Investment Agreement
or PPM to the extent such information is not included in the information
otherwise provided pursuant to Section 5.1 and to the extent such information
has changed since the last delivery pursuant to this Section.

(k) New Subsidiaries. Promptly (i) upon formation or acquisition of any
Subsidiary of any Credit Party with an initial capitalization of $1,000,000 or
more and (ii) after the capital of a previously unreported Subsidiary is
increased to $1,000,000 or more, written notice of the name, purpose and
capitalization of such Subsidiary and whether such Subsidiary is a Material
Subsidiary or a Material Insurance Company.

(l) Updated Schedules. From time to time, and in any event concurrently with
delivery of the financial statements under Section 5.1(a), revised Schedule
4.14, if applicable, showing changes from such Schedule previously delivered.

(m) Management Letters. Promptly upon receipt thereof, copies of any “management
letter” submitted to any Credit Party or any of its Subsidiaries by its
certified public accountants in connection with each annual, interim or special
audit, and promptly upon completion thereof, any response reports from such
Credit Party or any such Subsidiary in respect thereof.

(n) Other Information. From time to time such other information concerning the
Credit Parties or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

Section 5.2 Existence; Franchises; Maintenance of Properties. Each Credit Party
will, and will cause each of its Material Subsidiaries to, (i) maintain and
preserve in full force and effect its legal existence, except as expressly
permitted otherwise pursuant to the Credit Documents and (ii) obtain, maintain
and preserve in full force and effect all other rights,

 

61



--------------------------------------------------------------------------------

franchises, licenses, permits, certifications, approvals and authorizations
required by Governmental Authorities and necessary to the ownership, occupation
or use of its properties or the conduct of its business, except to the extent
the failure to do so would not be reasonably likely to have a Material Adverse
Effect.

Section 5.3 Compliance with Laws. Each Credit Party will, and will cause each of
its Subsidiaries to, comply in all respects with all Requirements of Law
applicable in respect of the conduct of its business and the ownership and
operation of its properties, except to the extent the failure so to comply would
not individually or in the aggregate be reasonably likely to have a Material
Adverse Effect.

Section 5.4 Payment of Obligations. Each Credit Party will, and will cause each
of its Subsidiaries to, (i) pay all liabilities and obligations as and when due
(subject to any applicable subordination provisions), except to the extent
failure to do so would not be reasonably likely to have a Material Adverse
Effect, and (ii) pay and discharge all material taxes, assessments and
governmental charges or levies imposed upon it, upon its income or profits or
upon any of its properties, prior to the date on which penalties would attach
thereto, and all lawful claims that, if unpaid, might become a Lien upon any of
the properties of the Credit Parties or any of their Subsidiaries; provided,
however, that no Credit Party or any of its Subsidiaries shall be required to
pay any such tax, assessment, charge, levy or claim that is being contested in
good faith and by proper proceedings and as to which the Credit Party or such
Subsidiary is maintaining adequate reserves with respect thereto in accordance
with GAAP.

Section 5.5 Insurance. Each Credit Party (other than RIHL) will, and will cause
each of its Subsidiaries to, maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the Credit Party or such
Subsidiary operates (it being understood that the foregoing shall not apply to
maintenance of reinsurance or similar matters which shall be solely within the
reasonable business judgment of the Credit Parties).

Section 5.6 Maintenance of Books and Records; Inspection. Each Credit Party
will, and will cause each of its Subsidiaries to, (i) maintain adequate books,
accounts and records, in which full, true and correct entries shall be made of
all financial transactions in relation to its business and properties, and
prepare all financial statements required under this Agreement, in each case in
accordance with GAAP and in compliance with the requirements of any Governmental
Authority having jurisdiction over it (including SAP, with respect to any
Material Insurance Company), and (ii) permit employees or agents of the
Administrative Agent, Collateral Agent or Issuing Bank to visit and inspect its
properties and examine or audit its books, records, working papers and accounts
and make copies and memoranda of them, and to discuss its affairs, finances and
accounts with its officers and employees and, upon notice to the applicable
Credit Party, the independent public accountants of such Credit Party and its
Subsidiaries (and by this provision the RenRe and the Account Parties authorize
such accountants to discuss the finances and affairs of the Credit Parties and
their Subsidiaries), all at such times and from time to time, upon reasonable
notice and at such reasonable times during normal business hours, as may be
reasonably requested.

 

62



--------------------------------------------------------------------------------

Section 5.7 Collateral, Further Assurances. Each Credit Party will, and will
cause each of its Subsidiaries to, (i) comply with the provisions of the Credit
Documents regarding any new, substituted or additional Collateral and (ii) make,
execute, endorse, acknowledge and deliver any amendments, modifications or
supplements hereto and restatements hereof and any other agreements, instruments
or documents, and take any and all such other actions, as may from time to time
be reasonably requested by the Administrative Agent or the Required Lenders to
perfect and maintain the validity and priority of the Liens granted pursuant to
the Security Documents and to effect, confirm or further assure or protect and
preserve the interests, rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders under this Agreement and the other Credit
Documents.

ARTICLE VI

FINANCIAL AND NEGATIVE COVENANTS

Each Account Party and RenRe severally covenants and agrees that, until the
termination of all of the L/C Commitments and L/C Participation Interests, the
termination or expiration of all Letters of Credit and the payment in full of
all principal and interest with respect to Letter of Credit Advances together
with all other amounts then due and owing hereunder:

Section 6.1 Minimum Net Worth.

(a) RenRe shall maintain at all times RenRe Net Worth in an amount not less than
the “Minimum RenRe Net Worth”, which is initially defined as of the Restatement
Effective Date as $1,750,000,000. On the date that financial statements of RenRe
are delivered pursuant to Section 5.1(a)(ii) and effective as of the date of
such financial statements, the Minimum RenRe Net Worth will be recalculated to
be the greater of (x) the required Minimum RenRe Net Worth in effect immediately
prior to such Fiscal Year end and (y) 50% of RenRe Net Worth as of such Fiscal
Year end.

(b) DaVinci shall maintain at all times DaVinci Net Worth in an amount not less
than the “Minimum DaVinci Net Worth”, which is initially defined as of the
Restatement Effective Date as $650,000,000. On the date that financial
statements of DaVinci are delivered pursuant to Section 5.1(a)(ii) and effective
as of the date of such financial statements, the Minimum DaVinci Net Worth will
be recalculated to be the greater of (x) the required Minimum DaVinci Net Worth
in effect immediately prior to such Fiscal Year end and (y) 50% of DaVinci Net
Worth as of such Fiscal Year end.

Section 6.2 Change in Nature of Business. The Credit Parties will not, and will
not permit or cause any of their Subsidiaries to, make any material change in
the nature of their business and that of their Subsidiaries as carried on at the
date hereof other than reasonable extensions thereof and other businesses that
are complementary or reasonably related thereto. Without limiting the foregoing,
the Credit Parties will not, and will not permit or cause any of their
Subsidiaries to (a) acquire or maintain ownership of any material real property
or (b) use, handle, transport, treat, store, dispose of, release or discharge
Hazardous Materials in any material amounts or in material violation of any
Requirements of Law.

 

63



--------------------------------------------------------------------------------

Section 6.3 Mergers, Consolidations and Sales. The Credit Parties will not, and
will not permit or cause any of their Subsidiaries to, (a) merge or consolidate,
or purchase or otherwise acquire all or substantially all of the assets of or
Equity Interests in, any other Person (other than a newly formed Subsidiary or
the acquisition of a Subsidiary which complies with clause (b)(ii) of this
Section 6.3 or the acquisition of shares of a Subsidiary held by minority
shareholders), or (b) sell, transfer, convey or lease all or any substantial
part of its assets other than any sale, transfer, conveyance or lease in the
ordinary course of business or any sale or assignment of receivables except for
(i) any such merger or consolidation, sale, transfer, conveyance, lease or
assignment of any wholly owned Subsidiary into, with or to any other wholly
owned Subsidiary or RenRe, (ii) purchases or acquisitions which comply with
Section 6.2 provided (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) the purchase price for any single
purchase or acquisition does not exceed 50% of Tangible Net Worth of RenRe as of
the date of such purchase or acquisition and (z) the aggregate purchase price of
all purchases and acquisitions after the Restatement Effective Date does not
exceed 100% of Tangible Net Worth of RenRe as of the Restatement Effective Date
and (iii) sales of assets and Equity Interests of Subsidiaries that are not
Material Subsidiaries, provided no Default or Event of Default has occurred and
is continuing.

Section 6.4 Investments. The Account Parties will not, and will not permit or
cause any of their Subsidiaries to, directly or indirectly, purchase, own,
invest in or otherwise acquire any Equity Interests, evidence of indebtedness or
other obligation or security or any interest whatsoever in any other Person, or
make or permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of property in, any other Person, other than
(a) Equity Interests of Subsidiaries in existence on the Restatement Effective
Date and Equity Interests permitted under Section 6.3, (b) acquisitions of
assets permitted under Section 6.3, (c) Redeemable Preference Shares, and
(d) other investments made and held as permitted by the applicable Insurance
Codes or other law. At any time that (x) the Net Worth of an Account Party is
less than the “Substitution Event Net Worth Threshold” for such Account Party as
set forth in Schedule III and (y) a Substitution Event has not yet occurred with
respect to such Net Worth condition, such Account Party shall not make or permit
to be made any redemption of the Redeemable Preference Shares held by or for the
benefit of such Account Party without the prior written consent of the
Administrative Agent.

Section 6.5 Regulations U and X. The Credit Parties will not, and will not
permit or cause any of their Subsidiaries to, hold margin stock (as such term is
defined in Regulation U or X) having a value in excess of 20% of the value of
the assets of RenRe and its Subsidiaries taken as a whole.

Section 6.6 Other Agreements. The Credit Parties will not, and will not permit
or cause any of their Subsidiaries to, enter into any agreement containing any
provision which would be violated or breached by the performance of their
obligations under the Credit Documents or under any instrument or document
delivered or to be delivered by it hereunder or in connection herewith.

Section 6.7 Transactions with Affiliates. The Credit Parties will not, and will
not permit or cause any of their Subsidiaries to, enter into, or cause, suffer
or permit to exist, directly or indirectly, any material (whether individually
or in the aggregate) arrangement, transaction or

 

64



--------------------------------------------------------------------------------

contract with any of its Affiliates unless such arrangement, transaction or
contract is on an arm’s length basis; provided that there shall be excluded from
the foregoing restrictions (a) transactions between or among any of a Credit
Party, Top Layer Reinsurance Ltd. and any wholly-owned Subsidiary of such Credit
Party or between any wholly-owned Subsidiaries of any Credit Party and
(b) transactions expressly contemplated by written contracts between (i) RenRe
or any wholly owned Subsidiary of RenRe, on the one hand, and any non–wholly
owned Subsidiary or Affiliate of RenRe on the other hand or (ii) any non–wholly
owned Subsidiary of RenRe and any Affiliate of RenRe; provided the aggregate net
amount paid by RenRe and its Subsidiaries thereunder does not exceed $30,000,000
in any Fiscal Year.

Section 6.8 No Amendment of Certain Documents. The Credit Parties will not, and
will not permit or cause any of their Subsidiaries to, enter into or permit to
exist any amendment, modification or waiver of the Bye-laws, the Investment
Agreement, the PPM or the Custodial Agreements as in effect on the Restatement
Effective Date without delivering reasonable prior written notice of such
amendment, modification or waiver to the Administrative Agent and either
(i) obtaining the prior written consent of the Administrative Agent or, (ii) if
the Administrative Agent determines in its sole discretion that such amendment,
modification or waiver would be adverse in any material respect to the interests
of the Lenders, obtaining the prior written consent of the Required Lenders.

Section 6.9 Accounting Changes. The Credit Parties will not, and will not permit
or cause any of their Subsidiaries to, (a) make or permit any material change in
their accounting policies or reporting practices, except as may be required by
GAAP or SAP or (b) change the ending date of the fiscal year to a date other
than December 31.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1 Full Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default with respect to RenRe and
each Account Party; provided that any of the events in Section 7.1(f), shall not
constitute an Event of Default with respect to DaVinci:

(a) RIHL shall fail to observe, perform or comply with any condition, covenant
or agreement contained in Section 2(h), Section 3 or Section 4 of the RIHL
Agreement; or

(b) RenRe or RUM shall fail to observe, perform or comply with any condition,
covenant or agreement contained in Section 1.02(a) or Section 1.02(b) of the
RenRe Agreement; or

(c) RenRe or RIHL shall fail to observe, perform or comply with any other
condition, covenant or agreement contained in this Agreement or any of the other
Credit Documents to which it is a party and such failure shall continue
unremedied for any grace period specifically applicable thereto or, if no such
grace period is applicable, for a period of thirty (30) days after the earlier
of (i) the date on which a Responsible Officer of RenRe acquires knowledge
thereof and (ii) the date on which written notice thereof is delivered by the
Administrative Agent or any Lender to RenRe; or

 

65



--------------------------------------------------------------------------------

(d) Any representation or warranty made or deemed made by or on behalf of RenRe
or RIHL in this Agreement, any of the other Credit Documents or in any
certificate, instrument, report or other document furnished by or on behalf of
RenRe or RIHL in connection herewith or therewith shall prove to have been false
or misleading in any material respect as of the time made, deemed made or
furnished; or

(e) RenRe or RIHL shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against RenRe or RIHL seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, rehabilitation, conservation,
supervision, dissolution, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Debtor Relief Law, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including without limitation the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or RenRe or RIHL shall take any corporate action to
authorize any of the actions set forth above in this subsection; or

(f) RenRe shall (i) fail to pay when due and the continuance of such default
after any applicable grace period (whether by scheduled maturity, acceleration
or otherwise and after giving effect to any applicable grace period) any
principal of or interest on any Debt (other than the Debt incurred pursuant to
this Agreement) or Contingent Liability having an aggregate principal amount of
at least $50,000,000 or (ii) fail to observe, perform or comply with any
condition, covenant or agreement contained in any agreement or instrument
evidencing or relating to any such Debt or Contingent Liability, or any other
event shall occur or condition exist in respect thereof, if such failure, event
or condition shall continue after any applicable grace period and the effect of
such failure, event or condition is to cause, or permit the holder or holders of
such Debt or Contingent Liability (or a trustee or agent on its or their behalf)
to cause, such Debt or Contingent Liability to become due, or to be prepaid,
redeemed, purchased or defeased, prior to its stated maturity; or

(g) any judgment or order for the payment of money in excess of $75,000,000
(excluding any portion thereof which is covered by insurance so long as the
insurer is reasonably likely to be able to pay and has accepted a tender of
defense and indemnification without reservation of rights) shall be rendered
against RenRe or RIHL and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(h) any provision of any Credit Document to which RenRe or RIHL is a party shall
for any reason cease to be valid and binding on or enforceable against RenRe or
RIHL, as applicable, or RenRe or RIHL, as applicable, shall so state in writing;
or

 

66



--------------------------------------------------------------------------------

(i) RIHL’s Pledge Agreement and Control Agreements shall for any reason (other
than pursuant to the terms thereof) cease to create in favor of the Collateral
Agent a valid and perfected first priority Lien on and security interest in the
Collateral of RIHL purported to be covered thereby; or the Collateral Agent
shall cease for any reason to hold a perfected first priority Lien on and
security interest in the Collateral of RIHL required to be subjected to the Lien
of RIHL’s Pledge Agreement; or

(j) any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan of RenRe and, as a result thereof, together with all other
ERISA Events then existing, RenRe and its ERISA Affiliates have incurred or
would be reasonably likely to incur liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) in excess of
$75,000,000; or

(k) a Change of Control shall occur with respect to RenRe or RenRe shall cease
to directly own all of the Equity Interests in RIHL other than the Redeemable
Preference Shares.

Section 7.2 Account Party Events of Default. The occurrence of any one or more
of the following events shall constitute an Event of Default only with respect
to the Account Party to which the event shall apply, provided that the
occurrence of any one or more of the following events with respect to any
Material Subsidiary shall constitute an Event of Default with respect to all
Account Parties which are Material Subsidiaries:

(a) (i) such Account Party shall fail to pay any Reimbursement Obligation
(including accrued interest thereon) on the Due Date therefor or (ii) such
Account Party shall fail to pay any commission, fee or other payment under any
Credit Document, in each case under this clause (ii) within five (5) Business
Days after the same becomes due and payable; or

(b) such Account Party shall fail to maintain at any time Collateral in which
the Collateral Agent shall have a perfected first priority Lien and having a
Collateral Value not less than the Letter of Credit Outstandings of such Account
Party, provided that if such Collateral Value is not less than 95% of the Letter
of Credit Outstandings, such deficiency shall continue unremedied for a period
of three (3) Business Days;

(c) (i) such Account Party shall fail to perform or observe any term, covenant
or agreement contained in Section 2.10, Section 5.1(d) or Article VI, (ii) such
Account Party shall fail to perform or observe any term, covenant or agreement
contained in Section 2.16(b)(i)(A) and such failure shall continue unremedied
for a period of three (3) days after the earlier of (A) the date on which a
Responsible Officer of such Account Party acquires knowledge thereof and (B) the
date on which written notice thereof is delivered by the Administrative Agent or
any Lender to such Account Party, (iii) such Account Party shall fail to perform
or observe any term, covenant or agreement contained in Section 2.16(b)(i)(B)
and such failure shall continue unremedied for a period of five (5) Business
Days after the earlier of (A) the date on which a Responsible Officer of such
Account Party acquires knowledge thereof and (B) the date on which written
notice thereof is delivered by the Administrative Agent or any Lender to such
Account Party, or (iv) while a Substitution Event or a Suspension Event exists
with respect to an Account Party, the Account Party or RIHL shall fail to
perform or observe any term, covenant or agreement in the Security Documents or
the Bye-laws pertaining to the redemption of the Redeemable Preference Shares or
other Collateral substitution matters; or

 

67



--------------------------------------------------------------------------------

(d) such Account Party shall fail to observe, perform or comply with any other
condition, covenant or agreement contained in this Agreement or any of the other
Credit Documents to which it is a party and such failure shall continue
unremedied for any grace period specifically applicable thereto or, if no such
grace period is applicable, for a period of thirty (30) days after the date on
which written notice thereof is delivered by the Administrative Agent or any
Lender to such Account Party or RenRe; or

(e) any representation or warranty made or deemed made by or on behalf of such
Account Party in this Agreement, any of the other Credit Documents or in any
certificate, instrument, report or other document furnished by or on behalf of
such Account Party in connection herewith or therewith shall prove to have been
false or misleading in any material respect as of the time made, deemed made or
furnished; or

(f) such Account Party shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against such Account Party seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, rehabilitation,
conservation, supervision, dissolution, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Debtor Relief
Law, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it) that is being diligently contested by it in good
faith, either such proceeding shall remain undismissed or unstayed for a period
of 60 days or any of the actions sought in such proceeding (including without
limitation the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or any
substantial part of its property) shall occur; or such Account Party shall take
any corporate action to authorize any of the actions set forth above in this
subsection; or

(g) In the case of RRL, Glencoe or DaVinci, any such Account Party shall
(i) fail to pay when due and continuance of such default after any applicable
grace period (whether by scheduled maturity, acceleration or otherwise and after
giving effect to any applicable grace period) any principal of or interest on
any of its Debt (other than the Debt incurred pursuant to this Agreement) or
Contingent Liabilities having an aggregate principal amount of at least
$50,000,000 or (ii) fail to observe, perform or comply with any condition,
covenant or agreement contained in any agreement or instrument evidencing or
relating to any such Debt or Contingent Liability, or any other event shall
occur or condition exist in respect thereof, if such failure, event or condition
shall continue after any applicable grace period and the effect of such failure,
event or condition is to cause, or permit the holder or holders of such Debt or
Contingent Liability (or a trustee or agent on its or their behalf) to cause,
such Debt or Contingent Liability to become due, or to be prepaid, redeemed,
purchased or defeased, prior to its stated maturity; or

(h) In the case of RRE, such Account Party shall (i) fail to pay when due and
continuance of such default after any applicable grace period (whether by
scheduled maturity, acceleration or otherwise and after giving effect to any
applicable grace period) any principal of

 

68



--------------------------------------------------------------------------------

or interest on any of its Debt (other than the Debt incurred pursuant to this
Agreement) or Contingent Liabilities having an aggregate principal amount of at
least $15,000,000 or (ii) fail to observe, perform or comply with any condition,
covenant or agreement contained in any agreement or instrument evidencing or
relating to any such Debt or Contingent Liability, or any other event shall
occur or condition exist in respect thereof, if such failure, event or condition
shall continue after any applicable grace period and the effect of such failure,
event or condition is to cause, or permit the holder or holders of such Debt or
Contingent Liability (or a trustee or agent on its or their behalf) to cause,
such Debt or Contingent Liability to become due, or to be prepaid, redeemed,
purchased or defeased, prior to its stated maturity; or

(i) any judgment or order for the payment of money in excess of $50,000,000
(excluding any portion thereof which is covered by insurance so long as the
insurer is reasonably likely to be able to pay and has accepted a tender of
defense and indemnification without reservation of rights) shall be rendered
against such Account Party and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(j) any provision of any Credit Document to which such Account Party is a party
(other than a covenant of an Account Party which is a Bermuda company and such
covenant constitutes a fetter on such Account Party’s statutory powers) shall
for any reason cease to be valid and binding on or enforceable against such
Account Party, or such Account Party shall so state in writing; or any Security
Document shall for any reason (other than pursuant to the terms thereof) cease
to create in favor of the Collateral Agent a valid and perfected first priority
Lien on and security interest in the Collateral of an Account Party purported to
be covered thereby; or the Collateral Agent shall cease for any reason to hold a
perfected first priority Lien on and security interest in the Collateral of such
Account Party; or

(k) an Account Party that was a Subsidiary of RenRe at the time such Account
Party became a party to this Agreement shall cease to be a Subsidiary of RenRe,
unless otherwise permitted under the terms of this Agreement or the Credit
Documents; or

(l) Any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan of such Account Party and, as a result thereof, together with
all other ERISA Events, such Account Party and its ERISA Affiliates have
incurred or would be reasonably likely to incur liability to any one or more
Plans or Multiemployer Plans or to the PBGC (or to any combination thereof) in
excess of $50,000,000.

Section 7.3 Actions in Respect of the Letters of Credit upon Default; Remedies.

(a) If any Event of Default shall have occurred and be continuing with respect
to any or all of the Account Parties, the Administrative Agent (i) shall at the
request, or may with the consent, of the Required Lenders, by notice to such
Account Parties, declare the obligation of the Issuing Bank to issue Letters of
Credit to be terminated, whereupon the same shall forthwith terminate, and/or
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Account Parties, declare all amounts payable by such Account
Parties under this Agreement and the other Credit Documents to be forthwith due
and payable, whereupon all such

 

69



--------------------------------------------------------------------------------

amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Account Parties, and/or (iii) shall at the request, or may with
the consent, of the Required Lenders, give notice to beneficiaries of all
outstanding Letters of Credit in accordance with the terms thereof of the
termination of such Letters of Credit, (iv) shall at the request, or may with
the consent, of the Required Lenders, (A) make demand upon such Account Parties
to, and forthwith upon such demand such Account Parties will, pay to the
Administrative Agent all amounts to be placed in the Cash Collateral Accounts
pursuant to Section 2.17 and (B) redeem the Redeemable Preference Shares as
described in Section 2.16(c) and/or (v) shall at the request, or may with the
consent, of the Required Lenders, proceed to exercise the rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders under the Credit
Documents and applicable law with respect to such Account Parties; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to any Account Party under any Debtor Relief Law, (A) the
obligation of the Issuing Bank to issue Letters of Credit for the account of
such Account Party shall automatically be terminated, (B) all such amounts owed
by such Account Party shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Account Parties and (C) the obligation of such Account
Parties to provide cash collateral under clause (iv) above shall automatically
become effective.

ARTICLE VIII

THE AGENTS

Section 8.1 Authorization and Action. Each Lender (in its capacity as a Lender)
hereby appoints and authorizes each Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement and the
other Credit Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by the Credit Documents,
no Agent shall be required to exercise any discretion or take any action, but
shall be required to act (in the case of the Administrative Agent) or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Required Lenders or all the Lenders where
unanimity is required, and such instructions shall be binding upon all Lenders;
provided, however, that no Agent shall be required to take any action that
exposes such Agent to personal liability or that is contrary to this Agreement
or applicable law.

Section 8.2 Agents’ Reliance, etc. Neither any Agent nor any of its respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with the Credit
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, each Agent: (a) may
consult with legal counsel (including counsel for any Credit Party), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with the Credit Documents; (c) shall not have any duty to
ascertain or to inquire as

 

70



--------------------------------------------------------------------------------

to the performance or observance of any of the terms, covenants or conditions of
any Credit Document on the part of any Credit Party or to inspect the property
(including the books and records) of any Credit Party; (d) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Credit Document or any other instrument or
document furnished pursuant thereto; and (e) shall incur no liability under or
in respect of any Credit Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telegram or
telecopy) reasonably believed by it to be genuine and signed or sent by the
proper party or parties.

Section 8.3 Wells Fargo and Affiliates. With respect to its L/C Commitments and
the Letter of Credit Advances, Wells Fargo shall have the same rights and powers
under the Credit Documents as any other Lender and may exercise the same as
though it were not an Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Wells Fargo in its individual capacity.
Wells Fargo and its affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, any Credit Party, any of its
Subsidiaries and any Person that may do business with or own securities of any
Credit Party or any such Subsidiary, all as if Wells Fargo were not an Agent and
without any duty to account therefor to the Lenders.

Section 8.4 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 4.6(a) and Section 4.6(b) and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

Section 8.5 Indemnification.

(a) To the extent that RenRe for any reason fails to indefeasibly pay any amount
required under Section 9.3(b) to be paid by it to each Agent, the Issuing Bank,
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to each Agent, the Issuing Bank or such Related Party, as the case may be,
such Lender’s ratable share (determined as set forth in Section 8.5(b)) of such
unpaid amount.

(b) For purposes of this Section 8.5, the Lenders’ respective ratable shares of
any amount shall be determined, at the time such indemnity or reimbursement is
sought, according to the sum of (i) the aggregate principal amount of the Letter
of Credit Advances outstanding at such time and owing to the respective Lenders,
(ii) their respective Pro Rata Shares of the aggregate Available Amounts of all
Letters of Credit outstanding at such time and (iii) their respective Unused L/C
Commitments at such time. The failure of any Lender to reimburse any Person
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to such Person as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse such Person for its ratable share of
such amount, but no Lender shall be responsible for the failure of any other
Lender to reimburse such Person for such other Lender’s

 

71



--------------------------------------------------------------------------------

ratable share of such amount. Without prejudice to the survival of any other
agreement of any Lender hereunder, the agreement and obligations of each Lender
contained in this Section 8.5 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the other Credit
Documents.

Section 8.6 Successor Administrative Agent. Any Agent may resign at any time by
giving written notice thereof to the Lenders and RenRe and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal of the Administrative Agent, the Required Lenders shall have the right
to appoint a successor Administrative Agent, subject (so long as no Event of
Default exists) to the consent of RenRe (which consent shall not be unreasonably
withheld). If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under the Credit Documents. If within 45 days after written
notice is given of the retiring Administrative Agent’s resignation or removal
under this Section 8.6 no successor Administrative Agent shall have been
appointed and shall have accepted such appointment, then on such 45th day
(i) the retiring Administrative Agent’s resignation or removal shall become
effective, (ii) the retiring Administrative Agent shall thereupon be discharged
from its duties and obligations under the Credit Documents and (iii) the
Required Lenders shall thereafter perform all duties of the retiring
Administrative Agent under the Credit Documents until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Agent’s resignation or removal hereunder as Agent shall have
become effective, the provisions of this Article VII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If the Collateral Agent resigns or is removed at any time and no
successor Collateral Agent has been appointed and agreed to serve as such, the
Administrative Agent shall be the Collateral Agent. If the Syndication Agent,
Documentation Agent or other named agent, other than the Administrative Agent or
Collateral Agent, ceases to be a Lender hereunder, it shall be deemed to have
resigned as such agent and no replacement shall be appointed.

Section 8.7 Collateral Matters.

(a) The Administrative Agent and the Collateral Agent are authorized on behalf
of the Lenders, without the necessity of any further notice to or consent from
any of the Lenders, from time to time to take any action with respect to any
Collateral or Security Document that may be necessary or as it may deem to be
appropriate to perfect, maintain and protect the security interests in and Liens
on the Collateral granted pursuant to the Security Documents.

 

72



--------------------------------------------------------------------------------

(b) The Lenders irrevocably authorize the Administrative Agent (acting directly
or through the Collateral Agent) to release any security interest in or Lien on
the Collateral held by it pursuant to the Security Documents (i) upon the
occurrence of all of the following: (A) the termination of the Issuing Bank’s
obligation to issue Letters of Credit hereunder, (B) the payment in full of the
Obligations and (C) the satisfaction and termination in full of all other Letter
of Credit Outstandings, (ii) that is sold or disposed of as permitted hereunder
or any other Credit Document or to which the requisite number or percentage of
Lenders have consented or (iii) otherwise pursuant to and in accordance with the
provisions of any applicable Credit Document. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release Collateral pursuant to this subsection (b).

Section 8.8 Other Named Agents. Notwithstanding any other provision of this
Agreement or any of the other Credit Documents, the Syndication Agent,
Documentation Agent or any other named agents, other than the Administrative
Agent and Collateral Agent, are named as such for recognition purposes only, and
in their capacities as such shall have no powers, rights, duties,
responsibilities or liabilities with respect to this Agreement and the other
Credit Documents and the transactions contemplated hereby and thereby.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendments, etc. Except as expressly provided in Section 2.19 with
respect to any extension of the Expiration Date, no amendment or waiver of any
provision of this Agreement or any other Credit Document, nor consent to any
departure by any Credit Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Issuing Bank and the Required
Lenders (and, in the case of an amendment, RenRe), and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all of the Lenders (other than (A) any
Lender that is, at such time, an Affected Lender, and (B) in the case of
clauses (vi) and (vii) below, any Lender which is not and will not be (and is
not and will not be owed any obligation which is or will be) affected thereby),
do any of the following at any time: (i) waive any of the conditions specified
in Section 3.2 or, in the case of the Restatement Effective Date, Section 3.1,
(ii) amend the definition of “Required Lenders” or otherwise change the
percentage of (x) the L/C Commitments, (y) the aggregate unpaid principal amount
of the Letter of Credit Advances or (z) the aggregate Available Amount of
outstanding Letters of Credit that, in each case, shall be required for the
Lenders or any of them to take any action hereunder, (iii) release any Credit
Party or otherwise limit such Credit Party’s liability with respect to the
Obligations owing to the Agents and the Lenders, (iv) amend Section 2.3(a)(i)
(with respect to the requirement of Pro Rata payments to the Issuing Bank and
the funding Lenders), Section 2.9, or this Section 9.1, (v) except as provided
in Section 2.18, increase the L/C Commitments of the Lenders or subject the
Lenders to any additional obligations, (vi) reduce the principal of, or interest
on, any Reimbursement Obligation or any fees or other amounts payable hereunder,
or increase any Lender’s L/C Commitment except as provided in Section 2.18,
(vii) postpone any date fixed for any payment of principal of, or interest on,
any Reimbursement Obligation or any fees or other amounts payable hereunder,
(viii) limit the liability of any Credit Party under any of the Credit
Documents, or (ix) release any

 

73



--------------------------------------------------------------------------------

of the Collateral if such release would cause the aggregate Collateral Value to
be less than the Letter of Credit Outstandings; provided further that (A) no
amendment, waiver or consent shall, unless in writing and signed by an Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of such Agent under this Agreement or the other Credit Documents and
(B) no amendment shall increase or extend the L/C Commitment of any Affected
Lender without the approval of such Affected Lender.

Section 9.2 Notices, etc.

(a) All notices and other communications provided for hereunder shall be in
writing (including telecopy communication) and telecopied or delivered (by mail,
overnight delivery service or otherwise), if to any Account Party, to RenRe at
the address set forth below on the signature pages hereof; if to any Lender, at
its Lending Office, if to Wells Fargo in its capacity as Issuing Bank, at its
address at 401 Linden Street, Mail Code NC-6034, Winston-Salem, North Carolina
27101, Attn: International Operations – Standby Letter of Credit Department,
Telecopy No. (336) 735-0952, if to Wells Fargo in its capacities as
Administrative Agent or Collateral Agent respectively, at its address shown on
Schedule I, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other parties. All such notices and
communications shall be effective, (i) when telecopied, when transmitted by
telecopier, (ii) when delivered via reputable overnight delivery service, on the
next Business Day following the date of mailing with such overnight delivery
service, and (iii) otherwise, upon delivery to the party receiving notice,
except that notices and communications to the Administrative Agent pursuant to
Article II, Article III or Article VII shall not be effective until received by
the Administrative Agent. Manual delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.

(b) In addition to the methods of notice described in Section 9.2(a), notices
and other communications to the Lenders hereunder may be delivered or furnished
by electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or RenRe may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communication pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or other communications posted to an internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

74



--------------------------------------------------------------------------------

(c) Each Credit Party hereby irrevocably and unconditionally authorizes RenRe to
deliver any and all notices, statements, consents or other communications
required or allowed on behalf of each of the Credit Parties pursuant to the
Credit Documents, and the Administrative Agent, the Issuing Bank, the Collateral
Agent and the Lenders shall be fully protected in relying upon any such notice,
statement, consent or other communication delivered by RenRe.

Section 9.3 Costs and Expenses; Indemnification.

(a) RenRe and each Account Party agrees whether or not the transactions
contemplated by this Agreement shall be consummated, to pay on demand (i) all
reasonable costs and expenses of the Administrative Agent, the Collateral Agent
and of the Issuing Bank in connection with (A) the preparation, execution,
delivery, administration, modification and amendment of the Credit Documents
(B) the administration, monitoring and review of the Collateral, (C) any attempt
to inspect, verify, protect, collect, sell, liquidate or otherwise dispose of
any Collateral and (D) the creation, perfection and maintenance of the
perfection of the Collateral Agent’s Liens upon the Collateral, including,
without limitation, lien search, filing and recording fees (including without
limitation (x) all due diligence, collateral review, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses, out-of-pocket expenses for
travel, meals, long-distance telephone calls, wire transfers, facsimile
transmissions and copying and with respect to the engagement of appraisers,
consultants, auditors or similar Persons by the Administrative Agent or
Collateral Agent at any time, whether before or after the Restatement Effective
Date, to render opinions concerning the value of the Collateral, and (y) the
Attorney Costs for the Administrative Agent, Collateral Agent and Issuing Bank
with respect thereto (including local Bermuda and Pennsylvania counsel), with
respect to advising the Administrative Agent and Collateral Agent as to their
rights and responsibilities, or the perfection, protection or preservation of
rights or interests, under the Credit Documents, with respect to negotiations
with any Credit Party or with other creditors of any Credit Party or any of its
Subsidiaries arising out of any Default or Event of Default or any events or
circumstances that may give rise to a Default or Event of Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors’ rights
generally and any proceeding ancillary thereto) and (ii) all reasonable costs
and expenses of each Agent, the Issuing Bank and each Lender in connection with
the enforcement of the Credit Documents (including without limitation in
connection with the sale of, collection from, or other realization upon, the
Collateral), whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including without limitation the reasonable Attorney Costs for the
Administrative Agent, the Collateral Agent, the Issuing Bank and each Lender
with respect thereto).

(b) RenRe agrees whether or not the transactions contemplated by this Agreement
shall be consummated, to indemnify and hold harmless each Agent, the Arrangers,
the Issuing Bank, each Lender and each of their Related Parties (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities, penalties and expenses (including without limitation reasonable
Attorney Costs) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including without limitation in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
this Agreement, the other Credit Documents, the actual or

 

75



--------------------------------------------------------------------------------

proposed use of the proceeds of the Letter of Credit Advances or any of the
transactions contemplated thereby or any transaction financed or supported by
(or to be financed or supported by) in whole or in part, directly or indirectly,
with the proceeds of any Letters of Credit, or any action, suit or proceeding
(including any inquiry or investigation) by any Person, whether threatened or
initiated, related to any of the foregoing, and in any case whether or not such
Indemnified Party is a party to any such action, proceeding or suit or a subject
of any such inquiry or investigation, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.3(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Credit Party, its directors,
shareholders or creditors or an Indemnified Party or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Credit Documents are consummated. Each of RenRe and the Account Parties also
agrees not to assert any claim against any Agent, the Arrangers, any Lender or
any of their Affiliates, or any of their respective officers, directors,
employees, attorneys and agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the credit facilities provided hereunder, the actual or proposed use of the
proceeds of the Letter of Credit Advances or the Letters of Credit, the Credit
Documents or any of the transactions contemplated by the Credit Documents. No
Indemnified Party shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
(including Intralinks, SyndTrak or similar systems) in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except to the extent that any losses, claims, damages, liabilities
or expenses result from the gross negligence or willful misconduct of such
Indemnified Party in making any such transmission as determined by a final
non-appealable judgment of a court of competent jurisdiction. All of the
foregoing indemnified costs of any Indemnified Party shall be paid or reimbursed
by RenRe, as and when incurred and within ten (10) Business Days after demand.

(c) Without prejudice to the survival of any other agreement of any Credit Party
hereunder or under any other Credit Document, the agreements and obligations of
the Credit Parties contained in Section 2.7 and this Section 9.3 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Credit Documents.

Section 9.4 Right of Set-off. Upon (a) the occurrence and during the continuance
of any Event of Default with respect to a Credit Party and (b) the making of the
request or the granting of the consent specified by Section 7.3 to authorize the
Administrative Agent to declare amounts owing hereunder by such Credit Party to
be due and payable pursuant to the provisions of Section 7.3, each Agent and
each Lender and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and otherwise apply any and all deposits of such Credit Party (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Agent, such Lender or such Affiliate to
or for the credit or the account of such Credit Party against any and all of the
Obligations of such Credit Party now or hereafter existing under the Credit
Documents, irrespective of whether such Agent or such Lender shall have made any
demand

 

76



--------------------------------------------------------------------------------

under this Agreement and although such Obligations may be unmatured. Each Agent
and each Lender agrees promptly to notify RenRe after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Agent
and each Lender and their respective Affiliates under this Section 9.4 are in
addition to other rights and remedies (including without limitation other rights
of set-off) that such Agent, such Lender and their respective Affiliates may
have.

Section 9.5 Assignments and Participations.

(a) Each Lender may, and so long as no Default or Event of Default shall have
occurred and be continuing, if demanded by RenRe (following a demand by such
Lender pursuant to Section 2.12) upon at least five (5) Business Days notice to
such Lender and the Administrative Agent, will, assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including without limitation all or a portion of its L/C Commitment, its L/C
Participation Interest and the Letter of Credit Advances owing to it); provided,
however, that (i) each such assignment shall be of a uniform, and not a varying,
percentage of all rights and obligations of such Lender hereunder, except for
any non-pro rata assignment made by any Affected Lender pursuant to Section 2.14
(and any subsequent non-pro rata assignment of the interest so assigned by the
Affected Lender) and any other non-pro rata assignment approved by the
Administrative Agent and RenRe, (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an Affiliate
of any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the aggregate amount of the L/C Commitments being assigned to
such Eligible Assignee pursuant to such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $10,000,000 unless it is an assignment of the entire amount of such
assignor’s L/C Commitment, (iii) each such assignment shall be to an Eligible
Assignee, (iv) each assignment made as a result of a demand by RenRe pursuant to
Section 2.12 shall be arranged by RenRe after consultation with the
Administrative Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement, (v) no Lender shall be
obligated to make any such assignment as a result of a demand by RenRe pursuant
to Section 2.12 unless and until such Lender shall have received one or more
payments from either the applicable Account Party or other Eligible Assignees in
an aggregate amount at least equal to the aggregate outstanding principal amount
of the Letter of Credit Advances made by such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement, (vi) as a result of such
assignment, no Account Party shall be subject to additional amounts under
Section 2.6(a) or Section 2.8 and (vii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500.00. In connection with each assignment
permitted hereunder, RenRe agrees to cause to be provided to the assignee, upon
request, the opinions described in Section 3.1(i)(I) (whether by a reliance
provision in the original opinion or by a reliance letter or new opinion
delivered to the assignee).

 

77



--------------------------------------------------------------------------------

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender, hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Section 2.6, Section 2.8 and
Section 9.3 to the extent any claim thereunder relates to an event arising prior
to such assignment and any other rights that are expressly provided hereunder to
survive) and be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any
Credit Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, any Credit Document or any other instrument or document furnished pursuant
thereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Credit
Party or the performance or observance by any Credit Party of any of its
obligations under any Credit Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 5.1 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon any Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose (but only for this
purpose) as the agent of the Account Parties, shall maintain at its address
referred to in Section 9.2 a copy of each Assignment and Acceptance delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Lenders and the L/C Commitment of, and principal amount of the Letter of
Credit Advances owing to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Credit Parties, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
any Credit Party or any Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice.

 

78



--------------------------------------------------------------------------------

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit B
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to RenRe
and to the parties to such Assignment and Acceptance.

(f) Each Lender may sell participations to one or more Persons (other than any
Credit Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including without limitation all or a
portion of its L/C Commitment, its L/C Participation Interest and the Letter of
Credit Advances owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement (including without limitation its L/C
Participation Interest) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the Credit Parties, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (iv) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of any Credit Document, or any consent to any departure
by any Credit Party therefrom, except to the extent that such amendment, waiver
or consent would reduce the principal of, or interest on, reimbursement
obligations or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, postpone any date fixed for any payment of
principal of, or interest on, the reimbursement obligations or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or release any of the Collateral if such release would cause the
aggregate Collateral Value to be less than the Letter of Credit Outstandings.
Each Lender shall, as agent of the Account Parties solely for the purposes of
this Section, record in book entries maintained by such Lender, the name and
amount of the participating interest of each Person entitled to receive payments
in respect of any participating interests sold pursuant to this Section.

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.5, disclose to
the assignee or participant or proposed assignee or participant any information
relating to any Credit Party furnished to such Lender by or on behalf of any
Credit Party; provided, however, that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Confidential Information received by it from
such Lender.

(h) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including without limitation the Letter of Credit Advances
owing to it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

Section 9.6 No Waiver. The rights and remedies of the Agents and the Lenders
expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or

 

79



--------------------------------------------------------------------------------

otherwise. No failure or delay on the part of any Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude other or further exercise thereof or the exercise of any other right,
power or privilege or be construed to be a waiver of any Substitution Event,
Suspension Event, Default or Event of Default. No course of dealing between any
of the Credit Parties and the Agents or the Lenders or their agents or employees
shall be effective to amend, modify or discharge any provision of this Agreement
or any other Credit Document or to constitute a waiver of any Substitution
Event, Suspension Event, Default or Event of Default. No notice to or demand
upon any Credit Party in any case shall entitle such Credit Party or any other
Credit Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of any Agent or any Lender to
exercise any right or remedy or take any other or further action in any
circumstances without notice or demand.

Section 9.7 Successors and Assigns. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto, and all references herein to any party shall be deemed to
include its successors and assigns; provided, however, that (i) none of the
Credit Parties shall sell, assign or transfer any of its rights, interests,
duties or obligations under this Agreement without the prior written consent of
all of the Lenders and (ii) any assignees and participants shall have such
rights and obligations with respect to this Agreement and the other Credit
Documents as are provided for under and pursuant to the provisions of Section
9.5.

Section 9.8 Survival. All representations, warranties and agreements made by or
on behalf of the Credit Parties in this Agreement and in the other Credit
Documents shall survive the execution and delivery hereof or thereof and the
issuance and repayment of the Letters of Credit. In addition, notwithstanding
anything herein or under applicable law to the contrary, the provisions of this
Agreement and the other Credit Documents relating to indemnification or payment
of fees, costs and expenses shall survive the termination of all L/C Commitments
and L/C Participation Interests, the termination or expiration of all Letters of
Credit and the payment in full of all principal and interest with respect to
Letter of Credit Advances, and any termination of this Agreement or any of the
other Credit Documents.

Section 9.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

Section 9.10 Construction. The headings of the various articles, sections and
subsections of this Agreement have been inserted for convenience only and shall
not in any way affect the meaning or construction of any of the provisions
hereof. Except as otherwise expressly provided herein and in the other Credit
Documents, in the event of any inconsistency or conflict between any provision
of this Agreement and any provision of any of the other Credit Documents, the
provision of this Agreement shall control.

Section 9.11 Confidentiality. Each Lender agrees to keep confidential, pursuant
to its customary procedures for handling confidential information of a similar
nature and in accordance

 

80



--------------------------------------------------------------------------------

with safe and sound banking practices, all nonpublic information provided to it
by or on behalf of the Credit Parties in connection with this Agreement or any
other Credit Document; provided, however, that any Lender may disclose such
information (a) to its directors, employees and agents and to its auditors,
counsel and other professional advisors, (b) at the demand or request of any
bank regulatory authority, court or other Governmental Authority having or
asserting jurisdiction over such Lender, as may be required pursuant to subpoena
or other legal process, or otherwise in order to comply with any applicable
Requirements of Law, (c) in connection with any proceeding to enforce its rights
hereunder, under any other Credit Document or in any other litigation or
proceeding in connection with the Credit Documents, (d) to the Agents or any
other Lender, (e) to the extent the same has become publicly available other
than as a result of a breach of this Agreement, (f) pursuant to and in
accordance with the provisions of Section 9.5 and (g) subject to an agreement in
writing containing provisions substantially the same as those of this
Section 9.11 and for the benefit of any Credit Party, to any counterparty to any
swap or derivative transaction relating to such Credit Party, but in no event
shall any Collateral Value Report be disclosed pursuant to this sub-section (g).

Section 9.12 Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. This Agreement
shall become effective upon the execution of a counterpart hereof by each of the
parties hereto and receipt by the Administrative Agent and RenRe of written or
telephonic notification of such execution and authorization of delivery thereof.

Section 9.13 Disclosure of Information. The Credit Parties agree and consent to
the Administrative Agent’s disclosure of information relating to this
transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.

Section 9.14 Entire Agreement. THIS AGREEMENT AND THE OTHER DOCUMENTS AND
INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH (A) EMBODY THE ENTIRE
AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO AND THERETO RELATING TO
THE SUBJECT MATTER HEREOF AND THEREOF, (B) SUPERSEDE ANY AND ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF, BUT SPECIFICALLY EXCLUDING THE FEE LETTER,
AND (C) MAY NOT BE AMENDED, SUPPLEMENTED, CONTRADICTED OR OTHERWISE MODIFIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

Section 9.15 Governing Law; Consent to Jurisdiction. THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS HAVE BEEN EXECUTED, DELIVERED AND ACCEPTED IN, AND SHALL
BE DEEMED TO HAVE BEEN MADE IN, NEW YORK AND SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAW

 

81



--------------------------------------------------------------------------------

PROVISIONS THEREOF); PROVIDED THAT EACH LETTER OF CREDIT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OR RULES DESIGNATED IN
SUCH LETTER OF CREDIT OR, IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE
INTERNATIONAL STANDBY PRACTICES OF THE INTERNATIONAL CHAMBER OF COMMERCE AS IN
EFFECT FROM TIME TO TIME (THE “ISP”), AND, AS TO MATTERS NOT GOVERNED BY THE
ISP, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAW
PROVISIONS THEREOF). EACH CREDIT PARTY HEREBY CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF ANY STATE COURT WITHIN NEW YORK COUNTY, NEW YORK OR ANY FEDERAL
COURT LOCATED WITHIN THE SOUTHERN DISTRICT OF THE STATE OF NEW YORK FOR ANY
PROCEEDING INSTITUTED HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS, OR
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS, OR ANY PROCEEDING TO WHICH THE AGENT OR ANY LENDER OR ANY CREDIT
PARTY IS A PARTY, INCLUDING ANY ACTIONS BASED UPON, ARISING OUT OF, OR IN
CONNECTION WITH ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF ANY AGENT OR ANY LENDER OR PROCEEDING TO WHICH
ANY AGENT OR ANY LENDER OR ANY CREDIT PARTY IS A PARTY. EACH CREDIT PARTY
IRREVOCABLY AGREES TO BE BOUND (SUBJECT TO ANY AVAILABLE RIGHT OF APPEAL) BY ANY
JUDGMENT RENDERED OR RELIEF GRANTED THEREBY AND FURTHER WAIVES ANY OBJECTION
THAT IT MAY HAVE BASED ON LACK OF JURISDICTION OR IMPROPER VENUE OR FORUM NON
CONVENIENS TO THE CONDUCT OF ANY SUCH PROCEEDING. EACH CREDIT PARTY CONSENTS
THAT ALL SERVICE OF PROCESS BE MADE BY REGISTERED OR CERTIFIED MAIL DIRECTED TO
IT AT THE ADDRESS OF ITS AGENT FOR SERVICE OF PROCESS, WILLKIE FARR & GALLAGHER
LLP, ATTN: LESLIE M. MAZZA, AT 787 SEVENTH AVENUE, NEW YORK, NEW YORK, 10019,
AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL
RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS,
PROPER POSTAGE PREPAID AND PROPERLY ADDRESSED. NOTHING IN THIS SECTION SHALL
AFFECT THE RIGHT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
AFFECT THE RIGHT OF ANY AGENT OR ANY LENDER TO BRING ANY ACTION OR PROCEEDING
AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

Section 9.16 Waiver of Jury Trial. Each of the Credit Parties, the Agents and
the Lenders irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to any of the Credit Documents, the Letter of Credit
Advances or the actions of any Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

Section 9.17 PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act,
the Issuing Bank and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies each Credit Party that pursuant to the requirements
of the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of each Credit Party and other information that will allow such Lender, the
Issuing Bank or the Administrative Agent, as applicable, to identify each Credit
Party in accordance with the PATRIOT Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

RENAISSANCE REINSURANCE LTD., By:  

/s/ Jeffrey D. Kelly

  Name: Jeffrey D. Kelly   Title: Chief Financial Officer RENAISSANCE
REINSURANCE OF EUROPE, By:  

/s/ Ian David Britchfield

  Name: Ian David Britchfield   Title: Director GLENCOE INSURANCE LTD., By:  

/s/ Jeffrey D. Kelly

  Name: Jeffrey D. Kelly   Title: Chief Financial Officer DAVINCI REINSURANCE
LTD., By:  

/s/ Jeffrey D. Kelly

  Name: Jeffrey D. Kelly   Title: Chief Financial Officer RENAISSANCERE HOLDINGS
LTD., By:  

/s/ Jeffrey D. Kelly

  Name: Jeffrey D. Kelly   Title: Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank, Collateral Agent,
Administrative Agent and as a Lender By:  

/s/ Karen Hanke

Name: Karen Hanke Title: Director

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and as a Lender By:  

/s/ Debra Basler

Name: Debra Basler Title: SVP

 

S-3



--------------------------------------------------------------------------------

ING BANK, N.V., LONDON BRANCH, as Documentation Agent and as a Lender By:  

/s/ N J Marchant

Name:   N J Marchant Title:   Director By:  

/s/ M E R Sharman

Name:     M E R Sharman Title:   Managing Director

 

S-4



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Peter Bickford

Name:     Peter Bickford Title:   Managing Director

 

S-5



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/ Michael Pensari

Name:     Michael Pensari Title:   V.P.

 

S-6



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Stuart Ratcliffe

Name:     Stuart Ratcliffe Title:   Director

 

S-7



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Ryan Vetsch

Name:     Ryan Vetsch Title:   Authorized Signatory

 

S-8



--------------------------------------------------------------------------------

THE BANK OF BERMUDA LIMITED, as a Lender By:  

/s/ Guillermo Konecny

Name:     Guillermo Konecny Title:   Head of Global Banking & Markets By:  

/s/ Karla Maloof

Name:     Karla Maloof Title:   Director, Global Banking

 

S-9



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Evan Glass

Name:     Evan Glass Title:   Vice President

 

S-10



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Indra Kish

Name:   Indra Kish Title:   Director By:  

/s/ Nair P. Raghu

Name:

  Nair P. Raghu Title:   Vice President

 

S-11



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

S-12



--------------------------------------------------------------------------------

This page is intentionally left blank.

 

S-13



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a Lender By:  

/s/ David Lim

Name: David Lim Title: Authorized Signatory

 

S-14